Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
September 6, 2016 (the “Amendment Effective Date”), is among COMSTOCK RESOURCES,
INC. (the “Borrower”), the financial institutions party hereto as lenders, and
BANK OF MONTREAL, as administrative agent for the Lenders (in such capacity,
together with its successors and assigns, the “Administrative Agent”).

PRELIMINARY STATEMENT

A. The Borrower, the Administrative Agent, the Lenders and certain other parties
have entered into that certain Credit Agreement dated as of March 4, 2015 (as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Credit Agreement”).

B. Reference is made to that certain Subsidiary Guaranty by certain of the
Borrower’s subsidiaries in favor of the Administrative Agent dated as of March
13, 2015 (as amended, restated, supplemented or otherwise modified from time to
time prior to the date hereof, the “Guaranty”).

C. The Borrower has informed the Administrative Agent that it plans to incur
secured Indebtedness in connection with the exchange of (i) up to $700,000,000
in aggregate principal amount of its outstanding 2015 Senior Secured Notes for
certain 10% Senior Secured Toggle Notes due 2020 issued by the Borrower, (ii) up
to $288,516,000 in aggregate principal amount of its outstanding 2011 Senior
Notes for certain 7  1⁄4% Second Lien Convertible PIK Notes due 2019 issued by
the Borrower and (iii) up to $174,607,000 in aggregate principal amount of its
outstanding 2012 Senior Notes for certain 9  1⁄2% Second Lien Convertible PIK
Notes due 2020 issued by the Borrower, in each case as more fully described in
that certain Registration Statement on Form S-4 filed with the Securities and
Exchange Commission on August 1, 2016, as amended (collectively, the “Notes
Exchange Transaction”).

D. The Borrower has requested that the Administrative Agent and the Lenders make
certain amendments to the Credit Agreement and the Guaranty with respect to the
Notes Exchange Transaction and the Indebtedness outstanding after giving effect
thereto and make certain other amendments as more particularly set forth herein.

E. Subject to the terms and conditions of this Amendment, the Administrative
Agent and the Lenders have entered into this Amendment in order to effectuate
such amendments and modifications to the Credit Agreement and the Guaranty, as
set forth herein.

NOW THEREFORE, in consideration of the foregoing and the mutual agreements set
forth herein, the parties agree as follows:

Section 1. Definitions. Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment has the meaning assigned to such term in
the Credit Agreement.

 



--------------------------------------------------------------------------------

Section 2. Amendments to the Credit Agreement. Effective as of the Amendment
Effective Date, the Credit Agreement (including Schedule 7.10 thereto) is hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto.

Section 3. Amendment to Guaranty. Effective as of the Amendment Effective Date,
the reference to the term “Intercreditor Agreement” in Section 5.7 of the
Guaranty, shall be amended and restated to be a reference to “Intercreditor
Agreements”.

Section 4. Ratification. The Borrower hereby ratifies and confirms all of the
Obligations under the Credit Agreement (as amended hereby) and the other Loan
Documents, and, in particular, affirms that the terms of the Security Documents
secure, and will continue to secure, all Obligations, after giving effect to
this Amendment.

Section 5. Effectiveness. This Amendment shall become effective on the Amendment
Effective Date upon satisfaction of all of the conditions set forth in this
Section 5:

(a) The Administrative Agent shall have received duly executed counterparts of
this Amendment from the Borrower, the Administrative Agent and the Majority
Lenders;

(b) The Administrative Agent shall have received a fully executed copy of the
Priority Lien Intercreditor Agreement and the Second Lien Intercreditor
Agreement (each as defined in the Credit Agreement, as amended hereby) executed
by the parties thereto;

(c) The Administrative Agent shall have received a fully executed copy of the
Security Documents listed on Exhibit B attached hereto;

(d) The Administrative Agent shall have received fully executed copies of the
Indenture Debt Documents listed on Exhibit C attached hereto;

(e) The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Notes Exchange Transaction shall have been
consummated, or concurrently with the effectiveness of this Amendment will be
consummated;

(f) The Borrower shall have confirmed and acknowledged to the Administrative
Agent and the Lenders, and by its execution and delivery of this Amendment, the
Borrower does hereby confirm and acknowledge to the Administrative Agent and the
Lenders, that (i) the execution, delivery and performance of this Amendment, the
Priority Lien Intercreditor Agreement, the Second Lien Intercreditor
Agreement and the Security Documents (collectively, the “Amendment Documents”)
has been duly authorized by all requisite corporate action on the part of the
Borrower and each other Loan Party; (ii) the Credit Agreement (as amended
hereby) and each other Loan Document constitute valid and legally binding
agreements enforceable against the Borrower and each other Loan Party that is a
party thereto in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other similar laws relating to or affecting
the enforcement of creditors’ rights generally and by general principles of
equity,

 

2



--------------------------------------------------------------------------------

(iii) the representations and warranties by the Borrower and the other Loan
Parties contained in the Credit Agreement and in the other Loan Documents are
true and correct on and as of the date hereof in all material respects as though
made as of the date hereof, and (iv) no Default or Event of Default exists under
the Credit Agreement or any of the other Loan Documents; and

(g) The Administrative Agent shall be satisfied that the Borrower is in
compliance with Sections 6.16 and 6.19 of the Credit Agreement, as amended
hereby.

Section 6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

Section 7. Miscellaneous. (a) On and after the effectiveness of this Amendment,
each reference in each Loan Document to “this Amendment”, “this Note”, “this
Mortgage”, “hereunder”, “hereof” or words of like import, referring to such Loan
Document, and each reference in each other Loan Document to “the Credit
Agreement”, “the Notes”, “the Mortgages”, “thereunder”, “thereof” or words of
like import referring to the Credit Agreement, the Notes, or the Mortgage or any
of them, shall mean and be a reference to such Loan Document, the Credit
Agreement, the Notes, the Mortgage or any of them, as amended or otherwise
modified by this Amendment; (b) the execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as a
waiver of any default of the Borrower or any right, power or remedy of the
Administrative Agent or the Lenders under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents and except as
otherwise modified by the terms hereof, the Credit Agreement, the Guaranty and
such other Loan Documents shall remain in full force and effect; (c) this
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement; and (d) delivery of an executed counterpart of a signature page
to this Amendment by telecopier shall be effective as delivery of a manually
executed counterpart of this Amendment.

Section 8. Final Agreement. THE CREDIT AGREEMENT, THE GUARANTY, AND THE OTHER
LOAN DOCUMENTS, INCLUDING THIS AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO ORAL AGREEMENTS BETWEEN
THE PARTIES.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Second Amendment
to Credit Agreement to be executed by its officer(s) thereunto duly authorized
as of the date first above written.

 

BORROWER:

COMSTOCK RESOURCES, INC.,

a Nevada corporation

By:

 

/s/ ROLAND O. BURNS

Name:

 

Roland O. Burns

Title:

 

President and Chief Financial Officer

 

ADMINISTRATIVE AGENT AND LENDERS:

BANK OF MONTREAL, as Administrative Agent and Issuing Bank and Lender

By:

 

/s/ JAMES V. DUCOTE

Name:

 

James V. Ducote

Title:

 

Managing Director

 

BANK OF AMERICA, N.A., as Lender

By:

 

/s/ RAZA JAFFERI

Name:

 

Raza Jafferi

Title:

 

Vice President

Signature Page to Second Amendment



--------------------------------------------------------------------------------

ACKNOWLEDGMENT BY GUARANTORS

Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain Second Amendment to Credit Agreement dated as of
September 6, 2016 (the “Amendment”), including the terms of Section 3 of the
Amendment (ii) acknowledges and agrees that its consent is not required for the
effectiveness of the Amendment, (iii) ratifies and acknowledges its respective
Obligations under each Loan Document to which it is a party and affirms that the
terms of its respective Guaranty guarantees, and will continue to guarantee, the
Obligations, after giving effect to the Amendment, and (iv) represents and
warrants that (a) no Default or Event of Default has occurred and is continuing,
(b) it is in full compliance with all covenants and agreements pertaining to it
in the Loan Documents, and (c) it has reviewed a copy of the Amendment.

 

COMSTOCK OIL & GAS HOLDINGS, INC.

COMSTOCK OIL & GAS - LOUISIANA, LLC

COMSTOCK OIL & GAS GP, LLC,

 

By Comstock Resources, Inc., its sole member

COMSTOCK OIL & GAS, LP,

 

By Comstock Oil & Gas GP, LLC,

 

its general partner,

 

By Comstock Resources, Inc., its sole member

By:

 

/s/ ROLAND O. BURNS

Name:

 

Roland O. Burns

Title:

 

President

COMSTOCK OIL & GAS INVESTMENTS, LLC

By:

 

/s/ ROLAND O. BURNS

Name:

 

Roland O. Burns

Title:

 

Manager

Acknowledgment



--------------------------------------------------------------------------------

Exhibit A

CREDIT AGREEMENT

Dated as of March 4, 2015

among

COMSTOCK RESOURCES, INC.,

as the Borrower,

BANK OF MONTREAL,

as Administrative Agent and Issuing Bank,

BANK OF AMERICA, N.A.,

as Syndication Agent

The Other Lenders Party Hereto,

BMO CAPITAL MARKETS, INC.

as Arranger

 

 

 



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is dated as of March 4, 2015, among COMSTOCK RESOURCES,
INC., a Nevada corporation (“Borrower”), each lender from time to time party
hereto (collectively, the “Lenders” and each individually, a “Lender”), and BANK
OF MONTREAL, as Administrative Agent and Issuing Bank, BANK OF AMERICA, N.A., as
Syndication Agent.

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.1 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“2011 Senior Notes” means those certain 7 3⁄4% senior unsecured notes due 2019
issued by the Borrower in an aggregate principal amount of $400.0 million on the
date of issuance thereofon March 14, 2011 under the 2011 Senior Notes Indenture.

“2011 Senior Notes Indenture” means that certain Third Supplemental Indenture
dated as of March 14, 2011 by and among Borrower, as issuer, and The Bank of New
York Mellon Trust Company, N.A., as trustee, and one or more Loan Parties, as
guarantors, and all related documentation entered into in connection therewith
pursuant to which the 2011 Senior Notes were issued, as the same may be amended,
restated, modified or supplemented from time to time in accordance with the
terms hereof.

“2012 Senior Notes” means those certain 9 1⁄2% senior unsecured notes due 2020
issued by the Borrower in an aggregate principal amount of $300.0 million on the
date of issuance thereof on June 5, 2012 under the 2012 Senior Notes Indenture.

“2012 Senior Notes Indenture” means that certain Fourth Supplemental Indenture
dated as of June 5, 2012, by and among Borrower, as issuer, and The Bank of New
York Mellon Trust Company, N.A., as trustee, and one or more Loan Parties, as
guarantors, and all related documentation entered into in connection therewith
pursuant to which the 2012 Senior Notes were issued, as the same may be amended,
restated, modified or supplemented from time to time in accordance with the
terms hereof.

“2015 Senior Secured Notes” means those certain senior securedunsecured notes
due 2020 to be issued by the Borrower in an aggregate principal amount of $700.0
million on the date of issuance thereofon March 13, 2015 under the 2015 Senior
Secured Notes Indenture.

“2015 Senior Secured Notes Indenture” means that certain Indenture to be dated,
as of the Closing Date,March 4, 2015, by and among Borrower, as issuer, and The
Bank of New York Mellon Trust Company, N.A., as trustee, and one or more Loan
Parties, as guarantors, and all related documentation entered into in connection
therewith (excluding Security Documents and the Intercreditor Agreement)
pursuant to which the 2015 Senior Secured Notes will bewere issued, as the same
may be amended, restated, modified or supplemented from time to time in
accordance with the terms hereof.

 

1



--------------------------------------------------------------------------------

“2019 Second Lien Indenture” means that certain Indenture dated as of September
6, 2016 by and among Borrower, as issuer, the 2019 Second Lien Trustee, as
trustee, and one or more Loan Parties, as guarantors, and all related
documentation entered into in connection therewith (excluding Security Documents
and the Intercreditor Agreements) pursuant to which the 2019 Second Lien
Indenture Notes are issued, as the same may be amended, restated, modified or
supplemented from time to time in accordance with the terms hereof.

“2019 Second Lien Indenture Notes” means those certain 7 1⁄4% Convertible
Secured PIK Notes due 2019 issued on September 6, 2016 by the Borrower under the
2019 Second Lien Indenture, together with, additional securities issued in
connection with the payment of interest in kind on such notes.

“2019 Second Lien Trustee” means American Stock Transfer & Trust Company, LLC,
as trustee under the 2019 Second Lien Indenture.

“2020 Second Lien Indenture” means that certain Indenture dated as of September
6, 2016 by and among Borrower, as issuer, and the 2020 Second Lien Trustee, as
trustee, and one or more Loan Parties, as guarantors, and all related
documentation entered into in connection therewith (excluding Security Documents
and the Intercreditor Agreements) pursuant to which the 2020 Second Lien
Indenture Notes are issued, as the same may be amended, restated, modified or
supplemented from time to time in accordance with the terms hereof.

“2020 Second Lien Indenture Notes” means those certain 9 1⁄2% Convertible
Secured PIK Notes due 2020 issued on September 6, 2016 by the Borrower under the
2020 Second Lien Indenture , together with, additional securities issued in
connection with the payment of interest in kind on such notes.

“2020 Second Lien Trustee” means American Stock Transfer & Trust Company, LLC,
as trustee under the 2020 Second Lien Indenture.

“Account Control Agreements” shall mean each Account Control Agreement executed
and delivered by the Borrower pursuant to this Agreement, in form and substance
satisfactory to the parties thereto.

“Adjusted LIBO Rate” means, with respect to each particular Borrowing comprised
of LIBO Rate Loans and the associated LIBO Rate and Reserve Percentage, the rate
per annum calculated by the Administrative Agent (rounded upwards, if necessary,
to the next higher 1/100%) determined on a daily basis pursuant to the following
formula:

 

 

Adjusted LIBO Rate

  

=

  

LIBO Rate

               (1.00% – Reserve Percentage)       

“Administrative Agent” means Bank of Montreal in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.2, or such other address or
account as the Administrative Agent may from time to time designate to the
Borrower, the Issuing Bank, and the Lenders.

 

2



--------------------------------------------------------------------------------

“Advance Payment Contract” means any contract whereby any Loan Party either (a)
receives or becomes entitled to receive (either directly or indirectly) any
payment (an “Advance Payment”) to be applied toward payment of the purchase
price of Hydrocarbons produced or to be produced from Oil and Gas Properties
owned by any Loan Party and which Advance Payment is, or is to be, paid in
advance of actual delivery of such production to or for the account of the
purchaser regardless of such production, or (b) grants an option or right of
refusal to the purchaser to take delivery of such production in lieu of payment,
and, in either of the foregoing instances, the Advance Payment is, or is to be,
applied as payment in full for such production when sold and delivered or is, or
is to be, applied as payment for a portion only of the purchase price thereof or
of a percentage or share of such production; provided that inclusion of the
standard “take or pay” provisions in any gas sales or purchase contract or any
other similar contract shall not, in and of itself, constitute such contract as
an Advance Payment Contract for the purposes hereof.

“Affiliate” means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be “controlled by” any other Person if
such other Person possesses, directly or indirectly, the power (a) to vote 10%
or more of the securities (on a fully diluted basis) having ordinary voting
power for the election of directors or managing general partners; or (b) to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.

“Agent and Arranger Fee Letter” has the meaning set forth in Section 2.8(b).

“Agent-Related Persons” means the Administrative Agent (including any successor
administrative agent), together with its Affiliates (including, in the case of
BMO in its capacity as the Administrative Agent, the Issuing Bank and the
Arranger), and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Aggregate Commitments” means, as of any date, the sum of the Commitment Amounts
of all the Lenders.

“Agreement” means this Credit Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Anti-Terrorism Laws” has the meaning set forth in Section 5.14.

“Arranger” means BMO Capital Markets, Inc., in its capacity as sole arranger.

“Asset Coverage Ratio” means, on any date of determination, the ratio of (a)
PV-9 to (b) Outstanding Amount. For the purposes of calculating the Asset
Coverage Ratio on a pro forma basis, (i) PV-9 at any time shall be calculated to
account for dispositions and acquisitions of Oil and Gas Properties consummated
by the Borrower or any Restricted Subsidiary and any Hedge Liquidation of any
Hedging Agreement, in each case occurring since the date of the Engineering
Report most recently delivered pursuant hereto and (ii) the Outstanding Amount
shall be calculated to account for the Borrower or any of its Restricted
Subsidiaries incurring, assuming, guaranteeing, repaying, repurchasing,
redeeming, defeasing or otherwise discharging any such Indebtedness since the
end of the most recent fiscal quarter.

 

3



--------------------------------------------------------------------------------

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Base Rate” means, on any date and with respect to all Base Rate Loans, a
fluctuating rate of interest per annum equal to the highest of (a) the rate of
interest most recently announced by the Administrative Agent at its domestic
Lending Office as its base rate for dollar advances made in the United States,
(b) the Federal Funds Rate most recently determined by the Administrative Agent
plus  1⁄2% (0.5%) per annum and (c) the rate per annum determined by the
Administrative Agent to be the offered rate that appears on Reuters Screen
LIBOR01 Page (or on any successor or substitute page of such page) for deposits
in Dollars for a one month Interest Period in effect on such day determined as
of approximately 11:00 a.m. (London, England time) on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus one percent
(1.00%). The Base Rate is not necessarily intended to be the lowest rate of
interest determined by the Administrative Agent or any Lender in connection with
extensions of credit. Changes in the rate of interest on that portion of any
Loans maintained as Base Rate Loans will take effect simultaneously with each
change in the Base Rate. In no event shall the Base Rate be less than 0%. The
Administrative Agent will promptly give notice to the Borrower of changes in the
Base Rate.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Base Rate Spread” means, with respect to any Base Rate Loan for any time prior
to the Maturity Date, 1.5% per annum.

“BMO” means Bank of Montreal and its successors and assigns.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning set forth in the introductory paragraph hereto.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and having the same Interest Period made by Lenders pursuant to Section 2.1.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, Chicago, Illinois or Houston, Texas and, if such day relates to any
LIBO Rate Loan, means any such day on which dealings in Dollar deposits are
conducted in London, England.

 

4



--------------------------------------------------------------------------------

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Bank (which documents are hereby consented to by the
Lenders). Derivatives of such term shall have corresponding meaning. The
Borrower hereby grants the Administrative Agent, for the benefit of the Issuing
Bank and the Lenders, a Lien on all such cash and deposit account balances. Cash
collateral shall be maintained in a blocked account at the Administrative Agent
or other institutions satisfactory to the Administrative Agent subject to
control arrangements satisfactory to the Administrative Agent.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means, with respect to any Person, an event or series of
events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such Person or its subsidiaries, or any Person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person shall be deemed to have “beneficial
ownership” of all securities that such person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of 50% or more of the equity interests of such Person;
or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of such Person cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

5



--------------------------------------------------------------------------------

“Closing Date” means the first date all the conditions precedent in Section 4.1
are satisfied or waived in accordance with Section 4.1 (or, in the case of
Section 4.1(b), waived by the Person entitled to receive the applicable
payment).

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.

“COGI” means Comstock Oil & Gas, LP, a Nevada limited partnership,
successor-by-conversion to Comstock Oil & Gas, Inc.

“COGI GP” means Comstock Oil & Gas GP, LLC, a Nevada limited liability company.

“COGI LP” means Comstock Oil & Gas Investments, LLC, a Nevada limited
partnership.

“COGH” means Comstock Oil & Gas Holdings, Inc., a Nevada corporation.

“COGLA” means Comstock Oil & Gas – Louisiana, LLC, a Nevada limited liability
company, successor-by-conversion to Comstock Oil & Gas – Louisiana, Inc., a
Nevada corporation.

“Commitment” means, as to each Lender, its obligation to (a) make Loans to the
Borrower pursuant to Section 2.1, and (b) purchase participations in L/C
Obligations pursuant to Section 2.3, in an aggregate principal amount at any one
time outstanding not to exceed such Lender’s Commitment Amount.

“Commitment Amount” means, as to each Lender, the amount set forth opposite such
Lender’s name on Schedule 2.1, as such amount may be increased, reduced or
adjusted from time to time in accordance with this Agreement.

“Commitment Fee Rate” means, for any time prior to the Maturity Date, 0.50% per
annum.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning set forth in Section 10.2(c).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Credit Extension” means each of the following: (a) a Borrowing, and (b) an L/C
Credit Extension.

“Debt to be Repaid” means Indebtedness outstanding on the Closing Date under the
Prior Credit Facility.

 

6



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Default” means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Base Rate Spread, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a LIBO Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any LIBOR Spread)
otherwise applicable to such Loan plus 2% per annum, in each case to the fullest
extent permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.13(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit) within two Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent or
any Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.13(f)) upon delivery of written notice
of such determination to the Borrower, each Issuing Bank and each Lender.

 

7



--------------------------------------------------------------------------------

“Disqualified Stock” means any equity interest that, by its terms (or by the
terms of any security or other equity interest into which it is convertible or
for which it is exchangeable), or upon the happening of any event, (i) matures
or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or (ii) is redeemable at the option of the holder thereof, in whole
or in part, (iii) provides for scheduled payments or dividends in cash or (iv)
is or becomes convertible into or exchangeable for Indebtedness or any other
equity interests that would constitute Disqualified Stock.

“Disposition” or “Dispose” means the sale, transfer, license or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” means lawful money of the United States of America.

“Eligible Assignee” has the meaning specified in Section 10.7.6.

“Engineering Report” means the Initial Engineering Report and each engineering
report delivered pursuant to Section 6.2(g) or 6.2(h).

“Environmental Laws” means all Laws relating to environmental, health, safety
and land use matters applicable to any property.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations issued pursuant thereto.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower or any Guarantor within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (f) the
determination that any Pension Plan is considered an at-risk plan within the
meaning of Section 430 of the Code or Section 303 of ERISA; (g) the
determination that any Multiemployer Plan is in endangered or critical status
within the meaning of Sections 431 and 432 of the Code or

 

8



--------------------------------------------------------------------------------

Sections 304 and 305 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Event of Default” means any of the events or circumstances specified in Article
VIII.

“Exchange Offer” means a series of transactions occurring on September 6, 2016
in which the Borrower and one or more of the Loan Parties will (i) exchange up
to $700,000,000 in aggregate principal amount of the 2015 Senior Notes for the
Priority Lien Indenture Notes, (ii) exchange up to $288,516,000 in aggregate
principal amount of the 2011 Senior Notes for the 2019 Second Lien Indenture
Notes, and (iii) exchange up to $174,607,000 in aggregate principal of the 2012
Senior Notes for the 2020 Second Lien Indenture Notes, as more fully described
in that certain Registration Statement on Form S-4 filed with the Securities and
Exchange Commission on August 1, 2016, as amended.

“Excluded Swap Obligation” means, with respect to any Loan Party, any obligation
or liability in respect of a Hedging Agreement if, and to the extent that, all
or a portion of such obligation or liability of such Loan Party with respect to,
or the grant by such Loan Party of a security interest to secure, such
obligation or liability (or any guaranty thereof or other agreement or
undertaking agreeing to guaranty, repay, indemnify or otherwise be liable
therefor) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) (a) by virtue of such
Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the obligation or other liability of such Loan Party or
the grant of such security interest becomes or would become effective with
respect to such obligation or other liability or (b) in the case of any
obligation or liability in respect of a Hedging Agreement subject to a clearing
requirement pursuant to section 2(h) of the Commodity Exchange Act (or any
successor provision thereto), because such Loan Party is a “financial entity,”
as defined in section 2(h)(7)(C)(i) the Commodity Exchange Act (or any successor
provision thereto), at the time the obligation or other liability of such Loan
Party becomes or would become effective with respect to such obligation or
liability. If any obligation or liability in respect of a Hedging Agreement
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such obligation or liability that is
attributable to swaps for which such guaranty obligation or other liability or
security interest is or becomes illegal.

“Executive Order” has the meaning set forth in Section 5.14.

“FCPA” has the meaning set forth in Section 5.14.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

 

9



--------------------------------------------------------------------------------

“Foreign Lender” has the meaning specified in Section 3.8.

“GAAP” means generally accepted accounting principles and practices that are
recognized as such by the Financial Accounting Standards Board (or any generally
recognized successor). If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Borrower or the Majority Lenders or the Administrative Agent
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided that, until so
amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

“Governmental Requirements” means all judgment, orders, writs, injunctions,
decrees, awards, laws, ordinances, statutes, regulations, rules, franchises,
permits, certificates, licenses, authorizations and the like and any other
requirements of any government or any commission, board, court, agency,
instrumentality or political subdivision thereof.

“Guarantors” means each of the Subsidiaries listed in Part (b) of Schedule 5.13
and each other Subsidiary of the Borrower that shall have executed and delivered
a Guaranty to the Administrative Agent for the benefit of the Lenders; provided
that upon the release of any Subsidiary’s Guaranty in accordance with this
Agreement, such Subsidiary shall thereafter be excluded from the definition of
“Guarantors” (unless and until such Subsidiary shall thereafter deliver another
Guaranty).

“Guaranty” means (a) each subsidiary guaranty (including any amended and
restated subsidiary guaranty) dated as of the Closing Date made by each of the
Guarantors in favor of the Administrative Agent on behalf of the Lenders, in
form and substance satisfactory to the parties thereto in favor of the
Administrative Agent on behalf of the Lenders delivered in accordance with this
Agreement.

“Guaranty Obligation” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guarantying or having the economic effect of
guarantying any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct

 

10



--------------------------------------------------------------------------------

or indirect, (i) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness or
other obligation, or (iv) entered into for the purpose of assuring in any other
manner the obligees in respect of such Indebtedness or other obligation of the
payment or performance thereof or to protect such obligees against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person;
provided, however, that the term “Guaranty Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guaranty Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by the guarantying Person in good faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Liquidation” means the sale, assignment, novation, liquidation, unwind,
cancellation, modification or termination of all or any part of any Hedging
Agreement (other than, in each case, at its scheduled maturity).

“Hedging Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing and any agreement, contract or transaction
that constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Hedging Termination Value” means the net effect of any Hedge Liquidation (as
reasonably determined by the Administrative Agent.

 

11



--------------------------------------------------------------------------------

“Highest Lawful Rate” has the meaning given to it in Section 10.10.

“Honor Date” has the meaning set forth in Section 2.3(c)(i).

“Hydrocarbon Interest” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, operating rights, net profit interests,
production payment interests and other similar types of interests, including any
reserved or residual interest of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“ICC” has the meaning set forth in Section 2.3(g).

“Indebtedness” means, as to any Person at a particular time, all of the
following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) any direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), banker’s acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations under any Hedging Agreement in an amount equal to (i) if
such Hedging Agreement has been closed out, the termination value thereof, or
(ii) if such Hedging Agreement has not been closed out, the mark-to-market value
thereof determined on the basis of readily available quotations provided by any
recognized dealer in such Hedging Agreement;

(d) whether or not so included as liabilities in accordance with GAAP, (i) all
obligations of such Person to pay the deferred purchase price of property or
services (but excluding accounts payable incurred in the ordinary course of
business that are not more than 90 days past due unless contested in good faith
by appropriate proceedings and for which adequate reserves under GAAP have been
established therefor, and any guaranties by the Borrower or any Subsidiary of
such accounts payable), and (ii) indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse, provided that the amount of such indebtedness
that constitutes Indebtedness shall be the lesser of the amount so such
indebtedness or the fair market value of the property owned or being purchased;

(e) capital leases and Synthetic Lease Obligations;

(f) obligations to deliver commodities, goods or services, including, without
limitation, Hydrocarbons, in consideration of one or more advance payments,
other than gas balancing arrangements in the ordinary course of business (but
only to the extent of such advance payments);

 

12



--------------------------------------------------------------------------------

(g) obligations under “take or pay” or similar agreements (other than
obligations under firm transportation or drilling contracts);

(h) the undischarged balance of any production payment created by such Person or
for the creation of which such Person directly or indirectly received payment;

(i) the payment of interest on any Indebtedness in the form of additional
Indebtedness; and

(ij) all Guaranty Obligations of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person except for customary exceptions acceptable to the
Majority Lenders. The amount of any capital lease or Synthetic Lease Obligation
as of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.

“Indemnified Liabilities” has the meaning set forth in Section 10.5.

“Indemnitees” has the meaning set forth in Section 10.5.

“Indenture Debt Documents” means, individually and collectively, (i) the 2012
Senior Notes Indenture, (ii) the 2011 Senior Notes Indenture, (iii) the 2015
Senior Secured Notes Indenture, (iv) the 2019 Second Lien Indenture, (v) the
2020 Second Lien Indenture, (vi) the Priority Lien Indenture, (vii) any
Permitted Additional Notes Indenture and (vviii) any documents related to or
delivered in connection with the issuance of any Permitted Refinancing
Indebtedness (excluding the Priority Lien Intercreditor Agreement, the Second
Lien Intercreditor Agreement and the Security Documents).

“Initial Audited Financial Statements” means each of the audited consolidated
balance sheet of the Borrower and its Subsidiaries as of December 31, 2014 and
the related consolidated statements of income and cash flows of the Borrower for
the fiscal year ended December 31, 2014.

“Initial Engineering Report” means the engineering report dated as of December
31, 2014, prepared by Lee Keeling & Associates, Inc.

“Intercreditor Agreement” references that certainAgreements” shall mean the
Priority Lien Intercreditor Agreement dated as of the Closing Date, among the
Pari Passu Collateral Agent, the Senior Secured Trustee and the other parties
thereto, as amended from time to timeand the Second Lien Intercreditor
Agreement.

“Interest Payment Date” means (a) as to any LIBO Rate Loan, the last day of each
Interest Period applicable to such Loan; provided, however, that if any Interest
Period for a LIBO Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan, the last Business Day
of each March, June, September and December, and the Maturity Date.

 

13



--------------------------------------------------------------------------------

“Interest Period” means as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or (in the case of any Base Rate Loan)
converted to or continued as a LIBO Rate Loan and ending on the date one, two,
three or six months thereafter, as selected by the Borrower in its Notice of
Advance; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a LIBO Rate Loan, such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

(b) any Interest Period pertaining to a LIBO Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

(c) no Interest Period shall extend beyond the scheduled Maturity Date.

“Investment” means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of capital
stock or other securities of another Person, (b) a loan, advance or capital
contribution to, guaranty of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means Bank of Montreal in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to any Lender, such Lender’s participation in
any L/C Borrowing in accordance with its Percentage Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit that has not been either reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Collateral” has the meaning set forth in Section 2.3(k)(i).

 

14



--------------------------------------------------------------------------------

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

“Lender” has the meaning set forth in the introductory paragraph hereto and, as
the context requires, includes the Issuing Bank.

“Lender Assignment” means a Lender Assignment substantially in the form of
Exhibit D.

“Lender Provided Hedging Agreement” means any Hedging Agreement between a Loan
Party and a Secured Swap Counterparty.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on Schedule 10.2, or such other office or offices as a Lender
may from time to time designate to the Borrower and the Administrative Agent.

“Letter of Credit” means any standby or commercial letter of credit issued
hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the Issuing Bank.

“Letter of Credit Availability Expiration Date” means the day that is seven (7)
days prior to the Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Sublimit” means an amount equal to the lowest of (x) the
Aggregate Commitments and (y) $25,000,000. The Letter of Credit Sublimit is part
of, and not in addition to, the Aggregate Commitments.

“LIBO Rate” shall mean, with respect to any LIBO Rate Loan within a Borrowing
and with respect to the related Interest Period, the rate of interest per annum
equal to the offered quotation appearing on Reuters Screen LIBOR01 Page at
approximately 11:00 a.m. (London time) on the date which is two Business Days
prior to the beginning of the relevant Interest Period (or if such Reuters
Screen LIBOR01 Page shall not be available, the rate per annum determined by the
Administrative Agent by reference to the British Bankers’ Association Interest
Settlement Rate for deposits in U.S. dollars as set forth by any service which
has been nominated by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying such rates) for a period most
closely approximating such Interest Period, provided that, (i) to the extent
that an interest rate is not ascertainable pursuant to the foregoing provision
of this definition, the “LIBO Rate” shall be the interest rate per annum,
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in U.S. dollars are offered for such relevant Interest Period
to major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date which
is two Business Days prior to the beginning of such Interest Period and (ii) in
no event shall the LIBO Rate be less than 0%.

 

15



--------------------------------------------------------------------------------

“LIBO Rate Loan” means a Loan that bears interest at the Adjusted LIBO Rate.

“LIBOR Spread” means with respect to any LIBO Rate Loan for any time prior to
the Maturity Date, 2.5% per annum.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code or comparable Laws of any jurisdiction), including the
interest of a purchaser of accounts receivable.

“Loan” has the meaning set forth in Section 2.1.

“Loan Documents” means this Agreement, each Note, the Agent and Arranger Fee
Letter, each Notice of Advance, each Letter of Credit Application, each Letter
of Credit, each of the Security Documents, each Compliance Certificate, each
Guaranty, each Subordination Agreement, the Priority Lien Intercreditor
Agreement, the Second Lien Intercreditor Agreement and all other written
agreements, certificates, documents, instruments and writings at any time
delivered in connection herewith or therewith; provided that for the avoidance
of doubt, a Hedging Agreement between a Loan Party and a Lender or Affiliate of
a Lender shall not constitute a Loan Document.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Majority Lenders” means, as of any date of determination, Non-Defaulting
Lenders whose Voting Percentages aggregate to greater than 50.0%.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or condition
(financial or otherwise) of the Borrower and its Restricted Subsidiaries taken
as a whole; (b) a material impairment of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party or upon the rights and remedies of the Administrative Agent, the Issuing
Bank, or any Lender under any Loan Document.

“Material Subsidiary” means a direct or indirect Subsidiary of the Borrower
with, together with its Subsidiaries, assets having a net book value or fair
market value (determined in good faith by a Responsible Officer of the Borrower)
in excess of $25,000,000.

“Matured L/C Obligations” means all amounts paid by Issuing Bank on drafts or
demands for payment drawn or made under or purported to be under any Letter of
Credit (or under or in connection with any L/C Application) that have not been
repaid to the Issuing Bank (with the proceeds of a Loan or otherwise).

“Maturity Date” means the earlier of (a) the date that is the fourth anniversary
of the Closing Date, and (b) the date six (6) months prior to the earliest date
on which the payment of principal is scheduled to be paid on any Indebtedness
described in clause (f) or (ik) of Section 7.3 and (c) such earlier date upon
which the Commitments may be terminated in accordance with the terms hereof.

 

16



--------------------------------------------------------------------------------

“Maximum Loan Amount” means $50,000,000 as such amount may be reduced from time
to time pursuant to Section 2.5.

“Mortgage” means each mortgage, deed of trust or similar document delivered
pursuant to this Agreement, in each case, as amended, supplemented, restated or
otherwise modified from time to time, in form and substance satisfactory to the
Administrative Agent and the Borrower.

“Mortgaged Property” has the meaning set forth in the Mortgage.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding three calendar
years, has made or been obligated to make contributions.

“Net Sale Proceeds” means, with respect to any Disposition of any asset by the
Borrower or any Restricted Subsidiary, the aggregate amount of cash or cash
equivalents received by or paid to or for the account of the Borrower or such
Restricted Subsidiary from time to time (whether as initial consideration or
through payment or disposition of deferred consideration) by or on behalf of
such Person in connection with such transaction after deducting therefrom only
(without duplication) (a) reasonable out-of-pocket costs and fees, (b) the
amount of taxes payable in connection with or as a result of such transaction
and (c) the amount of any Indebtedness permitted by Section 7.3 hereof secured
by a Lien on such asset permitted by Section 7.1 hereof that, by the terms of
the agreement or instrument governing such Indebtedness, is required to be
repaid or may be prepaid upon such disposition, in each case, to the extent, but
only to the extent, that the amounts so deducted are, at the time of receipt of
such cash, actually paid to a Person that is not an Affiliate of the Borrower or
such Restricted Subsidiary and are properly attributable to such transaction or
to the asset that is the subject thereof.

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Debt” means Indebtedness:

(a) as to which neither the Borrower nor any of its Restricted Subsidiaries
constitutes the lender;

(b) no default with respect to which (including any rights that the holders
thereof may have to take enforcement action against an Unrestricted Subsidiary)
would permit upon notice, lapse of time or both any holder of any other
Indebtedness of the Borrower or any of its Restricted Subsidiaries to declare a
default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity; and

(c) as to which the lenders have been notified in writing that they will not
have any recourse to the stock or assets of the Borrower or any of its
Restricted Subsidiaries.

 

17



--------------------------------------------------------------------------------

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

“Notice of Advance” means a notice, which, if in writing, shall be substantially
in the form of Exhibit A, of (a) a Borrowing, (b) a conversion of Loans from one
Type to the other, or (c) a continuation of Loans as the same Type, pursuant to
Section 2.2(a).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest that accrues after the commencement by or against any Loan
Party or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding.

“OFAC” has the meaning set forth in Section 5.14.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any liability under any sale and leaseback transaction which is
not a capital lease obligation, (c) any indebtedness, liability or obligation
under any so-called “synthetic lease” transaction entered into by such Person,
(d) any Advance Payment Contract, or (e) any indebtedness, liability or
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such Person, but excluding from the foregoing
clauses (c) through (e) operating leases and usual and customary oil, gas and
mineral leases.

“Oil and Gas Properties” means Hydrocarbon Interests; the properties now or
hereafter pooled or unitized with Hydrocarbon Interests; all presently existing
or future unitization, pooling agreements and declarations of pooled units and
the units created thereby (including without limitation all units created under
orders, regulations and rules of any Governmental Authority have jurisdiction)
that may affect all or any portion of the Hydrocarbon Interests; all operating
agreements, contracts and other agreements that relate to any of the Hydrocarbon
Interests or the production, sale, purchase, exchange or processing of
Hydrocarbons from or attributable to such Hydrocarbon Interest; all Hydrocarbons
in and under and which may be produced and saved or attributable to the
Hydrocarbon Interests, the lands covered thereby and all oil in tanks and all
rents, issues, profits, proceeds, products, revenues and other income from or
attributable to the Hydrocarbon Interests; all tenements, hereditaments,
appurtenances and properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests, properties, rights, titles, interests
and estates described or referred to above, including any and all property, real
or personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or property (excluding drilling rigs, automotive
equipment or other personal property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.

 

18



--------------------------------------------------------------------------------

“Optional Indebtedness Payment” has the meaning set forth in Section 7.12.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the articles of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.

“Outstanding Amount” means (i) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any Borrowings and
prepayments or repayments of Loans occurring on such date; and (ii) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.

“Pari Passu Collateral Agent” has the meaning set forth in the Priority Lien
Intercreditor Agreement.

“Pari Passu Obligations” has the meaning set forth in the Priority Lien
Intercreditor Agreement.

“Pari Passu Secured Parties” has the meaning set forth in the Priority Lien
Intercreditor Agreement.

“Participant” has the meaning set forth in Section 10.7(c).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302,303,304 and 305 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer plan
(as described in Section 4064(a) of ERISA) has made contributions at any time
during the immediately preceding five plan years, or with respect to which the
Borrower or any ERISA Affiliate otherwise has liability or contingent liability.

 

19



--------------------------------------------------------------------------------

“Percentage Share” means, with respect to each Lender, the percentage (carried
out to the ninth decimal place) set forth opposite the name of such Lender on
Schedule 2.1 (as amended or modified from time to time) or on the relevant
Lender Assignment, as the case may be, as such percentage share may be adjusted
as provided herein (including pursuant to Section 2.15).

“Permitted Additional Notes” means senior unsecured notes issued by the Borrower
from time to time after the Closing DateSeptember 6, 2016; provided that (a) the
final maturity date of such senior unsecured notes shall not be earlier than 91
days after the Maturity Date (as in effect on the date of issuance of such
senior unsecured notes); (b) such senior unsecured notes and any Permitted
Additional Notes Indenture under which such senior unsecured notes are issued
contain customary terms and conditions for senior unsecured notes of like tenor
and amount and do not contain any covenants, events or default or other
provisions (other than interest rate and redemption premiums) that, on the
whole, are materially more onerous to the Borrower and its Subsidiaries than
those imposed by the 20122015 Senior Notes Indenture (c) at the time of and
immediately after giving effect to each incurrence of such Indebtedness, no
Default or Event of Default shall have occurred and be continuing; (d) such
Indebtedness does not have any scheduled per annum principal amortization prior
to the date which is 91 days after the Maturity Date as in effect on the date
such Indebtedness is incurred; (e) if such Indebtedness is senior subordinated
Indebtedness, such Indebtedness is expressly subordinate to the payment in full
of all of the Secured Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent; (f) such Indebtedness does not have
any mandatory prepayment, defeasance, tender, repurchase, sinking fund or
redemption provisions (other than customary change of control or asset sale
tender offer provisions, in each case to the extent required to be applied first
to the Secured Obligations to the extent required by this Agreement); and (g)
the stated interest or coupon rate of such new Indebtedness is reasonably
acceptable to the Administrative Agent.

“Permitted Additional Notes Indenture” means any indenture, by and between
Borrower and a trustee, and related documentation entered into in connection
therewith pursuant to which the Permitted Additional Notes shall have been
issued, as the same may be amended, restated, modified or supplemented from time
to time.

“Permitted Lien” has the meaning set forth in Section 7.1.

“Permitted Refinancing Indebtedness” means Indebtedness of the Borrower (for
purposes of this definition, “new Indebtedness”) incurred in exchange for, or
proceeds of which are used to refinance, all or any portion of the 2012 Senior
Notes, the 2011 Senior Notes, the 2015 Senior SecuredNotes, the 2019 Second Lien
Indenture Notes, the 2020 Second Lien Indenture Notes, the Priority Lien
Indenture Notes or any Permitted Additional Notes (the portion refinanced, the
“Refinanced Indebtedness”); provided that (a) such new Indebtedness is in an
aggregate principal amount not in excess of the sum of (i) the aggregate
principal amount of the Refinanced Indebtedness and (ii) an amount necessary to
pay any fees and expenses, including premiums, related to such refinancing; (b)
such new Indebtedness has a stated maturity no shorter than the date that is 91
days after the Maturity Date and weighted average life to maturity equal to or
greater than that of the Refinanced Indebtedness; (c) such new Indebtedness does
not contain any

 

20



--------------------------------------------------------------------------------

covenants, events of default or other terms (other than interest rate and
redemption premiums) that, on the whole, are materially more onerous to the
Borrower and its Subsidiaries than those imposed by the Refinanced Indebtedness;
(d) the stated interest or coupon rate of such new Indebtedness is reasonably
acceptable to the Administrative Agent; (e) no Default or Event of Default shall
exist at the time of, or result from, the issuance of such new Indebtedness; (f)
if the Refinanced Indebtedness is subordinated in right of payment to the
Secured Obligations, such new Indebtedness is subordinated in right of payment
to the Secured Obligations at least to the same extent as the Refinanced
Indebtedness; (g) such Indebtedness does not have any scheduled per annum
principal amortization prior to the date which is 91 days after the Maturity
Date as in effect on the date such Indebtedness is incurred; (h) if such
Indebtedness is senior subordinated Indebtedness, such Indebtedness is expressly
subordinate to the payment in full of all of the Secured Obligations on terms
and conditions reasonably satisfactory to the Administrative Agent; (i) such
Indebtedness does not have any mandatory prepayment, defeasance, tender,
repurchase, sinking fund or redemption provisions (other than customary change
of control or asset sale tender offer provisions, in each case to the extent
required to be applied first to the Secured Obligations to the extent required
by this Agreement); and (j) in connection with any refinancing of the 2015
Senior Secured2019 Second Lien Indenture Notes, the 2020 Second Lien Indenture
Notes or the Priority Lien Indenture Notes (or any refinancing of any
refinancing thereof), any Liens securing any such new Indebtedness shall be
subject to the Priority Lien Intercreditor Agreement or the Second Lien
Intercreditor Agreement, as applicable.

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.

“Petroleum Industry Standards” shall mean the Definitions for Oil and Gas
Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or any ERISA Affiliate, or with
respect to which the Borrower or any ERISA Affiliate otherwise has liability or
contingent liability.

“Platform” has the meaning set forth in Section 10.2(d).

“Pledge Agreement” means each Pledge Agreement and Irrevocable Proxy dated as of
the Closing Date in favor of the Pari Passu Collateral Agent for the benefit of
the Pari Passu Secured Parties in form and substance satisfactory to the
Administrative Agent and the Borrower and each other pledge agreement in
substantially the same form delivered in accordance with this Agreement.

“Pledged Note” means each Pledged Note described in a Pledge Agreement pledged
to the Pari Passu Collateral Agent for the benefit of the Pari Passu Secured
Parties.

“Preferred Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of such
person’s preferred or preference stock whether now outstanding or issued after
the Closing Date, including, without limitation, all classes and series of
preferred or preference stock of such person.

 

21



--------------------------------------------------------------------------------

“Prior Credit Facility” means the Fourth Amended and Restated Credit Agreement
dated as of November 22, 2013, among Borrower, Bank of Montreal, as
administrative agent and as issuing bank and certain lenders party thereto (as
amended, modified or supplemented prior to the date hereof).

“Priority Collateral Agent” has the meaning set forth in the Priority Lien
Intercreditor Agreement.

“Priority Lien Indenture” means that certain Indenture dated as of September 6,
2016 by and among Borrower, as issuer, and the Priority Lien Trustee, as
trustee, and one or more Loan Parties, as guarantors, and all related
documentation entered into in connection therewith (excluding Security Documents
and the Intercreditor Agreements) pursuant to which the Priority Lien Indenture
Notes are issued, as the same may be amended, restated, modified or supplemented
from time to time in accordance with the terms hereof.

“Priority Lien Indenture Notes” means those certain 10% Senior Secured Toggle
Notes due 2020 issued by the Borrower on September 6, 2016 under the Priority
Lien Indenture.

“Priority Lien Intercreditor Agreement” references that certain Amended and
Restated Priority Lien Intercreditor Agreement dated as of September 6, 2016
among the Pari Passu Collateral Agent, the Administrative Agent, the Priority
Lien Trustee, and acknowledged by the Borrower and the Guarantors, as amended,
restated, supplemented or otherwise modified from time to time.

“Priority Lien Obligations” has the meaning set forth in the Priority Lien
Intercreditor Agreement.

“Priority Lien Secured Parties” has the meaning set forth in the Priority Lien
Intercreditor Agreement.

“Priority Lien Trustee” shall mean American Stock Transfer & Trust Company, LLC,
as trustee under the Priority Lien Indenture.

“Proved Developed Non-Producing Reserves” shall mean oil and gas reserves that,
in accordance with Petroleum Industry Standards, are classified as both “Proved
Reserves” and “Developed Non-Producing Reserves.”

“Proved Developed Producing Reserves” shall mean oil and gas reserves that in
accordance with Petroleum Industry Standards, are classified as both “Proved
Reserves” and “Developed Producing Reserves”.

“Proved Developed Reserves” shall mean oil and gas reserves that, in accordance
with Petroleum Industry Standards, are classified as both “Proved Reserves” and
one of the following: (a) “Developed Producing Reserves” or (b) “Developed
Non-Producing Reserves.”

 

22



--------------------------------------------------------------------------------

“Proved Reserves” shall mean oil and gas reserves that, in accordance with
Petroleum Industry Standards, are classified as both “Proved Reserves” and one
of the following: (a) “Developed Producing Reserves”, (b) “Developed
Non-Producing Reserves” or (c) “Undeveloped Reserves”.

“Probable Undeveloped Reserves” shall mean oil and gas reserves that, in
accordance with Petroleum Industry Standards, are classified as “Probable
Reserves” and “Unproved Reserves”; provided that, for purposes of this
Agreement, the definition of “Probable Undeveloped Reserves” shall only include
Oil and Gas Properties of the Borrower and the Guarantors that are (a) operated
by either the Borrower or a Guarantor and (b) located in the Haynesville shale
or Bossier shale formations in Texas and Louisiana.

“PV-9” shall mean, with respect to any Proved DevelopedReserves or Probable
Undeveloped Reserves expected to be produced, the net present value, discounted
at 9% per annum, of the future net revenues expected to accrue to the Borrower’s
and the Guarantors’ collective interests in such reserves during the remaining
expected economic lives of such reserves, calculated by the Administrative Agent
in its sole and absolute discretion; provided that (a) the PV-9 associated with
Proved Developed Non-Producing Reserves shall comprise no more than 25% of total
PV-9.9, and (b) for purposes of calculating the Asset Coverage Ratio under this
Agreement or any other Loan Document, PV-9 shall not include the net revenues of
any Probable Undeveloped Reserves.

“Qualified ECP Obligor” means, in respect of any obligation or liability in
respect of a Hedging Agreement, each Loan Party that has total assets exceeding
$10,000,000 at the time the relevant guaranty obligation or other liability or
grant of the relevant security interest becomes or would become effective with
respect to such any obligation or liability or such other person as constitutes
an “eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Register” has the meaning set forth in Section 10.7(b)(ii).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Reserve Percentage” means, on any day with respect to each particular Borrowing
comprised of LIBO Rate Loans, the maximum reserve requirement as determined by
the Administrative Agent (including without limitation any basic, supplemental,
marginal, emergency or similar reserves and taking into account any transitional
adjustments or other scheduled changes in reserve requirements), expressed as a
percentage, which would then apply under Regulation D with respect to
“Eurocurrency liabilities” (as such term is defined in Regulation D) equal in
amount to each Lender’s LIBO Rate Loan in such Borrowing, were such Lender to
have any such “Eurocurrency liabilities”. If such reserve requirement shall
change after the date hereof, the Reserve Percentage shall be automatically
increased or decreased, as the case may be, from time to time as of the
effective time of each such change in such reserve requirement.

 

23



--------------------------------------------------------------------------------

“Responsible Officer” means the president, chief financial officer, treasurer or
assistant treasurer of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interest of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interest or of any option, warrant or other right to acquire any
such equity interest.

“Restricted Subsidiary” means (a) each of COGI GP, COGI LP, COGI, COGH and COGLA
and (b) each other Subsidiary of the Borrower that is not designated as an
Unrestricted Subsidiary pursuant to Section 1.6.

“Second Lien Collateral Agent” has the meaning set forth in the Second Lien
Intercreditor Agreement.

“Second Lien Intercreditor Agreement” references that certain Junior Lien
Intercreditor Agreement dated as of September 6, 2016 among the Bank of
Montreal, as administrative agent for the Priority Lien Secured Parties (defined
therein), Bank of Montreal, as collateral agent for the Second Lien Secured
Parties (defined therein), and acknowledged by the Borrower and the Guarantors,
as amended, restated, supplemented or otherwise modified from time to time.

“Second Lien Obligations” has the meaning set forth in the Second Lien
Intercreditor Agreement.

“Second Lien Secured Parties” has the meaning set forth in the Second Lien
Intercreditor Agreement.

“Secured Obligations” means, collectively, the Obligations and all Secured Swap
Obligations; provided, however, that the definition of “Secured Obligations”
shall not create any guarantee by any Loan Party of (or grant of security
interest by any Loan Party to support, as applicable) any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.

“Secured Swap Counterparty” means, with respect to any Hedging Agreement, a
counterparty that at the time such Hedging Agreement is entered into is a Lender
or an Affiliate of a Lender (including a Hedging Agreement in existence prior to
the date hereof or prior to such person or its Affiliate becoming a Lender);
provided that, for the avoidance of doubt, the term “Lender Provided Hedging
Agreement” shall not include any Hedging Agreement or transactions under any
Hedging Agreement entered into after the time that such counterparty ceases to
be a Lender or an Affiliate of a Lender.

“Secured Swap Obligations” means all obligations of any Loan Party under any
Lender Provided Hedging Agreement.

 

24



--------------------------------------------------------------------------------

“Security Agreement” means (a) each Security Agreement dated as of the Closing
Date in favor of the Pari Passu Collateral Agent for the benefit of the Pari
Passu Secured Parties in form and substance satisfactory to the Administrative
Agent and the Borrower, and (b) each other security agreement (which shall also
be substantially in the form of the agreement referred to in clause (a)) in
favor of the Pari Passu Collateral Agent on behalf of the Pari Passu Secured
Parties delivered in accordance with this Agreement.

“Security Documents” means any security agreements, deeds of trust, mortgages,
chattel mortgages, pledges, guaranties, financing statements, continuation
statements, extension agreements and other agreements or instruments now,
heretofore, or hereafter delivered by any Person to the Pari Passu Collateral
Agent or the Administrative Agent in connection with this Agreement or any
transaction contemplated hereby to secure or guarantee the payment of all or any
part of the Secured Obligations.

“Senior Secured Noteholders” means the “Holders”, as defined in the 2015 Senior
Secured2019 Second Lien Notes Indenture.“Senior Secured Trustee” means the
“Trustee”, as defined in the 2015 Senior Secured, the 2020 Second Lien Notes
Indenture. and the Priority Lien Indenture.

“Subordination Agreement” means the Intercompany Subordination Agreement dated
as of the Closing Date in form and substance satisfactory to the Administrative
Agent and the Borrower, as the same may be amended, modified, supplemented or
restated from time to time.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Trustees” shall mean collectively, the 2019 Second Lien Trustee, the 2020
Second Lien Trustee and the Priority Lien Trustee, and each individually, a
“Trustee”.

“Type” means with respect to a Loan, its character as a Base Rate Loan or a LIBO
Rate Loan.

“Unreimbursed Amount” has the meaning set forth in Section 2.3(c)(i).

 

25



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means each Subsidiary of the Borrower designated by
the Borrower as an Unrestricted Subsidiary in accordance with, and subject to
the satisfaction of the conditions set forth in, Section 1.6.

“Voting Percentage” means, as to any Non-Defaulting Lender, (a) at any time when
the Commitments are in effect, the percentage of all Non-Defaulting Lenders’
Commitment Amounts (including such Non-Defaulting Lender) held by such
Non-Defaulting Lender and (b) at any time after the termination of the
Commitments, the percentage (carried out to the ninth decimal place) which (i)
the sum of (A) the Outstanding Amount of such Non-Defaulting Lender’s Loans,
plus (B) such Non-Defaulting Lender’s Percentage Share of the Outstanding Amount
of L/C Obligations, then constitutes of (ii) the sum of Outstanding Amount of
all Non-Defaulting Lenders’ Loans and L/C Obligations (including such
Non-Defaulting Lender’s Loans and L/C Obligations).

SECTION 1.2 Other Interpretive Provisions.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein” and “hereunder” and words of similar import when used
in any Loan Document shall refer to such Loan Document as a whole and not to any
particular provision thereof.

(ii) Unless otherwise specified herein, Article, Section, Exhibit and Schedule
references are to this Agreement.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) Pronouns in masculine, feminine and neuter genders shall be construed to
include any other gender, and words in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise requires.

SECTION 1.3 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Initial Audited Financial Statements, except as otherwise specifically
prescribed herein.

 

26



--------------------------------------------------------------------------------

SECTION 1.4 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.5 References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to agreements (including the Loan Documents) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.

SECTION 1.6 Designation and Conversion of Restricted and Unrestricted
Subsidiaries.

(a) Unless designated in writing to the Administrative Agent by the Borrower and
approved by the Administrative Agent and the Majority Lenders in accordance with
clause (b) below, any Person that becomes a Subsidiary of the Borrower or any of
its Restricted Subsidiaries (whether by formation, acquisition or merger) shall
be classified as a Restricted Subsidiary.

(b) Any Subsidiary of the Borrower (including a newly formed or newly acquired
Subsidiary), excluding any Guarantor, may be designated (or redesignated) as an
Unrestricted Subsidiary if (i) the Administrative Agent shall have received (1)
a written request from the Borrower specifying the applicable Subsidiary and
such other information as the Administrative Agent may reasonably request, (2)
the written consent of the Administrative Agent and the Majority Lenders
approving such designation, and (3) a certificate of a Responsible Officer of
the Borrower certifying that no Default or Event of Default shall then exist or
would result from such designation (after giving effect to such designation),
and (ii) such designation is deemed to be an Investment in an amount equal to
the fair market value of Borrower’s direct and indirect ownership interest in
such Subsidiary and such Investment would be permitted under Section 7.2 to be
made at the time of such designation. Except as provided in this Section 1.6(b),
no Subsidiary may be designated (and no Restricted Subsidiary may be
redesignated) as an Unrestricted Subsidiary.

(c) If, at any time, any Unrestricted Subsidiary would fail to meet the
requirements for an Unrestricted Subsidiary set forth in Section 6.18, it shall
thereafter cease to be an Unrestricted Subsidiary for purposes of this Agreement
and any Indebtedness of such Subsidiary shall be deemed to be incurred by a
Restricted Subsidiary of the Borrower as of such date and, if such Indebtedness
is not permitted to be incurred as of such date under Section 7.3, the Borrower
shall be in default of such covenant.

(d) Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, (i) the representations
and warranties of Borrower and its

 

27



--------------------------------------------------------------------------------

Restricted Subsidiaries contained in each of the Loan Documents are true and
correct on and as of such date as if made on and as of the date of such
redesignation (or, if stated to have been made expressly as of an earlier date,
were true and correct as of such date), (ii) the designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence at the
time of designation of any Indebtedness or Liens of such Subsidiary existing at
such time, and the Borrower is in compliance with Sections 7.1 and 7.3 after
giving effect to such designation, (iii) no Default or Event of Default then
exists or would result from such redesignation (after giving effect to such
redesignation), and (iv) the Borrower complies, or causes such Subsidiary to
comply, with the requirements of Sections 6.16 and 6.18. Any such designation
shall be evidenced by a certificate of a Responsible Officer of the Borrower
delivered to the Administrative Agent prior to such designation certifying that
the conditions of this Section 1.6(c) are satisfied as of the date of such
designation (and, as a condition precedent to the effectiveness of any such
designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
compliance on a pro forma basis with the covenants set forth in Section 7.13).

(e) No Subsidiary may be designated as an Unrestricted Subsidiary hereunder
unless it is also designated as an “Unrestricted Subsidiary” for purposes of any
Indenture Debt Documents and (ii) no Subsidiary designated as an Unrestricted
Subsidiary may be designated as a Restricted Subsidiary hereunder unless it is
also designated as a “Restricted Subsidiary” for purposes of any Indenture Debt
Documents.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

SECTION 2.1 Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Loan”) to the Borrower
from time to time on any Business Day during the period from the Closing Date to
the Maturity Date, in an aggregate amount not to exceed at any time outstanding
the lesser of (x) such Lender’s Percentage Share of the aggregate amount of the
Loans requested by the Borrower on such day and (y) such Lender’s Commitment
Amount; provided, however, that after giving effect to any borrowing, (i) the
aggregate Outstanding Amount of all Loans and L/C Obligations shall not exceed
the Aggregate Commitments on such date, and (ii) the aggregate Outstanding
Amount of the Loans of any Lender, plus such Lender’s Percentage Share of the
Outstanding Amount of all L/C Obligations shall not exceed such Lender’s
Commitment Amount. Within the limits of each Lender’s Commitment, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.1, prepay under Section 2.4 and reborrow under this Section 2.1.

SECTION 2.2 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Loans as the same Type shall be made upon the Borrower’s
irrevocable prior written notice to the Administrative Agent in the form of a
Notice of Advance. Each such notice must be received by the Administrative Agent
not later than 12:00 p.m., central time, (i) three Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of LIBO Rate
Loans or of any conversion of LIBO Rate Loans to Base Rate Loans, and (ii) on
the

 

28



--------------------------------------------------------------------------------

requested date of any Borrowing of Base Rate Loans. Each Notice of Advance shall
be appropriately completed and signed by a Responsible Officer of the
Borrower. Each Borrowing of, conversion to or continuation of LIBO Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $1,000,000
in excess thereof. Each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Notice of Advance shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Loans as the same Type, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Notice of
Advance or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made or continued as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable LIBO Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of LIBO Rate Loans in any such Notice of
Advance, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(b) Following receipt of a Notice of Advance, the Administrative Agent shall
promptly notify each Lender of its Percentage Share of the applicable Loans, and
if no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding
subsection. Each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 2:00 p.m. central time, on the Business Day
specified in the applicable Notice of Advance. Upon satisfaction of the
applicable conditions set forth in Section 4.2 (and, if such Borrowing is the
initial Credit Extension, Section 4.1), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
the Administrative Agent by the Borrower; provided, however, that if, on the
date of the Borrowing there are L/C Borrowings outstanding, then the proceeds of
such Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, and second, to the Borrower as provided above. Unless the
Administrative Agent shall have received prompt notice from a Lender that such
Lender will not make available to the Administrative Agent such Lender’s Loans,
the Administrative Agent may in its discretion assume that such Lender has made
such Loans available to the Administrative Agent in accordance with this section
and the Administrative Agent may if it chooses, in reliance upon such
assumption, make such Loan available to the Borrower. If and to the extent such
Lender shall not so make its Loan available to the Administrative Agent, such
Lender and the Borrower severally agree to pay or repay to the Administrative
Agent within two Business Days after demand the amount of such Loan together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is paid or repaid to the
Administrative Agent, to be calculated as to such Lender at the Federal Funds
Rate, and to be calculated as to the Borrower at the interest rate applicable at
the time to the other Loans made on such date. If any Lender fails to make such
payment to the Administrative Agent within such two Business Day period, such
Lender shall in

 

29



--------------------------------------------------------------------------------

addition to such amount pay interest thereon, for each day from the date such
Loan is made available to the Borrower until the date such amount is paid or
repaid to the Administrative Agent, at the interest rate applicable at the time
to the other Loans made on such date. The failure of any Lender to make any Loan
to be made by it hereunder shall not relieve any other Lender of its obligation
hereunder, if any, to make its Loan, but no Lender shall be responsible for the
failure of any other Lender to make any Loan to be made by such other Lender.

(c) Except as otherwise provided herein, a LIBO Rate Loan may be continued or
converted only on the last day of the Interest Period for such LIBO Rate
Loan. During the existence of a Default, or Event of Default, no Loans may be
requested as, converted to or continued as LIBO Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any LIBO Rate Loan upon determination of such
interest rate. The determination of the LIBO Rate by the Administrative Agent
shall be conclusive in the absence of manifest error. The Administrative Agent
shall notify the Borrower and the Lenders of any change in Administrative
Agent’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) LIBO Interest Periods in effect with respect to Loans.

SECTION 2.3 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the Issuing Bank
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.3, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Availability Expiration Date, to
issue Letters of Credit for the account of the Borrower and in the name of the
Borrower or any of its Restricted Subsidiaries, and to amend or renew Letters of
Credit previously issued by it, in accordance with Section 2.3(b) below, and (2)
to honor drafts under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Borrower;
provided that the Issuing Bank shall not be obligated to make any L/C Credit
Extension with respect to any Letter of Credit, and no Lender shall be obligated
to participate in, any Letter of Credit if as of the date of such L/C Credit
Extension, (w) with respect to any renewal, extension or amendment to any
previously issued Letter of Credit, the Restricted Subsidiary in whose name such
Letter of Credit was originally issued (or was most recently renewed, extended
or amended, if applicable) has become, or been redesignated as, an Unrestricted
Subsidiary, (x) the Outstanding Amount of all L/C Obligations and all Loans
would exceed the Aggregate Commitments on such date, (y) the aggregate
Outstanding Amount of the Loans of any Lender, plus such Lender’s Percentage
Share of the Outstanding Amount of all L/C Obligations would exceed such
Lender’s Commitment Amount, or (z) the Outstanding Amount of the L/C Obligations
would exceed the Letter of Credit Sublimit. Within the foregoing limits, and
subject to the terms and conditions

 

30



--------------------------------------------------------------------------------

hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

(ii) The Issuing Bank shall be under no obligation to issue any Letter of Credit
if:

(A) the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance or last renewal, unless the Majority
Lenders acting in their sole discretion have approved in writing such expiry
date;

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Availability Expiration Date, unless all the Lenders acting in
their sole discretion have approved in writing such expiry date;

(C) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank;

(D) such Letter of Credit is in a face amount less than $100,000, or denominated
in a currency other than Dollars, unless all the Lenders acting in their sole
discretion have approved in writing the issuance of Letters of Credit
denominated in a currency other than Dollars; or

(E) such Letter of Credit is to be used directly or indirectly to assure payment
of or otherwise support any Person’s Indebtedness for borrowed money;

(F) the issuance of such Letter of Credit is not in compliance with all
applicable governmental restrictions, policies, and guidelines (whether or not
having the force of law) or it subjects the Issuing Bank to any cost not
anticipated by the Issuing Bank on the date hereof;

(G) the form and terms of such Letter of Credit are not acceptable to the
Administrative Agent and Issuing Bank in their sole and absolute discretion; and

(H) any other condition in this Agreement to the issuance of such Letter of
Credit has not been satisfied.

(iii) The Issuing Bank shall be under no obligation to amend any Letter of
Credit if (A) the Issuing Bank would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the Issuing Bank (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower. Such Letter of Credit

 

31



--------------------------------------------------------------------------------

Application must be received by the Issuing Bank and the Administrative Agent
not later than 12:00 p.m., central time at least two Business Days (or such
later date and time as the Issuing Bank may agree in a particular instance in
its sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Issuing Bank: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the Issuing Bank may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the Issuing Bank (w) the Letter
of Credit to be amended; (x) the proposed date of amendment thereof (which shall
be a Business Day); (y) the nature of the proposed amendment; and (z) such other
matters as the Issuing Bank may require.

(ii) Promptly after receipt of any Letter of Credit Application, the Issuing
Bank will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the Issuing Bank will provide the
Administrative Agent with a copy thereof. Upon receipt by the Issuing Bank of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the Issuing Bank shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the
Issuing Bank’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to and hereby does, purchase from the
Issuing Bank a participation in such Letter of Credit in an amount equal to the
product of such Lender’s Percentage Share times the amount of such Letter of
Credit.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon any drawing under any Letter of Credit, the Issuing Bank shall notify
the Borrower and the Administrative Agent thereof. Not later than 12:00 p.m.,
central time, on the date of any payment by the Issuing Bank under a Letter of
Credit (each such date, an “Honor Date”), the Borrower shall reimburse the
Issuing Bank through the Administrative Agent in an amount equal to the amount
of such drawing. If the Borrower fails to so reimburse the Issuing Bank by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
such Lender’s Percentage Share thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.2 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments in effect and the conditions set forth in Section 4.2 (other than
the delivery

 

32



--------------------------------------------------------------------------------

of a Notice of Advance). Any notice given by the Issuing Bank or the
Administrative Agent pursuant to this Section 2.3(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Lender (including the Lender acting as Issuing Bank) shall upon any
notice from the Administrative Agent pursuant to Section 2.3(c)(i) make funds
available to the Administrative Agent for the account of the Issuing Bank at the
Administrative Agent’s Office in an amount equal to such Lender’s Percentage
Share of the Unreimbursed Amount not later than 1:00 p.m., central time, on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.3(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
Issuing Bank.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.2
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the Issuing Bank an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the Issuing Bank pursuant to Section 2.3(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.3(c).

(iv) Until each Lender funds its Loan or L/C Advance pursuant to this Section
2.3(c) to reimburse the Issuing Bank for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Percentage Share of such amount
shall be solely for the account of the Issuing Bank.

(v) Each Lender’s obligation to make Loans or L/C Advances to reimburse the
Issuing Bank for amounts drawn under Letters of Credit, as contemplated by this
Section 2.3(c), shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Lender may have against the Issuing Bank, the Borrower
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of a Default or Event of Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing. Any such
reimbursement shall not relieve or otherwise impair the obligation of the
Borrower to reimburse the Issuing Bank for the amount of any payment made by the
Issuing Bank under any Letter of Credit, together with interest as provided
herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the Issuing Bank any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.3(c) by the time
specified in Section 2.3(c)(ii), the Issuing Bank shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from

 

33



--------------------------------------------------------------------------------

the date such payment is required to the date on which such payment is
immediately available to the Issuing Bank at a rate per annum equal to (1) for
the first two Business Days immediately following the date such payment is
required, the Federal Funds Rate from time to time in effect, and (2) for each
day thereafter, the Base Rate from time to time in effect. A certificate of the
Issuing Bank submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations.

(i) At any time after the Issuing Bank has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.3(c), if the Administrative Agent
receives for the account of the Issuing Bank any payment related to such Letter
of Credit (whether directly from the Borrower or otherwise, including proceeds
of Cash Collateral applied thereto by the Administrative Agent), or any payment
of interest thereon, the Administrative Agent will distribute to such Lender its
Percentage Share thereof in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
Issuing Bank pursuant to Section 2.3(c) is required to be returned, each Lender
shall pay to the Administrative Agent for the account of the Issuing Bank its
Percentage Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to (1) with respect to the first two Business
Days immediately following such demand, the Federal Funds Rate from time to time
in effect, and (2) with respect to each day thereafter, the Base Rate from time
to time in effect.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Bank for each drawing under each Letter of Credit, and to repay each L/C
Borrowing and each drawing under a Letter of Credit that is refinanced by a
Borrowing of Loans, shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the Issuing Bank or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

34



--------------------------------------------------------------------------------

(iv) any payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the Issuing Bank. The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Bank and
its correspondents unless such notice is given as aforesaid.

(f) Role of Issuing Bank; Indemnity. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. No Agent-Related Person
nor any of the respective correspondents, participants or assignees of the
Issuing Bank shall be liable to any Lender for (i) any action taken or omitted
in connection herewith at the request or with the approval of the Lenders or the
Majority Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application. The Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit. No Agent-Related Person, nor any of
the respective correspondents, participants or assignees of the Issuing Bank,
shall be liable or responsible for any of the matters described in clauses (i)
through (v) of Section 2.3(e). The Borrower agrees to hold Issuing Bank and each
Lender harmless and indemnified against any liability or claim in connection
with or arising out of the subject matter of this section, WHICH INDEMNITY SHALL
APPLY WHETHER OR NOT ANY SUCH LIABILITY OR CLAIM IS IN ANY WAY OR TO ANY EXTENT
CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY
ISSUING BANK OR ANY LENDER, provided only that the Issuing Bank or such Lender
shall not be entitled to indemnification for that portion, if any, of any
liability or claim which is proximately caused by its own individual gross
negligence or willful misconduct as determined in a final judgment. In
furtherance and not in limitation of the foregoing, the Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the Issuing Bank shall not be responsible for the

 

35



--------------------------------------------------------------------------------

validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. If any Letter of Credit provides that it
is transferable, the Issuing Bank shall have no duty to determine the proper
identity of anyone appearing as transferee of such Letter of Credit, nor shall
the Issuing Bank be charged with responsibility of any nature or character for
the validity or correctness of any transfer or successive transfers, and payment
by the Issuing Bank to any purported transferee or transferees as determined by
the Issuing Bank is hereby authorized and approved, and the Borrower further
agrees to hold the Issuing Bank and each Lender harmless and indemnified against
any liability or claim in connection with or arising out of the foregoing, WHICH
INDEMNITY SHALL APPLY WHETHER OR NOT ANY SUCH LIABILITY OR CLAIM IS IN ANY WAY
OR TO ANY EXTENT CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR OMISSION
OF ANY KIND BY THE ISSUING BANK OR ANY LENDER, provided only that the Issuing
Bank or such Lender shall not be entitled to indemnification for that portion,
if any, of any liability or claim which is caused by its own individual gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by a final and non-appealable judgementjudgment. All of Borrower’s
Obligations under this Section 2.3.6 shall survive termination of the
Commitments or of this Agreement and repayment in full of the Obligations.

(g) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
Issuing Bank and the Borrower when a Letter of Credit is issued, (i) the rules
of the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of issuance (including the ICC decision published by the Commission
on Banking Technique and Practice on April 6, 1998 regarding the European single
currency (euro)) shall apply to each commercial Letter of Credit.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Percentage Share a Letter
of Credit fee for each Letter of Credit equal to the LIBOR Spread then in effect
with respect to Loans after giving effect to the L/C Obligations incurred with
respect to such Letter of Credit times the actual daily maximum amount available
to be drawn under such Letter of Credit. Such fee for each Letter of Credit
shall be due and payable on the last Business Day of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, and on the Letter of Credit Availability Expiration
Date. If there is any change in the LIBOR Spread during any quarter, the actual
daily amount of each Letter of Credit shall be computed and multiplied by the
LIBOR Spread with respect to Letters of Credit separately for each period during
such quarter that such LIBOR Spread was in effect.

(i) Letter of Credit Fronting Fee and Documentary and Processing Charges Payable
to Issuing Bank. The Borrower shall pay directly to the Issuing Bank for its own
account a fronting fee in an amount equal to 0.1875% per annum on the daily
maximum amount available to be drawn thereunder, due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, and on the Letter of Credit Availability Expiration Date; provided
that all such

 

36



--------------------------------------------------------------------------------

fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. In addition, the Borrower shall pay directly to the Issuing
Bank for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the Issuing Bank
relating to letters of credit as from time to time in effect. Such fees and
charges are due and payable on demand and are nonrefundable. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(j) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(k) L/C Collateral.

(i) L/C Obligations in Excess of Indebtedness Permitted by Asset Coverage
Ratio. (i) If, after the making of all mandatory prepayments required under
Section 2.4(b), the Borrower is not in compliance with the Asset Coverage Ratio,
then the Borrower will immediately pay to the Issuing Bank an amount in cash
equal to 105% of any L/C Obligations outstanding (excluding L/C Obligations
secured by cash collateral pursuant to this Section 2.3(k)) required to be in
compliance with the Asset Coverage Ratio, or (ii) should any L/C Obligations
remain outstanding on the Maturity Date, then the Borrower will immediately pay
the Issuing Bank an amount in cash equal to 105% of the aggregate amount of such
Issuing Bank’s L/C Obligations. The Issuing Bank will hold such amount as
security for the remaining L/C Obligations (“L/C Collateral”) until such L/C
Obligations become Matured L/C Obligations, at which time such L/C Collateral
may be applied to such Matured L/C Obligations. Neither this subsection nor the
following subsection shall, however, limit or impair any rights which the
Issuing Bank may have under any other document or agreement relating to any
Letter of Credit or L/C Obligation, including any Letter of Credit Application,
or any rights which the Issuing Bank or Lenders may have to otherwise apply any
payments by the Borrower and L/C Collateral under Section 2.3(k).

(ii) Acceleration of L/C Obligations. If the Obligations or any part thereof
become immediately due and payable pursuant to Section 8.2 then, unless the
Majority Lenders otherwise specifically elect to the contrary (which election
may thereafter be retracted by the Majority Lenders at any time), all L/C
Obligations shall become immediately due and payable without regard to whether
or not actual drawings or payments on the Letters of Credit have occurred, and
the Borrower shall be obligated to pay to the Issuing Bank immediately an amount
equal to 105% of the aggregate L/C Obligations which are then outstanding. All
amounts so paid shall first be applied to Matured L/C Obligations and then held
by the Issuing Bank as L/C Collateral until such L/C Obligations become Matured
L/C Obligations, at which time such L/C Collateral shall be applied to such
Matured L/C Obligations.

(iii) Investment of L/C Collateral. Pending application thereof, all L/C
Collateral shall be invested by the Issuing Bank in such blocked account as the
Issuing Bank may choose in its sole discretion reasonably exercised. All
interest on such

 

37



--------------------------------------------------------------------------------

investments shall be reinvested or applied to Matured L/C Obligations. When all
Obligations have been satisfied in full, including all L/C Obligations, all
Letters of Credit have expired or been terminated, and all of the Borrower’s
reimbursement obligations in connection therewith have been satisfied in full,
the Issuing Bank shall release any remaining L/C Collateral. The Borrower hereby
assigns and grants to the Issuing Bank a continuing security interest in all L/C
Collateral paid by it to the Issuing Bank, all investments purchased with such
L/C Collateral, and all proceeds thereof to secure its Matured L/C Obligations
and its Obligations under this Agreement, the Notes, and the other Loan
Documents, and the Borrower agrees that such L/C Collateral and investments
shall be subject to all of the terms and conditions of the Borrower’s Security
Agreement. The Borrower further agrees that the Issuing Bank shall have all of
the rights and remedies of a secured party under the Uniform Commercial Code as
adopted in the State of New York with respect to such security interest and that
an Event of Default under this Agreement shall constitute a default for purposes
of such security interest.

(iv) Calculations. A written advice setting forth in reasonable detail the
amounts owing under this section, submitted by the Issuing Bank to the Borrower
or any Lender from time to time, shall be conclusive, absent manifest error, as
to the amounts thereof.

SECTION 2.4 Prepayments.

(a) Voluntary Prepayments. The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Administrative Agent not later than 12:00 p.m., central time, (A) three
Business Days prior to any date of prepayment of LIBO Rate Loans, and (B) on the
date of prepayment of Base Rate Loans; (ii) any prepayment of LIBO Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each such notice shall specify the date and amount of such prepayment
and the Type(s) of Loans to be prepaid. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of such Lender’s
Percentage Share of such prepayment. If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a LIBO Rate Loan shall be accompanied by all accrued interest thereon, together
with any additional amounts required pursuant to Section 3.5. Each such
prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Percentage Shares, provided that at the Borrower’s election in
connection with any prepayment pursuant to this Section 2.4(a), such prepayment
shall not be applied to any Loans of a Defaulting Lender.

(b) Mandatory Prepayments. The Borrower shall make the following prepayments of
the Loans:

(i) Asset Coverage Ratio Deficiency. If, at any time, the Borrower is not in
compliance with the Asset Coverage RatioSection 7.13(b), the Borrower shall
immediately prepay the Borrowings in an aggregate principal amount equal to an
amount necessary to be in compliance, and, to the extent necessary to be in
compliance, Cash Collateralize the L/C Obligations as provided in Section
2.3(k).

(ii) Mandatory Prepayments. If for any reason the Outstanding Amount of all
Loans and L/C Obligations at any time exceeds the Aggregate Commitments then in
effect, the Borrower shall first immediately prepay Loans and second following
repayment of the Loans, Cash Collateralize the L/C Obligations in an aggregate
amount equal to 105% of such excess as provided in Section 2.3(k).

 

38



--------------------------------------------------------------------------------

SECTION 2.5 Reduction or Termination of Commitments and Maximum Loan Amount. The
Borrower may, upon notice to the Administrative Agent, terminate the Aggregate
Commitments and the Maximum Loan Amount, or permanently reduce the Aggregate
Commitments and the Maximum Loan Amount to an amount not less than the then
Outstanding Amount of all Loans and L/C Obligations; provided that (i) any such
notice shall be received by the Administrative Agent not later than 12:00p.m.,
central time three (3) Business Days prior to the date of termination or
reduction, and (ii) any such partial reduction shall be in an aggregate amount
of $5,000,000 or any whole multiple of $1,000,000 in excess thereof. The
Administrative Agent shall promptly notify the Lenders of any such notice of
reduction or termination of the Aggregate Commitments and the Maximum Loan
Amount. Once reduced in accordance with this Section, the Commitments may not be
increased. Any reduction of the Aggregate Commitments shall be applied to the
Commitment Amount of each Lender according to its Percentage Share. All
commitment fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

SECTION 2.6 Repayment of Loans. The Borrower hereby promises to repay to the
Lenders on the Maturity Date the aggregate principal amount of Loans outstanding
on such date.

SECTION 2.7 Interest.

(a) Subject to the provisions of subsection(b) below, (i) each LIBO Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted LIBO Rate for such
Interest Period plus the LIBOR Spread; and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Base Rate
Spread.

(b) While any Default or Event of Default exists or after acceleration, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law. Accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

39



--------------------------------------------------------------------------------

SECTION 2.8 Fees. In addition to certain fees described in Sections 2.3(h) and
2.3(i):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Percentage Share, a commitment fee
equal to the Commitment Fee Rate times the actual daily amount by which the
Aggregate Commitments exceed the sum of (i) the Outstanding Amount of Loans and
(ii) the Outstanding Amount of L/C Obligations. The commitment fee shall accrue
at all times from the Closing Date until the Maturity Date and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Maturity Date. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Commitment Fee Rate with
respect to commitment fees during any quarter, the actual daily amount shall be
computed and multiplied by the Commitment Fee Rate with respect to commitment
fees separately for each period during such quarter that such Commitment Fee
Rate was in effect. The commitment fee shall accrue at all times, including at
any time during which one or more of the conditions in Article IV is not met.

(b) Arrangement and Agency Fees. The Borrower shall pay an arrangement fee to
the Arranger for the Arranger’s own account, and shall pay an agency fee to the
Administrative Agent for the Administrative Agent’s own account, in the amounts
and at the times specified in the letter agreement, dated February 25, 2015 (the
“Agent and Arranger Fee Letter”), among the Borrower, the Arranger and the
Administrative Agent. Such fees shall be fully earned when paid and shall be
nonrefundable for any reason whatsoever.

SECTION 2.9 Computation of Interest and Fees. Computation of interest on Base
Rate Loans and commitment fees shall be calculated on the basis of a year of 365
or 366 days, as the case may be, and the actual number of days
elapsed. Computation of all other types of interest and all fees shall be
calculated on the basis of a year of 360 days and the actual number of days
elapsed, which results in a higher yield to the payee thereof than a method
based on a year of 365 or 366 days. Interest shall accrue on each Loan for the
day on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid, provided that
any Loan that is repaid on the same day on which it is made shall bear interest
for one day.

SECTION 2.10 Notes and Other Evidence of Debt.

(a) Each Lender may record the date, Type (if applicable), amount and maturity
of the applicable Loans and payments with respect thereto on one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business or on one or more schedules to its Note (if
applicable). The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. Any failure so to record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Loans and L/C Obligations.

(b) If requested by a Lender, the obligation of the Borrower to repay to such
Lender the aggregate amount of all Loans made by such Lender, together with
interest accruing in connection therewith, shall be evidenced by a single Note
made by the Borrower in the amount of such Lender’s Commitment Amount payable to
the order of such Lender, which Note shall be substantially in the form of
Exhibit B with appropriate insertions.

(c) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control.

 

40



--------------------------------------------------------------------------------

SECTION 2.11 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 12:00noon, central
time, on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Percentage Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 12:00noon, central time, shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.

(b) Subject to the definition of “Interest Period,” if any payment to be made by
the Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(c) Unless the Borrower or any Lender has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon (1) in respect of each of the first two Business Days from
and including the date such amount was made available by the Administrative
Agent to such Lender to the date such amount is repaid to the Administrative
Agent in immediately available funds, at the Federal Funds Rate from time to
time in effect, and (2) in respect of each day after the first two Business Days
from and including the date such amount was made available by the Administrative
Agent to such Lender to the date such amount is repaid to the Administrative
Agent in immediately available funds, at the Base Rate from time to time in
effect; and

 

41



--------------------------------------------------------------------------------

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to (1) for the first two Business Days of any
Compensation Period, the Federal Funds Rate from time to time in effect, and (2)
for each other day of any Compensation Period, the interest rate applicable to
the applicable Borrowing. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in the
applicable Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights that the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender with respect to any amount
owing under this subsection (c) shall be conclusive, absent manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit are several and not joint. The failure of
any Lender to make any Loan or to fund any such participation on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or purchase its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

SECTION 2.12 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations held by it, any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a)notify the Administrative Agent of such fact,
and (b)purchase from the other Lenders such participations in the Loans made by
them and/or such subparticipations in the participations in L/C Obligations held
by them, as the case may be, as shall

 

42



--------------------------------------------------------------------------------

be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loan or such participations, as the case may be, pro rata with
each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender, such purchase shall
to that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.9) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section and will in each case notify the
Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

SECTION 2.13 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Commitment fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.8(a);

(b) the Commitment and Outstanding Amount of all Loans and L/C Obligations of
such Defaulting Lender shall not be included in determining whether all Lenders
or the Majority Lenders have taken or may take any action hereunder (including
any consent to any amendment or waiver pursuant to Section 10.1); provided that
(i) any waiver, amendment or modification requiring the consent of each affected
Lender pursuant to Section 10.1(a), (b) or (c), shall require the consent of
such Defaulting Lender (which for the avoidance of doubt would include any
change to the Maturity Date applicable to such Defaulting Lender, decreasing or
forgiving any principal or interest due to such Defaulting Lender, any decrease
of any interest rate applicable to Loans made by such Defaulting Lender (other
than the waiving of post-default interest rates) and any increase in such
Defaulting Lender’s Commitment) and (ii) the effective Commitment of a
Defaulting Lender may not be increased without the consent of such Defaulting
Lender;

(c) if any L/C Obligations exists at the time a Lender becomes a Defaulting
Lender, then (i) all or any part of such L/C Obligations of such Defaulting
Lender will, subject to the limitation in the first proviso below and subject to
the requirement that there is no Default or Event of Default then existing at
such time, automatically be reallocated (effective on the day such Lender
becomes a Defaulting Lender) among the Non-Defaulting Lenders pro rata in
accordance with their respective Voting Percentages; provided that (A) each
Non-Defaulting Lender’s L/C Obligations plus the aggregate outstanding amount of
the Loans of such Non-Defaulting Lender may not in any event exceed the
Commitment of such Non-Defaulting Lender as in effect at the

 

43



--------------------------------------------------------------------------------

time of such reallocation and (B) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the Issuing Bank or any other
Lender may have against such Defaulting Lender or cause such Defaulting Lender
to be a Non-Defaulting Lender, (ii) to the extent that all or any portion (the
“unreallocated portion”) of the Defaulting Lender’s L/C Obligations cannot, or
can only partially, be so reallocated to Non-Defaulting Lenders, whether by
reason of the first proviso in this Section 2.13(c)(i) or otherwise, the
Borrower shall within two Business Days following notice by the Administrative
Agent Cash Collateralize such Defaulting Lender’s unreallocated portion of the
L/C Obligations in accordance with the procedures set forth in Section 2.3(k)
for so long as such L/C Obligations are outstanding, (iii) if the Borrower Cash
Collateralizes any portion of such Defaulting Lender’s L/C Obligations pursuant
to this Section 2.13(c), the Borrower shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 2.3(h) with respect to such
Defaulting Lender’s L/C Obligations during the period such Defaulting Lender’s
L/C Obligations is Cash Collateralized, (iv) if the L/C Obligations of the
non-Defaulting Lenders are reallocated pursuant to this Section 2.13(c), then
the Letter of Credit fees payable for the account of the Lenders pursuant to
Section 2.3(h) shall be adjusted in accordance with such non-Defaulting Lenders’
Voting Percentages and the Borrower shall not be required to pay any Letter of
Credit fees to the Defaulting Lender pursuant to Section 2.3(h) with respect to
such Defaulting Lender’s L/C Obligations during the period that such Defaulting
Lender’s L/C Obligations is reallocated, or (v)if any Defaulting Lender’s L/C
Obligations is neither Cash Collateralized nor reallocated pursuant to this
Section 2.13(c), then, without prejudice to any rights or remedies of the
Issuing Bank or any Lender hereunder, all Letter of Credit fees payable under
Section 2.3(h) with respect to such Defaulting Lender’s L/C Obligations shall be
payable to the Issuing Bank until such L/C Obligations is Cash Collateralized
and/or reallocated;

(d) the Issuing Bank will not be required to issue any new Letter of Credit or
amend any outstanding Letter of Credit to increase the stated amount thereof,
alter the drawing terms thereunder or extend the expiry date thereof, unless the
Issuing Bank is reasonably satisfied that any exposure that would result from
the exposure to such Defaulting Lender is eliminated or fully covered by the
Commitments of the Non-Defaulting Lenders or by L/C Collateral or a combination
thereof in accordance with clause (c) above or otherwise in a manner reasonably
satisfactory to the Issuing Bank;

(e) the Borrower shall have the right to remove or replace a Defaulting Lender
in accordance with Section 3.9 hereof; and

(f) if the Borrower, the Administrative Agent and the Issuing Bank agree in
writing in their discretion that a Lender that is a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon, as of the effective date specified in such
notice and subject to any conditions set forth therein, such Lender will cease
to be a Defaulting Lender and will be a Non-Defaulting Lender and any applicable
L/C Collateral shall be promptly returned to the Borrower and any L/C
Obligations of such Lender reallocated pursuant to Section 2.13(c) shall be
reallocated back to such Lender; provided that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

 

44



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

SECTION 3.1 Taxes.

(a) Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its net
income, and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized or
maintains a lending office (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”). If the Borrower shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to the Administrative Agent or any Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), the Administrative Agent and such Lender receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions, (iii) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within 30 days after the date of such
payment, the Borrower shall furnish to the Administrative Agent (which shall
forward the same to such Lender) the original or a certified copy of a receipt
evidencing payment thereof.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies that arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).

(c) If the Borrower shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent (for the account of such Lender) or to such Lender, at the
time interest is paid, such additional amount that such Lender specifies as
necessary to preserve the after-tax yield (after factoring in all taxes,
including taxes imposed on or measured by net income) such Lender would have
received if such Taxes or Other Taxes had not been imposed.

(d) The Borrower agrees to indemnify the Administrative Agent and each Lender
for (i) the full amount of Taxes and Other Taxes (including any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section) paid by the Administrative Agent and such Lender, (ii) amounts payable
under Section 3.1(c) and (iii) any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, in each case whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Payment under this subsection (d) shall be made
within 30 days after the date the Lender or the Administrative Agent makes a
demand therefor.

 

45



--------------------------------------------------------------------------------

SECTION 3.2 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBO
Rate Loans, or materially restricts the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the applicable offshore Dollar market,
or to determine or charge interest rates based upon the LIBO Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue LIBO Rate Loans or to convert
Base Rate Loans to LIBO Rate Loans shall be suspended until such Lender notifies
the Administrative Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all LIBO Rate Loans of such Lender to Base
Rate Loans, either on the last day of the Interest Period thereof, if such
Lender may lawfully continue to maintain such LIBO Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBO Rate
Loans. Upon any such prepayment or conversion, the Borrower shall also pay
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.

SECTION 3.3 Inability to Determine Rates. If the Administrative Agent determines
in connection with any request for a LIBO Rate Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the applicable offshore Dollar market for the applicable amount and Interest
Period of such LIBO Rate Loan, (b) adequate and reasonable means do not exist
for determining the LIBO Rate for such LIBO Rate Loan, or (c) the Adjusted LIBO
Rate for such LIBO Rate Loan does not adequately and fairly reflect the cost to
the Lenders of funding such LIBO Rate Loan, the Administrative Agent will
promptly notify the Borrower and all Lenders. Thereafter, the obligation of the
Lenders to make or maintain LIBO Rate Loans shall be suspended until the
Administrative Agent revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing, conversion or
continuation of LIBO Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

SECTION 3.4 Increased Cost and Reduced Return; Capital Adequacy.

(a) If any Lender determines that, as a result of any Change in Law, there shall
be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining LIBO Rate Loans or (as the case may be) issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this subsection (a) any such increased costs or reduction in amount
resulting from (i) Taxes or Other Taxes (as to which Section 3.1 shall govern),
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized
or has its Lending Office, and (iii) reserve requirements utilized, as to LIBO
Rate Loans, in the determination of the Adjusted LIBO Rate), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.

(b) If any Lender determines that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any regarding
capital adequacy or liquidity, has the effect of reducing the rate of return on
the capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and liquidity and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
reduction.

 

46



--------------------------------------------------------------------------------

SECTION 3.5 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a LIBO Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 3.9;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.5, each Lender shall be deemed to have funded each LIBO Rate Loan
made by it at the LIBO Rate for such Loan by a matching deposit or other
borrowing in the applicable offshore Dollar interbank market for a comparable
amount and for a comparable period, whether or not such LIBO Rate Loan was in
fact so funded.

SECTION 3.6 Matters Applicable to all Requests for Compensation.

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

(b) Upon any Lender’s making a claim for compensation under Section 3.1 or 3.4,
the Borrower may remove or replace such Lender in accordance with Section 3.9;
provided that the Borrower shall have the right to replace such Lender only if
they also replace any other Lender who has made or is making a similar claim for
compensation under Section 3.1 or 3.4.

 

47



--------------------------------------------------------------------------------

SECTION 3.7 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Commitments and of this Agreement and payment
in full of all the other Obligations.

SECTION 3.8 Foreign Lenders. Each Lender that is a “foreign corporation,
partnership or trust” within the meaning of the Code (a “Foreign Lender”) shall
deliver to the Administrative Agent, prior to receipt of any payment subject to
withholding under the Code (or after accepting an assignment of an interest
herein), two duly signed completed copies of either IRS Form W-8BEN or any
successor thereto (relating to such Person and, where applicable, entitling it
to an exemption from, or reduction of, withholding tax on all payments to be
made to such Person by the Borrower pursuant to this Agreement) or IRS Form
W-8ECI or any successor thereto (relating to all payments to be made to such
Person by the Borrower pursuant to this Agreement) or such other evidence
satisfactory to the Borrower and the Administrative Agent that, where
applicable, such Person is entitled to an exemption from, or reduction of, U.S.
withholding tax. Thereafter and from time to time, each such Person shall (i)
promptly submit to the Administrative Agent such additional duly completed and
signed copies of one of such forms (or such successor forms as shall be adopted
from time to time by the relevant United States taxing authorities) as may then
be available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to the Borrower and the Administrative Agent of
any available exemption from or reduction of, United States withholding taxes in
respect of all payments to be made to such Person by the Borrower pursuant to
this Agreement, (ii) promptly notify the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (iii) take such steps as shall not be materially disadvantageous
to it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
requirement of applicable Laws that the Borrower make any deduction or
withholding for taxes from amounts payable to such Person. If such Person fails
to deliver the above forms or other documentation, then the Administrative Agent
may withhold from any interest payment to such Person an amount equivalent to
the applicable withholding tax imposed by Sections 1441 and 1442 of the Code,
without reduction. If any Governmental Authority asserts that the Administrative
Agent did not properly withhold any tax or other amount from payments made in
respect of such Person, such Person shall indemnify the Administrative Agent
therefor, including all penalties and interest, any taxes imposed by any
jurisdiction on the amounts payable to the Administrative Agent under this
Section, and costs and expenses (including Attorney Costs) of the Administrative
Agent. The obligation of the Lenders under this Section shall survive the
payment of all Obligations and the resignation or replacement of the
Administrative Agent.

SECTION 3.9 Removal and Replacement of Lenders.

(a) Under any circumstances set forth herein providing that the Borrower shall
have the right to remove or replace a Lender as a party to this Agreement, the
Borrower may, upon notice to such Lender and the Administrative Agent, (i)
remove such Lender by terminating such Lender’s Commitment or (ii) replace such
Lender by causing such Lender to assign its Commitment (and Commitment Amount)
(without payment of any assignment fee) pursuant to

 

48



--------------------------------------------------------------------------------

Section 10.7(b)(i) to one or more other Lenders or Eligible Assignees procured
by the Borrower; provided, however, that if the Borrower elects to exercise such
right with respect to any Lender pursuant to Section 3.6(b), it shall be
obligated to remove or replace, as the case may be, all Lenders that have made
similar requests for compensation pursuant to Section 3.1 or 3.4. The Borrower
shall (x) pay in full all principal, interest, fees and other amounts owing to
such Lender through the date of termination or assignment (including any amounts
payable pursuant to Section 3.5), (y) provide appropriate assurances and
indemnities (which may include letters of credit) to the Issuing Bank as may
reasonably be required with respect to any continuing obligation to purchase
participation interests in any L/C Obligations then outstanding, and (z) release
such Lender from its obligations under the Loan Documents. Any Lender being
replaced shall execute and deliver an Lender Assignment with respect to such
Lender’s Commitment, Commitment Amount and outstanding Credit Extensions. The
Administrative Agent shall distribute an amended Schedule2.1, which shall be
deemed incorporated into this Agreement, to reflect changes in the identities of
the Lenders and adjustments of their respective Commitment Amounts and/or
Percentage Shares resulting from any such removal or replacement.

(b) In order to make all the Lenders’ interests in any outstanding Credit
Extensions ratable in accordance with any revised Percentage Shares after giving
effect to the removal or replacement of a Lender, the Borrower shall pay or
prepay, if necessary, on the effective date thereof, all outstanding Loans of
all Lenders, together with any amounts due under Section 3.5. The Borrower may
then request Loans from the Lenders in accordance with their revised Percentage
Shares. The Borrower may net any payments required hereunder against any funds
being provided by any Lender or Eligible Assignee replacing a terminating
Lender. The effect for purposes of this Agreement shall be the same as if
separate transfers of funds had been made with respect thereto.

(c) This section shall supersede any provision in Section 10.1 to the contrary.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

SECTION 4.1 Conditions of Initial Credit Extension. The obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent:

(a) Unless waived by all the Lenders (or by the Administrative Agent with
respect to immaterial matters or items specified in clause (v) or (vi) below
with respect to which the Borrower has given assurances satisfactory to the
Administrative Agent that such items shall be delivered promptly following the
Closing Date), the Administrative Agent’s receipt of the following, each of
which shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and its legal
counsel:

(i) executed counterparts of this Agreement, a Guaranty from each of the
Guarantors, the Subordination Agreement from each of the Guarantors, a Security
Agreement from each of the Loan Parties, and a Pledge Agreement and Irrevocable
Proxy from each Loan Party, sufficient in number for distribution to the
Administrative Agent, each Lender and the Borrower, and, in the case of the
Security Documents (excluding the Mortgages), in form and in sufficient number
of counterparts for the prompt completion of all recording and filing of the
Security Documents (excluding the Mortgages) as may be necessary or, in the
opinion of the Administrative Agent, desirable to create or continue, as
appropriate, a valid perfected first Lien against the collateral covered by such
Security Documents (excluding the Mortgages), and together with stock
certificates, membership interest certificates or such other certificated
security as may be part of the collateral covered by the Security Documents and
with stock powers or other transfer powers or instruments executed in blank for
each such certificate, interest or security;

 

49



--------------------------------------------------------------------------------

(ii) Notes executed by the Borrower in favor of each Lender that has requested a
Note at least two Business Days prior to the Closing Date, each in a principal
amount equal to such Lender’s Commitment Amount;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require to establish the identities of and verify the
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(iv) such evidence as the Administrative Agent may reasonably require to verify
that each Loan Party is duly organized or formed, validly existing, in good
standing and qualified to engage in business in each jurisdiction in which it is
required to be qualified to engage in business, including certified copies of
each Loan Party’s Organization Documents (unless previously delivered pursuant
to the Prior Credit Facility), certificates of good standing and/or
qualification to engage in business and tax clearance certificates;

(v) a certificate signed by a Responsible Officer of the Borrower certifying (A)
that the conditions specified in Sections 4.2(a) and (b) have been satisfied,
and (B) that there has been no event or circumstance since the date of the
Initial Audited Financial Statements that has or could be reasonably expected to
have a Material Adverse Effect;

(vi) an opinion of counsel to each Loan Party, in form and substance
satisfactory to the Administrative Agent (which opinion will exclude the
Mortgages);

(vii) a certificate of insurance of the Borrower and its Restricted Subsidiaries
evidencing that the Borrower and its Restricted Subsidiaries are carrying
insurance in accordance with Section 6.7 and that such insurance is in full
force and effect;

(viii) the Initial Engineering Report;

(ix) the Initial Audited Financial Statements;

 

50



--------------------------------------------------------------------------------

(x) proper financing statements (form UCC-1) or amendments to existing financing
statements (form UCC-3), as appropriate, to be filed on or promptly after the
date of the initial Borrowing, and, in the case of form UCC-1, naming the
Borrower as debtor and the Administrative Agent as secured party, describing all
of the Collateral in which the Borrower has granted or purported to grant an
interest, filed in the appropriate jurisdictions; proper financing statements
(form UCC-1) or amendments to existing financing statements (form UCC-3), as
appropriate, to be filed on or promptly after the date of the initial Borrowing,
and, in the case of form UCC-1, naming one or more of the Guarantors as
debtor(s) and the Administrative Agent as secured party, describing all of the
Collateral in which the Guarantor or Guarantors have granted or purported to
grant an interest, filed in the appropriate jurisdictions; together with copies
of search reports in such jurisdictions as the Administrative Agent may
reasonably request, listing all effective financing statements that name any of
the Borrower or the Guarantors as debtor and any other documents or instruments
as may be necessary or desirable (in the opinion of the Administrative Agent) to
perfect or continue the perfection of the Administrative Agent’s interest in the
Collateral;

(xi) evidence, reasonably satisfactory to it, that (i) all Debt to be Repaid has
been (or on the Closing Date will be) paid in full, and that all agreements and
instruments governing the Debt to be Repaid and that all Liens securing such
Debt to be Repaid have been (or on the Closing Date will be) terminated and (ii)
concurrently with the initial credit extension hereunder the offering and
purchase of the Senior Secured Notes will be completed in accordance with the
terms of the Senior Secured Indenture Documents (without any amendment thereto
or waiver thereunder unless consented to by the Majority Lenders);

(xii) evidence, reasonably satisfactory to it, that the Borrower has received
proceeds of not less than at least $600,000,000 from the issuance of Senior
Secured Notes;

(xiii) copies of the Senior Secured Indenture Documents, certified by an
authorized representative of the Borrower as being true, accurate and complete;

(xiv) a counterpart of the Intercreditor Agreement executed by each party
thereto;

(xv) title information as the Administrative Agent may reasonably require
satisfactory to the Administrative Agent setting forth the status of title to
the Oil and Gas Properties evaluated in the Initial Engineering Report;

(xvi) a Compliance Certificate, evidencing pro forma compliance with Section
7.13; and

(xvii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the Issuing Bank or the Majority Lenders reasonably
may require.

(b) Any fees required to be paid on or before the Closing Date pursuant to any
of the Loan Documents shall have been paid.

 

51



--------------------------------------------------------------------------------

(c) On the Closing Date and after giving effect to the initial Borrowing and the
other transactions to occur on or before the initial Borrowing, including the
matters described in Section 4.1(a)(xi), the Borrower and its Restricted
Subsidiaries will have cash, together with borrowing availability under this
Agreement, of at least $200,000,000 and a positive working capital balance.

(d) The Agents and the Lenders shall have received, and be reasonably satisfied
in form and substance with, such documentation and information as is reasonably
requested in writing at least five days prior to the Closing Date by the
Administrative Agent about the Borrower and the Guarantors in respect of
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act.

(e) Unless waived by the Administrative Agent, the Borrower shall have paid all
costs and expenses payable to the Administrative Agent pursuant to Section 10.4
to the extent invoiced prior to or on the Closing Date, plus such additional
amounts of costs and expenses as shall constitute the Administrative Agent’s
reasonable estimate of the costs and expenses described in Section 10.4 incurred
or to be incurred by it through the closing proceedings (provided that such
estimate shall not thereafter preclude a final settling of accounts between the
Borrower and the Administrative Agent).

(f) The Closing Date shall have occurred on or before March 18, 2015.

SECTION 4.2 Conditions to all Credit Extensions. The obligation of each Lender
to honor any Notice of Advance or Letter of Credit Application (other than a
Notice of Advance requesting only a conversion of Loans to the other Type, or a
continuation of Loans as the same Type) is subject to the following conditions
precedent:

(a) The representations and warranties of the Borrower contained in Article V,
or which are contained in any document furnished at any time under or in
connection herewith, shall be true and correct on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension.

(c) The Administrative Agent or, if applicable, the Issuing Bank shall have
received a Notice of Advance or Letter of Credit Application in accordance with
the requirements hereof.

(d) The Administrative Agent shall have received, in form and substance
satisfactory to it, such other assurances, certificates, documents or consents
related to the foregoing as the Administrative Agent or the Majority Lenders
reasonably may require.

(e) The satisfaction of the conditions precedent set forth in Section 4.3.

SECTION 4.3 Post-Closing Obligations. Within 60 days after the Closing Date (or
such longer period of time as the Majority Lenders may agree in writing) the
Borrower will deliver to the Administrative Agent (i) each fully executed
Mortgage, in form and in sufficient number of counterparts for the prompt
completion of all filing thereof as may be necessary and (ii) the fully

 

52



--------------------------------------------------------------------------------

executed Account Control Agreements. Together therewith, the Borrower shall
deliver opinions of counsel relating to the Mortgage and the Account Control
Agreements as reasonably requested by the Administrative Agent. Failure to
comply with this Section 4.3 shall be an Event of Default.

Each Notice of Advance or Letter of Credit Application (other than a Notice of
Advance requesting only a conversion of Loans to the other Type or a
continuation of Loans as the same Type) submitted by the Borrower shall be
deemed to be a representation and warranty that the conditions specified in
Section 4.2 have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

SECTION 5.1 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party (a) is a corporation, partnership or limited liability company duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all governmental licenses, authorizations, consents and
approvals to own its assets, carry on its business and to execute, deliver, and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws, except in each case referred to in clause (c) or this
clause (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

SECTION 5.2 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien, or give rise to a right
thereunder to require any payment to be made by the Borrower or any Subsidiary,
under, any Contractual Obligation to which such Person is a party or any order,
injunction, writ or decree of any Governmental Authority to which such Person or
its property is subject (other than the Liens purportedly created under the Loan
Documents); or (c) violate any Law.

SECTION 5.3 Governmental Authorization; Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person or entity (including, without
limitation, any creditor or stockholder of the Borrower or any Guarantor) is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document.

SECTION 5.4 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan

 

53



--------------------------------------------------------------------------------

Party that is a party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is a
party thereto in accordance with its terms except as such enforceability may be
limited by any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditors’ rights generally and by general principles of
equity.

SECTION 5.5 Financial Statements; No Material Adverse Effect.

(a) The Initial Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness
in accordance with GAAP consistently applied throughout the period covered
thereby.

(b) Since the date of the Initial Audited Financial Statements, there has been
no event or circumstance that has or could reasonably be expected to have a
Material Adverse Effect.

SECTION 5.6 Litigation. Except as specifically disclosed in Schedule5.6, there
are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Restricted Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.

SECTION 5.7 No Default. Neither the Borrower nor any Subsidiary is in default
under or with respect to any Contractual Obligation that could be reasonably
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

SECTION 5.8 Ownership of Property; Liens. The Borrower and each Restricted
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as would not,
individually or in the aggregate, have a Material Adverse Effect. As of the
Closing Date, the property of the Borrower and its Restricted Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.1.

SECTION 5.9 Environmental Matters. The Borrower and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that, except as
would not have a Material Adverse Effect (or with respect to clause (c), (d) and
(e) below, where the failure to take such actions would not have a Material
Adverse Effect):

(a) neither any property of any Loan Party or any Subsidiary, nor the operations
conducted thereon violate any Environmental Laws;

 

54



--------------------------------------------------------------------------------

(b) without limitation of clause (a) above, no property of any Loan Party or any
Subsidiary, nor the operations currently conducted thereon or, to the best
knowledge of the Borrower, by any prior owner or operator of such property or
operation, are in violation of or subject to any existing, pending or, to the
Borrower’s knowledge, threatened action, suit, investigation, inquiry or
proceeding by or before any Governmental Authority or to any remedial
obligations under Environmental Laws;

(c) all notices, permits, licenses or similar authorizations, if any, required
pursuant to Environmental Laws to be obtained or filed in connection with the
operation or use of the property of any Loan Party and each Subsidiary have been
duly obtained or filed, and the Loan Party and each Subsidiary are in compliance
with the terms and conditions of all such notices, permits, licenses and similar
authorizations;

(d) all Hazardous Materials, solid waste, and oil and gas exploration and
production wastes, if any, generated at the property of any Loan Party or any
Subsidiary have in the past been transported, treated and disposed of in
accordance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and, to
the best knowledge of the Borrower, all such transport carriers and treatment
and disposal facilities have been and are operating in compliance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment, and are not the
subject of any existing, pending or, to the Borrower’s knowledge, threatened
action, investigation or inquiry by any Governmental Authority in connection
with any Environmental Laws;

(e) the Loan Parties and their Subsidiaries have taken all steps reasonably
necessary to determine and have determined that no Hazardous Materials, solid
waste, or oil and gas exploration and production wastes, have been disposed of
or otherwise released and there has been no threatened release of any Hazardous
Materials on or to any property of the Loan Parties or any Subsidiary except, in
each case, in compliance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment; and

(f) none of the Loan Parties nor any Subsidiary has any known contingent
liability in connection with any release or threatened release of any oil,
Hazardous Materials or solid waste into the environment.

SECTION 5.10 Insurance. The properties of the Borrower and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies that are not Affiliates of the Borrower, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or its Restricted Subsidiaries operate.

 

55



--------------------------------------------------------------------------------

SECTION 5.11 Taxes. The Borrower, its Restricted Subsidiaries and each of the
Borrower’s other Subsidiaries that is a member of Borrower’s consolidated U.S.
federal income tax group, have filed all Federal, state and other material tax
returns and reports required to be filed, and have paid all Federal, state and
other material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP. There is no proposed tax assessment against the Borrower, any
Restricted Subsidiary or any of the Borrower’s other Subsidiaries that is a
member of Borrower’s consolidated U.S. federal income tax group, that would, if
made, have a Material Adverse Effect.

SECTION 5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto, all amendments to any
such Plan for which the remedial amendment period (within the meaning of Section
401(b) of the Code and applicable regulations) has expired are covered by a
favorable determination letter from the IRS, and, to the best knowledge of the
Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification. The Borrower and each ERISA Affiliate of the Borrower has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained with respect to any Pension Plan.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) as
of the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is at least
60%; (iii) neither the Borrower nor any ERISA Affiliate of the Borrower has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate
of the Borrower has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither the Borrower nor any ERISA
Affiliate of the Borrower has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.

SECTION 5.13 Subsidiaries.

(a) The Borrower has no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule5.13. All Restricted Subsidiaries of Borrower are duly
organized, validly existing and

 

56



--------------------------------------------------------------------------------

in good standing under the laws of their respective jurisdictions of
organization and are duly qualified to do business in each jurisdiction where
failure to so qualify would have an Material Adverse Effect. All outstanding
shares of stock of each class of each Restricted Subsidiary of Borrower have
been and will be validly issued and are and will be fully paid and
nonassessable. Except as otherwise set forth on Schedule5.13, all outstanding
shares of stock of each class of each Restricted Subsidiary of Borrower are and
will be owned, beneficially and of record, by Borrower or a wholly-owned
Restricted Subsidiary of Borrower. All outstanding shares of stock of each class
of each Restricted Subsidiary of Borrower, are and will be free and clear of any
Liens.

(b) Part (b) of Schedule5.13 sets forth each of the Subsidiaries of the Borrower
that shall have delivered a Guaranty on the Closing Date. Each such Guarantor is
and will remain a wholly-owned Subsidiary of the Borrower.

(c) The Borrower has no equity investments in any other corporation or entity
other than those specifically disclosed in Part (c) of Schedule5.13.

(d) The Borrower has no Unrestricted Subsidiary except as set forth in Part (d)
of Schedule 5.13.

(e) Each reference to Schedule 5.13 herein shall mean such schedule as most
recently supplemented in accordance with Section 6.2(b).

SECTION 5.14 Margin Regulations; Investment Company Act, Anti-Money Laundering
and Anti-Terrorism Finance Laws.

(a) Neither the Borrower nor any of its Subsidiaries is engaged, and will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board), or extending credit for the purpose of purchasing or carrying
margin stock.

(b) None of the Borrower, any Person controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

(c) To the extent applicable, the Borrower and each Subsidiary is in compliance
with anti-money laundering laws and anti-terrorism finance laws including the
Bank Secrecy Act and the PATRIOT Act (the “Anti-Terrorism Laws”) and the United
States Foreign Corrupt Practices Act of 1977 (“FCPA”). Neither the Borrower nor
any of its Subsidiaries is any of the following (a “Restricted Person”): (i) a
Person that is listed in the annex to, or is otherwise subject to the provisions
of, Executive Order No. 13224 on Terrorist Financing, effective September 24,
2001 (the “Executive Order”); (ii) a Person that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control (“OFAC”) at its
official website or any replacement website or other replacement official
publication of such list or similarly named by any similar foreign governmental
authority; (iii) an agency of the government of a country, an organization
controlled by a country, or a Person resident in a country that is subject to a
sanctions program identified on the lists maintained by OFAC; or (iv) a Person
that derives more than any of its assets or operating income from investments in
or transactions with any such country, agency, organization or person.

 

57



--------------------------------------------------------------------------------

SECTION 5.15 Disclosure. No statement, information, report, representation, or
warranty made in writing by any Loan Party in any Loan Document or furnished to
the Administrative Agent or any Lender by or on behalf of any Loan Party in
connection with any Loan Document contains any untrue statement of a material
fact or omits any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading. There is no fact known to the Borrower which has caused,
or which likely would in the future in the reasonable judgment of the Borrower
cause, a Material Adverse Effect (except for any economic conditions which
affect generally the industry in which the Borrower and its Restricted
Subsidiaries conduct business), that has not been set forth in this Agreement or
in the other documents, certificates, statements, reports and other information
furnished in writing to the Lenders by or on behalf of the Borrower or any other
Loan Party in connection with the transactions contemplated hereby.

SECTION 5.16 Intellectual Property; Licenses, Etc. The Borrower and its
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other rights that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person. To the best knowledge of the Borrower, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by the Borrower or any Restricted
Subsidiary infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, and no patent, invention, device, application,
principle or any statute, law, rule, regulation, standard or code is pending or,
to the knowledge of the Borrower, proposed, which, in either case, could
reasonably be expected to have a Material Adverse Effect.

SECTION 5.17 Direct Benefit. The Loans and Letters of Credit hereunder are for
the direct benefit of the Borrower or one or more of the Restricted Subsidiaries
of the Borrower, and the initial Loans and Letters of Credit hereunder are used
to refinance and replace indebtedness owing, directly or indirectly, by the
Borrower and certain of the Guarantors to the Lenders under the Prior Credit
Facility. The Borrower and the Guarantors are engaged as an integrated group in
the business of oil and gas exploration and related fields, and any benefits to
the Borrower or any Guarantor is a benefit to all of them, both directly or
indirectly, inasmuch as the successful operation and condition of the Borrower
and the Guarantors is dependent upon the continued successful performance of the
functions of the integrated group as a whole.

SECTION 5.18 Solvency. Each of the following is true for the Borrower, each
Guarantor and the Borrower and the Guarantors on a consolidated basis: (a) the
fair saleable value of its or their property is (i) greater than the total
amount of its liabilities (including contingent liabilities), and (ii) greater
than the amount that would be required to pay its probable aggregate liability
on its then existing debts as they become absolute and matured; (b) its or their
property is not unreasonable in relation to its business or any contemplated or
undertaken transaction; and (c) it or they do not intend to incur, or believe
that it or they will incur, debts beyond its or their ability to pay such debts
as they become due.

SECTION 5.19 Indenture Debt Documents. Before and after giving effect to all the
Credit Extensions contemplated hereunder, all representations and warranties of
the Borrower or any Guarantor contained in any Indenture Debt Document are true
and correct in all material

 

58



--------------------------------------------------------------------------------

respects (except to the extent such representations or warranties relate or
refer to a specified, earlier date). Before and after giving effect to all the
Credit Extensions contemplated hereunder, there is no event of default or event
or condition that could become an event of default with notice or lapse of time
or both, under the Indenture Debt Documents, the Priority Lien Intercreditor
Agreement or the Second Lien Intercreditor Agreement and each of the Indenture
Debt Documents and theeach Intercreditor Agreement is in full force and effect.

SECTION 5.20 Hedging Agreements. Schedule 5.20, as of the date hereof, and after
the date hereof, each report required to be delivered by the Borrower pursuant
to Section 6.2(k), sets forth, a true and complete list of all Hedging
Agreements of the Borrower and each Restricted Subsidiary, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark to market value thereof, all credit support
agreements relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.

SECTION 5.21 Location of Business and Offices. The Borrower’s jurisdiction of
organization is the State of Nevada; the name of the Borrower as listed in the
public records of the State of Nevada is Comstock Resources, Inc.; and the
organizational identification number of the Borrower in the State of Nevada is
NV19831014871 (or, in each case, as set forth in a notice delivered to the
Administrative Agent pursuant to Section 6.2(l)). The Borrower’s principal place
of business and chief executive offices are located at the address specified in
Schedule 10.2 (or as set forth in a notice delivered pursuant to Section
6.2(l)). Each Loan Party’s jurisdiction of organization, name as listed in the
public records of its jurisdiction of organization, organizational
identification number in its jurisdiction of organization, and the location of
its principal place of business and chief executive office is stated on Schedule
5.21 (or as set forth in a notice delivered pursuant to Section 6.2(l)).

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.1, 6.2, 6.3 and 6.11) cause each of its
Restricted Subsidiaries to:

SECTION 6.1 Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Majority Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Majority Lenders, which report and opinion shall be
prepared in accordance with GAAP and shall not be subject to any qualifications
or exceptions as to the scope of the audit nor to any qualifications and
exceptions not reasonably acceptable to the Majority Lenders; and

 

59



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

If the Borrower has designated any of its Subsidiaries as Unrestricted
Subsidiaries, then, to the extent material, the quarterly and annual financial
information required by Section 6.1(a) and (b) will include a reasonably
detailed presentation, either on the face of the financial statements or in the
footnotes thereto, and in Management’s Discussion and Analysis of Financial
Condition and Results of Operations, of the financial condition and results of
operations of the Borrower and its Restricted Subsidiaries separate from the
financial condition and results of operations of the Unrestricted Subsidiaries
of the Borrower.

SECTION 6.2 Certificates; Other Information. Deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent and
the Majority Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
or, if any such Default or Event of Default shall exist, stating the nature and
status of such event;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.1(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower and, if the Borrower or any Subsidiary has
(subject to the requirements and limitations of this Agreement and the other
Loan Documents) formed or acquired a new Subsidiary or Disposed or dissolved a
Subsidiary, or redesignated an Unrestricted Subsidiary as a Restricted
Subsidiary or a Restricted Subsidiary as an Unrestricted Subsidiary (in each
case, in accordance with Section 1.6), or made any additional equity investment
in any Person or Disposed of any equity investment in any Person, in each case,
since the date of the most recently delivered Subsidiary, a substitute (or
supplement to) Schedule 5.13;

(c) promptly after requested by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Borrower by independent accountants in connection with the accounts or books
of the Borrower or any Subsidiary, or any audit of any of them;

 

60



--------------------------------------------------------------------------------

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the Securities and Exchange Commission under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto;

(e) upon the reasonable request of the Majority Lenders or the Administrative
Agent, a schedule of all oil, gas, and other mineral production attributable to
all material Oil and Gas Properties of the Borrower and the Guarantors, and in
any event all such Oil and Gas Properties included in the most recent
Engineering Report;

(f) promptly, all title or other information received after the Closing Date by
the Borrower or any Guarantor which discloses any material defect in the title
to any material asset included in the most recent Engineering Report;

(g) (A) as soon as available and in any event within 90 days after each January
1, commencing with January 1, 2015, an annual reserve report as of the
December 31 immediately preceding such January 1 with respect to all
Hydrocarbons attributable to the Oil and Gas Properties of the Borrower and the
Guarantors prepared by an independent engineering firm of recognized standing
acceptable to the Majority Lenders in accordance with accepted industry
practices and otherwise acceptable and in form and substance satisfactory to the
Majority Lenders, and (B) within 9045 days after each July 1, April 1 and
October 1 commencing with July 1, 2015,2016, a reserve report as of the March
31, June 30 and September 30 immediately preceding such July 1,date,
respectively, with respect to all Hydrocarbons attributable to the Oil and Gas
Properties of the Borrower and the Guarantors prepared by the Borrower in
accordance with accepted industry practices at prices approved by the
Administrative Agent, and otherwise acceptable and in form and substance
satisfactory to the Majority Lenders;

(h) on or within 30 days after the request of the Administrative Agent or the
Majority Lenders an updated reserve report with respect to all Hydrocarbons
attributable to the Oil and Gas Properties of the Borrower and the Guarantors
prepared by an independent engineering firm of recognized standing acceptable to
the Majority Lenders in accordance with accepted industry practices and
otherwise acceptable and in form and substance satisfactory to the Majority
Lenders;

(i) promptly, any management letter from the auditors for the Borrower or any
Guarantor and all other information respecting the business, properties or the
condition or operations, financial or otherwise, including, without limitation,
geological and engineering data of the Borrower or an Guarantor and any title
work with respect to any Oil and Gas Properties of the Borrower or any Guarantor
as any Bank may from time to time reasonably request;

(j) if requested by the Majority Lenders, title opinions (or other title reports
or title information acceptable to the Majority Lenders) and other opinions of
counsel, in each case in form and substance acceptable to the Majority Lenders,
with respect to at least eighty percent (80%) of the PV-9 of the Proved Reserves
included in the most recent Engineering Report, for which satisfactory title
reports have not been previously delivered to the Administrative Agent, if any;

 

61



--------------------------------------------------------------------------------

(k) concurrently with the delivery of each Engineering Report hereunder:

(i) a certificate of a Responsible Officer, in form and substance reasonably
satisfactory to the Administrative Agent:

(A) setting forth as of a recent date, a true and complete list of all Hedging
Agreements of the Borrower and each Restricted Subsidiary, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark-to-market value therefor, any new credit
support agreements relating thereto not listed on Schedule 5.20, any margin
required or supplied under any credit support document, and the counterparty to
each such agreement; and

(B) comparing aggregate notional volumes of all Hedging Agreements of the
Borrower and each Restricted Subsidiary, which were in effect during such period
(other than basis differential hedgings) and the actual production volumes for
each of natural gas and crude oil during such period, which certificate shall
certify that the hedged volumes for each of natural gas and crude oil did not
exceed 100% of actual production or if such hedged volumes did exceed actual
production, specify the amount of such excess;

(ii) a report, in a form satisfactory to the Administrative Agent, prepared by
or on behalf of the Borrower detailing on a monthly basis for the next twelve
month period (i) the projected production of Hydrocarbons by the Borrower and
the Restricted Subsidiaries and the assumptions used in calculating such
projections, (ii) an annual operating budget for the Borrower and the Restricted
Subsidiaries, and (iii) such other information as may be reasonably requested by
the Administrative Agent;

(iii) a certificate of a Responsible Officer, in a form and substance reasonably
satisfactory to the Administration Agent, certifying whether the Borrower is in
compliance with the mortgage and title requirements set forth in Section 6.16(b)
and setting forth the actual percentages as to which compliance has been
achieved and if the Borrower is not in compliance the Borrower shall identify
which Oil and Gas Properties are required to be mortgaged and/or as to which
adequate title information has not been delivered.

(l) prompt written notice (and in any event within thirty (30) days prior
thereto) of any change (i) in any Loan Party’s corporate name or in any trade
name used to identify such Person in the conduct of its business or in the
ownership of its Properties, (ii) in the location of any Loan Party’s chief
executive office or principal place of business, (iii) in any Loan Party’s
identity or corporate structure or in the jurisdiction in which such Person is
incorporated or formed, (iv) in any Loan Party’s jurisdiction of organization or
such Person’s organizational identification number in such jurisdiction of
organization, and (v) in any Loan Party’s federal taxpayer identification
number;

(m) promptly following the giving or receipt of any statement, notice or report
delivered under the terms of any Indenture Debt Document (to the extent not
otherwise furnished or made available hereunder) copies of such notice or report
and promptly following the execution

 

62



--------------------------------------------------------------------------------

of any amendment, modification or supplement to the Priority Lien Intercreditor
Agreement or the Second Lien Intercreditor Agreement any Indenture Debt
Document, a copy of any such amendment, modification or supplement;

(n) in the event the Borrower or any Restricted Subsidiary intends to Dispose of
any Oil or Gas Properties or any Equity Interests in any Subsidiary with a fair
market value in excess of $10,000,000 in accordance with Section 7.5, at least
15 days prior written notice of such Disposition, the price thereof and the
anticipated date of closing; and

(o) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary as the Administrative Agent,
at the request of any Lender, may from time to time reasonably request.; and

(p) together with the financial statements delivered pursuant to Section 6.1(b),
a listing of the Borrower’s and each Subsidiaries’ trade payables, specifying
the trade creditor and balance due, and a detailed trade payable aging, all in
form satisfactory to the Administrative Agent.

SECTION 6.3 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default or Event of Default;

(b) of any matter that has resulted or may reasonably be expected to result in a
Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Restricted
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Restricted Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any of the Borrower or
any Restricted Subsidiary, including pursuant to any applicable Environmental
Laws;

(c) of any litigation, investigation or proceeding affecting any Loan Party in
which the amount involved exceeds $10,000,000 or in which injunctive relief or
similar relief is sought, which relief, if granted, could be reasonably expected
to have a Material Adverse Effect;

(d) of the occurrence of any ERISA Event; and

(e) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower or the relevant
Subsidiary has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.3(a) shall describe with particularity any and all
provisions of this Agreement or other Loan Document that have been breached.

SECTION 6.4 Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property; and (c) all Indebtedness, as and when due

 

63



--------------------------------------------------------------------------------

and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness; unless, in the case of
clause (a) and (b), same are being contested in good faith by appropriate
proceedings which operate to suspend collection of the contested obligation and
enforcement of any Lien and adequate reserves in accordance with GAAP are being
maintained by the Borrower or such Restricted Subsidiary, and the failure to pay
could not readily be expected to have a Material Adverse Effect.

SECTION 6.5 Preservation of Existence, Etc. Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization; take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except in a transaction permitted by Section
7.4 or 7.5; and preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

SECTION 6.6 Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

SECTION 6.7 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

SECTION 6.8 Compliance with Laws. Comply with the requirements of all Laws
applicable to it or to its business or property, except in such instances in
which (i) such requirement of Law is being contested in good faith or a bona
fide dispute exists with respect thereto; or (ii) the failure to comply
therewith could not be reasonably expected to have a Material Adverse Effect
(provided, that compliance with Laws applicable to Tax, ERISA, Anti-Terrorism
Laws, the FCPA, Margin Requirements and the Investment Company Act shall be
subject to the other specific relevant provisions of this Agreement).

SECTION 6.9 Books and Records. (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or its Subsidiaries, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or any Subsidiary, as the case may be.

SECTION 6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public

 

64



--------------------------------------------------------------------------------

accountants, all at the expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that when an Event
of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice. The Borrower hereby authorizes and instructs
its independent accountants to discuss the Borrower’s and its Subsidiaries
affairs, finances and condition with the Administrative Agent and any Lender, at
the Administrative Agent’s or such Lender’s request.

SECTION 6.11 Compliance with ERISA. Do, and cause each of its ERISA Affiliates
to do, each of the following: (a) maintain each Plan in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal or state law; (b) cause each Plan which is qualified under Section
401(a) of the Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to the Pension Funding Rules.

SECTION 6.12 Use of Proceeds. Use the proceeds of the Credit Extensions for
working capital and other general corporate purposes, in each case, in
compliance with, and not in contravention of, Section 7.11, any Law, any Loan
Document, or any other Contractual Obligation.

SECTION 6.13 [intentionally omitted]

SECTION 6.14 Additional Covenants Upon Issuance of Additional Permitted Notes or
Permitted Refinancing Indebtedness. If the Borrower issues (or proposes to
issue) any Additional Permitted Notes or any Permitted Refinancing Indebtedness
under Section 7.3(f) or (ik) hereof, the Borrower shall:

(a) Deliver, or cause to be delivered, to the Administrative Agent not later
than five (5) Business Days following the date on which any prospectus or
offering memorandum prepared in connection therewith is delivered to the
prospective or actual holders thereof, a final, true and correct copy of such
prospectus or offering memorandum;

(b) Deliver to the Administrative Agent not more than ten (10) Business Days
after the date of issuance of any Permitted Additional Notes or any Permitted
Refinancing Indebtedness, by the Borrower, a true and correct copy of the
Indenture Debt Documents entered into by the Borrower or any other Loan Party in
connection therewith;

(c) Deliver to the Administrative Agent concurrently with the issuance of any
Permitted Additional Notes or any Permitted Refinancing Indebtedness, a
certificate of an Authorizeda Responsible Officer of the Borrower confirming
such issuance and setting forth the aggregate principal amount of Permitted
Additional Notes or any Permitted Refinancing Indebtedness issued; and

(d) Deliver to the Administrative Agent and the Lenders promptly following any
request from the Administrative Agent in its sole discretion, such other related
materials evidencing the issuance of the Permitted Additional Notes or any
Permitted Refinancing Indebtedness as the Administrative Agent or the Majority
Lenders may reasonably request.

 

65



--------------------------------------------------------------------------------

SECTION 6.15 [intentionally omitted]

SECTION 6.16 Security.

(a) The Security. The Secured Obligations will be secured by the Security
Documents delivered pursuant to Article IV and any additional Security Documents
hereafter delivered by any Loan Party or any Affiliate of any Loan Party.

(b) Agreement to Deliver Security Documents.

(i) The Borrower shall promptly deliver, and to cause each of the Guarantors to
deliver, to further secure the Secured Obligations, (A) from and after a date
not later than 60 days following the Closing Date, deeds of trust, mortgages,
chattel mortgages, security agreements, financing statements and other Security
Documents in form and substance satisfactory to the Administrative Agent for the
purpose of granting, confirming, and perfecting first and prior liens or
security interests in (x) prior to the occurrence of a Default, at least
eightyninety percent (8090%) of the PV-9 of the Borrower’s and the Guarantors’
Oil and Gas Properties constituting Proved Reserves and Probable Undeveloped
Reserves, (y) after the occurrence of a Default, at least ninety-five percent
(95%) of the PV-9 of the Borrower’s and the Guarantors’ Oil and Gas Properties
constituting Proved Reserves and Probable Undeveloped Reserves, and (B) from and
after the Closing Date, all of the equity interests of the Borrower or any
Guarantor in any other Guarantor now owned or hereafter acquired by the Borrower
or any Guarantor, and all property of the Borrower or any Guarantor of the type
described in the Security Agreement.

(ii) In connection with each delivery of an Engineering Report, the Borrower
shall review the Engineering Report and the list of current Mortgaged Properties
to ascertain whether the Mortgaged Properties represent at least eightyninety
percent (8090%) of the PV-9 of the Oil and Gas Properties constituting Proved
Reserves and Probable Undeveloped Reserves, evaluated in the most recently
completed Engineering Report after giving effect to exploration and production
activities, acquisitions, dispositions and production. In the event that the
Mortgaged Properties do not represent at least such required percentages, then
the Borrower shall, and shall cause its Restricted Subsidiaries to, promptly
grant to the Pari Passu Collateral Agent as security for the Pari Passu
Obligations a first-priority Lien interest (subject only to Liens permitted by
Section 7.1) on additional Oil and Gas Properties not already subject to a Lien
of the Security Documents such that after giving effect thereto, the Mortgaged
Properties will represent at least such required percentages. All such Liens
will be created and perfected by and in accordance with the provisions of deeds
of trust, security agreements and financing statements or other Security
Documents, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes. In order to
comply with the foregoing, if any Restricted Subsidiary places a Lien on its Oil
and Gas Properties and such Subsidiary is not a Guarantor, then it shall become
a Guarantor and comply with Section 6.16(d).

 

66



--------------------------------------------------------------------------------

(iii) The Borrower also agrees to promptly deliver, or to cause to be promptly
delivered, to the extent not already delivered, whenever requested by the
Administrative Agent in its sole and absolute discretion (a) favorable title
information (including, if reasonably requested by the Administrative Agent,
title opinions) acceptable to the Administrative Agent with respect to the
Borrower’s or any Guarantor’s Oil and Gas Properties constituting at least
eighty percent (80%) of the PV-9, of the Borrower’s and the Guarantors’ Oil and
Gas Properties constituting Proved Reserves, and demonstrating that the Borrower
or a Guarantor, as applicable, have good and defensible title to such properties
and interests, free and clear of all Liens (other than those permitted by
Section 7.1) and covering such other matters as the Administrative Agent may
reasonably request and (b) favorable opinions of counsel satisfactory to the
Administrative Agent in its sole discretion opining that the forms of Mortgage
are sufficient to create valid first deed of trust or mortgage liens in such
properties and interests and first priority assignments of and security
interests in the Hydrocarbons attributable to such properties and interests and
proceeds thereof.

(iv) In addition and not by way of limitation of the foregoing, in the case of
the Borrower or any Guarantor granting a Lien in favor of the Administrative
Agent upon any assets having a present value in excess of $10,000,000 located in
a new jurisdiction, the Borrower or Guarantor will at its own expense, promptly
obtain and furnish to the Administrative Agent all such opinions of legal
counsel as the Administrative Agent may reasonably request in connection with
any such security or instrument.

(v) Commencing on a date no later than 60 days after the Closing Date, the
Borrower and its Restricted Subsidiaries shall keep and maintain each deposit
account and each securities account with a financial institution reasonably
acceptable to the Administrative Agent and subject to an Account Control
Agreement, other than deposit accounts holding in the aggregate less than $103
million.

(c) Perfection and Protection of Security Interests and Liens. In addition and
not by way of limitation of the foregoing, the Borrower will from time to time
promptly deliver, or cause to be promptly delivered, to the Administrative Agent
any financing statements, continuation statements, extension agreements and
other documents, properly completed (and executed and acknowledged when
required) by the Borrower or appropriate Guarantor in form and substance
satisfactory to the Administrative Agent, which the Administrative Agent
requests for the purpose of perfecting, confirming, or protecting any Liens or
other rights in the collateral securing any Secured Obligations. In addition to
the foregoing, the Borrower hereby authorizes, and shall cause each Guarantor to
authorize, the Pari Passu Collateral Agent, on behalf of the Issuing Bank and
the Lenders, to file in the appropriate filing office pursuant to applicable Law
such financing statements, assignments and continuation statements as the
Administrative Agent shall deem necessary or desirable for the purpose of
perfecting, confirming, or protecting any Liens or other rights in the
collateral securing any Pari Passu Obligations without the signature of the
Borrower or any Guarantor.

(d) Additional Restricted Subsidiaries. Within 30 Business Days after the
Borrower or any Loan Party creates, acquires or otherwise forms any other
Material Subsidiary (other than a Subsidiary designated as an Unrestricted
Subsidiary in accordance with Section 1.6(b)), the Borrower shall:

(i) execute and deliver, or cause each such Loan Party owning any of the
outstanding equity interests in such Material Subsidiary to execute and deliver,
as applicable, to the Pari Passu Collateral Agent on behalf of the Pari Passu
Secured Parties, a Pledge Agreement, or an amendment or supplement to an
existing Pledge Agreement, if appropriate, pursuant to which all of the
outstanding equity interests in such Material Subsidiary owned by the Borrower
or such Loan Party shall be pledged to the Pari Passu Collateral Agent on behalf
of the Pari Passu Secured Parties, together with any certificates representing
all equity interests so pledged, if any, and for each such certificate
representing shares of stock, a stock power executed in blank;

 

67



--------------------------------------------------------------------------------

(ii) cause such Material Subsidiary to execute and deliver to the Administrative
Agent on behalf of the Lenders (i) a Guaranty, (ii) a ratification and
acceptance of the Subordination Agreement, (iii) an agreement substantially
similar to the Security Documents executed and delivered on the Closing Date and
(iv) to the extent required by Section 6.16(b), a Mortgage as to all Oil and Gas
Properties containing any proved Hydrocarbon reserves owned or leased by such
Material Subsidiary;

(iii) cause such Material Subsidiary to execute and deliver to the Pari Passu
Collateral Agent on behalf of the Pari Passu Secured Parties, or to authorize
the Pari Passu Collateral Agent to file or record without such Material
Subsidiary’s signature, appropriate financing statements covering the collateral
of such Material Subsidiary described in the Security Documents required to be
delivered pursuant to the foregoing clauses (i) or (ii);

(iv) deliver or cause to be delivered to the Administrative Agent on behalf of
the Lenders and the Issuing Bank all agreements, documents, instruments and
other writings of the type described in Section 4.1(a)(iii), (iv) and (vi) with
respect to such Material Subsidiary and opinions of counsel acceptable to the
Administrative Agent and in form and substance satisfactory to the
Administrative Agent covering the matters covered by the opinions delivered on
the Closing Date with respect to such Material Subsidiary; and

(v) deliver or cause to be delivered to the Administrative Agent on behalf of
the Lenders all such information regarding the condition (financial or
otherwise), business and operations of such Material Subsidiary as the
Administrative Agent, or the Issuing Bank or any Lender through the
Administrative Agent, may reasonably request.

(e) Production Proceeds. Notwithstanding that, by the terms of the various
Security Documents, the Loan Parties are and will be assigning to the Pari Passu
Collateral Agent and the Pari Passu Secured Parties all of the “Production” (as
defined therein) and the proceeds therefrom accruing to the properties covered
thereby, so long as no Event of Default has occurred, the Loan Parties may
continue to receive from the purchasers of production all such Production
Proceeds, subject, however, to the Liens created under the Security Documents,
which Liens are hereby affirmed and ratified. Upon the occurrence of an Event of
Default, the Pari Passu Collateral Agent and the Pari Passu Secured Parties may
exercise all rights and remedies granted under the Security Documents, including
the right to obtain possession of all Production Proceeds then held by any

 

68



--------------------------------------------------------------------------------

Loan Party or to receive directly from the purchasers of production all other
Production Proceeds. In no case shall any failure, whether purposeful or
inadvertent, by the Pari Passu Collateral Agent or the Pari Passu Secured
Parties to collect directly any such Production Proceeds constitute in any way a
waiver, remission or release of any of its or their rights under the Security
Documents, nor shall any release of any Production Proceeds by the Pari Passu
Collateral Agent or Pari Passu Secured Parties to any Loan Party constitute a
waiver, remission, or release of any other Production Proceeds or of any rights
of the Pari Passu Collateral Agent or the Pari Passu Secured Parties to collect
other Production Proceeds thereafter.

SECTION 6.17 Keepwell. The Borrower hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Loan Party to honor all of its obligations under
any Hedging Agreement with a Lender or Affiliate of a Lender or any Guaranty in
respect of any obligations or other liabilities under a Hedging Agreement with a
Lender or Affiliate of a Lender (provided, however, that the Borrower shall only
be liable under this Section 6.17 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section 6.17
or otherwise voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of the
Borrower under this Section 6.17 shall remain in full force and effect until
payment in full of the Secured Obligations and the termination of this
Agreement. The Borrower intends that this Section 6.17 constitute, and this
Section 6.17 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 6.18 Unrestricted Subsidiaries. The Borrower:

(a) will cause the management, business and affairs of each of Borrower and its
Subsidiaries to be conducted in such a manner (including, without limitation, by
keeping separate books of account, maintaining separate policies of insurance
and by not permitting Properties of Borrower and its respective Subsidiaries to
be commingled) so that each Unrestricted Subsidiary will be treated as an entity
separate and distinct from Borrower and the Restricted Subsidiaries (except (i)
with respect to the treatment for tax purposes of the Borrower or any Restricted
Subsidiary holding any interest in an Unrestricted Subsidiary that is regarded
as a partnership and (ii) for the common management/directorship between the
Borrower and any Unrestricted Subsidiary);

(b) will not, and will not permit any of the Restricted Subsidiaries to, incur,
assume or suffer to exist Guaranty Obligations or be or become liable for any
Indebtedness of any Unrestricted Subsidiary;

(c) will not permit any Unrestricted Subsidiary to hold any equity interest in,
or any Indebtedness of, the Borrower or any Restricted Subsidiary;

(d) will not permit any Unrestricted Subsidiary to have any Indebtedness other
than Non-Recourse Debt;

(e) will not permit any Unrestricted Subsidiary to be a party to any agreement,
contract, arrangement or understanding with the Borrower or any Restricted
Subsidiary of the

 

69



--------------------------------------------------------------------------------

Borrower unless the terms of any such agreement, contract, arrangement or
understanding are no less favorable to the Borrower or such Restricted
Subsidiary than those that might be obtained at the time from Persons who are
not Affiliates of the Borrower;

(f) will not, nor will it permit any of its Restricted Subsidiaries to, have any
direct or indirect obligation (i) to subscribe for additional equity interests
of such Person or (ii) to maintain or preserve such Person’s financial condition
or to cause such Person to achieve any specified levels of operating results;
and

(g) will not permit any Unrestricted Subsidiary to Guarantee or otherwise
directly or indirectly provide credit support for, or grant a Lien on any of its
property to secure, any Indebtedness of the Borrower or any of its Restricted
Subsidiaries.

SECTION 6.19 Title Information.

(a) On or before the delivery to the Administrative Agent and the Lenders of
each Engineering Report required by Section 6.2(g), the Borrower will deliver
title information in form and substance reasonably acceptable to the
Administrative Agent covering enough of the Oil and Gas Properties evaluated by
such Engineering Report that were not included in the immediately preceding
Engineering Report, so that the Administrative Agent shall have received
together with title information previously delivered to the Administrative
Agent, reasonably satisfactory title information on at least eighty percent
(80%) of the PV-9 of the Oil and Gas Properties constituting Proved Reserves,
evaluated by such Engineering Report.

(b) If the Borrower has provided title information for additional Properties
under Section 6.19(a), the Borrower shall, within 60 days of notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties, either (1) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 7.1 raised by such information, (2) substitute acceptable Mortgaged
Properties (with no title defects or exceptions except for Liens permitted by
Section 7.1) having an equivalent value or (3) deliver title information in form
and substance reasonably acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, reasonably satisfactory title
information on at least eighty percent (80%) of the PV-9 of the Oil and Gas
Properties constituting Proved Reserves, evaluated by such Engineering Report.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall not, and the Borrower shall not permit
any Restricted Subsidiary to, directly or indirectly:

SECTION 7.1 Liens. Create, incur, assume or suffer to exist, any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired, or
any income or profits therefrom, or assign or convey any right to receive income
thereon, other than the following (each, a “Permitted Lien”):

(a) (i) Liens existing pursuant to any Loan Document securing the Secured
Obligations and the Notes Obligations (as defined in the Intercreditor
Agreement)Priority Lien Intercreditor Agreement) and (ii) Liens existing
pursuant to any Second Lien Document (as defined in the Second Lien
Intercreditor Agreement) securing the Second Lien Obligations (as defined in the
Second Lien Intercreditor Agreement); provided that, in the case of clauses (i)
and (ii) above, any Liens securing such Note Obligations shall be subject to the
terms of the Priority Lien Intercreditor Agreement and any Liens securing such
Second Lien Obligations shall be subject to the terms of the Second Lien
Intercreditor Agreement;

 

70



--------------------------------------------------------------------------------

(b) Liens existing on the date hereof and listed on Schedule 7.1 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.3(b);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings which have the effect of preventing the forfeiture or
sale of the property subject to such Lien, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
operator’s, statutory, royalty owner’s or other like Liens arising in the
ordinary course of business that are not overdue for a period of more than 30
days or which are being contested in good faith and by appropriate proceedings
which have the effect of preventing the forfeiture or sale of the property
subject to such Lien, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP, and which do not
secure Indebtedness and do not individually or in the aggregate have a Material
Adverse Effect;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person and which do not secure Indebtedness;

(h) Liens on fixed or capital assets (excluding Hydrocarbon Interests) acquired,
constructed or improved by any Borrower or any Guarantor; provided that (i) such
Liens secure Indebtedness permitted by clause (e) of Section 7.3, (ii) such
Liens and the Indebtedness secured thereby are incurred prior to or within
90days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
Liens shall not apply to any other property or assets of any Borrower or any
other Restricted Subsidiaries;

 

71



--------------------------------------------------------------------------------

provided, further that no intention to subordinate the first priority Lien
granted in favor of the Administrative Agent and the Lenders is to be hereby
implied or expressed by the permitted existence of any Permitted Liens.

SECTION 7.2 Investments. Make any Investments, except:

(a) Investments (other than those permitted by clauses (b) through (h)) existing
on the date hereof and listed on Schedule 7.2;

(b) Investments held by the Borrower or such Restricted Subsidiary in the form
of cash or cash equivalents;

(c) advances to officers, directors and employees of the Borrower or any
Restricted Subsidiary in an aggregate amount not to exceed $50,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(d) Investments constituting (1) contributions of capital (but not loans or
advances) made by the Borrower in any then existing Guarantor or by any
Guarantor in any other then existing Guarantor, and (2) loans or advances by the
Borrower to any then existing Guarantor, provided that such Investment
constituting a loan or advance shall be evidenced by a Pledged Note pledged to
the Administrative Agent pursuant to a Pledge Agreement;

(e) Guaranty Obligations permitted by Section 7.3(c), (e), (f) and (ik);

(f) Investments permitted by Section 7.4 (other than Section 7.4(d));

(g) Investments in Unrestricted Subsidiaries or joint ventures in an aggregate
amount not to exceed at any one time outstanding $15,000,000; and

(h) Investments by the Borrower or any Guarantor in any Person other than the
Borrower or any then existing Restricted Subsidiary, provided that (1) all such
Investments made after the Closing Date do not exceed $25,000,000 in the
aggregate at any time; (2) such Investment shall not violate Section 7.8 or
Section 7.11, (3) that the Borrower shall, or shall cause such other Person to,
comply with the provisions of Section 6.16(d) in accordance therewith; (4) both
before and after giving effect to such Investment (on a pro forma basis
acceptable to the Administrative Agent) no Default or Event of Default shall
have occurred and be continuing and all representations and warranties contained
in Article V hereof shall be true and correct in all material respects as if
made both immediately before and immediately after the time of such Investment
and (5) this Section 7.2(h) shall not apply to the Disposition of any Oil and
Gas Properties.

SECTION 7.3 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness under the Loan Documents;

 

72



--------------------------------------------------------------------------------

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.3 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing;

(c) Guaranty Obligations of the Borrower or any Restricted Subsidiary in respect
of Indebtedness otherwise permitted hereunder of the Borrower or any
wholly-owned Restricted Subsidiary; provided no Subsidiary other than a
Guarantor shall guarantee Indebtedness permitted by Section 7.3(f) or Section
7.3(ik), and provided further, that if the Indebtedness being guaranteed under
this Section 7.3(c) is subordinated to the Obligations, such Guarantee
Obligations shall be subordinated to the Obligations on terms at least as
favorable to the Lenders as those contained in the subordination of such
Indebtedness;

(d) obligations (contingent or otherwise) of the Borrower or any Restricted
Subsidiary existing or arising under any Hedging Agreement with any Lender (or
any Affiliate of any Lender) or any Person with an investment grade debt rating
acceptable to the Administrative Agent at the time such Hedging Agreement is
entered into or any other Person acceptable to the Administrative Agent,
provided that (i) such obligations are (or were) entered into by such Person in
the ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person and not for purposes of speculation or taking a “market
view”; and (ii) such Hedging Agreement does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;

(e) Indebtedness of the Borrower or any Guarantors (excluding Indebtedness of
the type otherwise permitted by this Section 7.3) in an aggregate principal
amount not to exceed $25,000,000 at any time outstanding, provided that (i) such
Indebtedness shall either be unsecured or secured only by Liens satisfying all
of the conditions set forth in Section 7.1(h); and (ii) the proceeds of such
Indebtedness shall not be used to refinance, replace, collateralize, defease,
redeem or repay any Indebtedness permitted by Section 7.3(f) or Section 7.3(ik).

(f) unsecured Indebtedness of Borrower (and related unsecured Guaranty
Obligations of the Guarantors) outstanding under (i) the 2012 Senior Notes
(together with any permitted Refinancing Indebtedness thereof), provided that
after giving effect to the Exchange Offer the aggregate principal amount of any
Indebtedness outstanding thereunder (together with any Permitted Refinancing
Indebtedness thereof) shall not exceed $300,000,000169,747,000 at any time, (ii)
the 2011 Senior Notes (together with any permitted Refinancing Indebtedness
thereof), provided that after giving effect to the Exchange Offer the aggregate
principal amount of any Indebtedness outstanding thereunder (together with any
Permitted Refinancing Indebtedness thereof) shall not exceed $400,000,000 at any
time,270,557,000 at any time, (iii) the 2015 Senior Notes (together with any
permitted Refinancing Indebtedness thereof), provided that after giving effect
to the Exchange Offer the aggregate principal amount of any Indebtedness
outstanding thereunder (together with any Permitted Refinancing Indebtedness
thereof) shall not exceed $697,195,000 at any time (iii) any Permitted
Additional Notes (together with any permitted Refinancing Indebtedness thereof),
provided that the aggregate principal amount of any

 

73



--------------------------------------------------------------------------------

Indebtedness outstanding under such Permitted Additional Notes (together with
any Permitted Refinancing Indebtedness thereof), not including any amount used
to call, redeem or repurchase 2012 Senior Notes or, 2011 Senior Notes or 2105
Senior Notes (which, to the extent meeting the requirements of such definition,
shall constitute Permitted Refinancing Indebtedness) shall not exceed
$300,000,000 at any time, and (iv) any Permitted Refinancing Indebtedness of
items (i), (ii) or (iii)1,137,499,00 at any time, in each case less the amount
of principal payments, redemptions or defeasance thereof;

(g) Indebtedness constituting intercompany loans or advances owing by a
Guarantor to the Borrower pursuant to Section 7.2(d)(2) evidenced by a Pledged
Note;

(h) unsecured insurance premium financing in the ordinary course of business;

(i) [Intentionally Omitted];

(j) the Debt to be Repaid (so long as such Indebtedness is repaid on the Closing
Date); and

(k) (i) secured Indebtedness of Borrower (and related Guaranty Obligations of
the Guarantors) outstanding under (i) the 2015 Senior Secured Notes2019 Second
Lien Indenture Notes (together with any Permitted Refinancing Indebtedness
thereof), provided that the initial aggregate principal amount of any such
Indebtednesssuch 2019 Second Lien Indenture Notes issued on September 6, 2016
shall not exceed $700,000,000, and (ii)270,570,000, (ii) the 2020 Second Lien
Indenture Notes (together with any Permitted Refinancing Indebtedness thereof;
and), provided that the initial aggregate principal amount of such 2020 Second
Lien Indenture Notes issued on September 6, 2016 shall not exceed $169,747,000;
(iii) the Priority Lien Indenture Notes (together with any Permitted Refinancing
Indebtedness thereof), provided that the initial aggregate principal amount of
such Priority Indenture Notes issued on September 6, 2016 shall not exceed
$697,195,000, and the aggregate principal amount of the 2020 First Lien
Indenture Notes issued after September 6, 2016 in connection with the payment of
interest in kind under the 2020 First Lien Indenture shall not exceed
$91,875,000 at any time, in each case less the amount of principal payments,
redemptions or defeasance thereof;

(j) the Debt to be Repaid (so long as such Indebtedness is repaid on the Closing
Date).

SECTION 7.4 Fundamental Changes. Merge, consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of related transactions) all or substantially all of its assets, or all
or substantially all of the equity interests of any Restricted Subsidiary
(whether now owned or hereafter acquired) to or in favor of any Person, or
liquidate or dissolve, or permit any Restricted Subsidiary to issue any equity
interests, except that, so long as no Default or Event of Default exists or
would result therefrom:

(a) any Restricted Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
Restricted Subsidiaries, provided that when any wholly-owned Subsidiary is
merging with another Restricted Subsidiary, the wholly-owned Subsidiary shall be
the continuing or surviving Person;

 

74



--------------------------------------------------------------------------------

(b) any Restricted Subsidiary may sell all or substantially all of its assets to
the Borrower or to another Restricted Subsidiary; provided that if the seller in
such a transaction is a wholly-owned Restricted Subsidiary, then the purchaser
must also be a wholly-owned Restricted Subsidiary;

(c) any Restricted Subsidiary may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (ii) to the extent such Restricted Subsidiary is a Guarantor, any assets or
business of such Guarantor shall be transferred to, or otherwise owned or
conducted by, a Loan Party after giving effect to such liquidation or
dissolution;

(d) the Borrower or any Restricted Subsidiary may make any Investment permitted
by Section 7.2 (other than Section 7.2(f));

(e) the Borrower or any Restricted Subsidiary may make any Disposition permitted
by Section 7.5 (other than Section 7.5(d)); and

(f) any Restricted Subsidiary may issue equity interests to the Borrower or
other Restricted Subsidiary; provided that a wholly-owned Restricted Subsidiary
may only issue equity interests to the Borrower or another wholly-owned
Restricted Subsidiary;

provided, however, each Guarantor shall remain a wholly-owned Subsidiary of the
Borrower.

SECTION 7.5 Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of property by any Restricted Subsidiary to the Borrower or to
a wholly-owned Restricted Subsidiary;

(d) Dispositions permitted by Section 7.4 (other than Section 7.4(d));

(e) if no Default or Event of Default exists either before or after such
Disposition or would result therefrom, Dispositions of Oil and Gas Properties
constituting Proved Reserves included in the most recently delivered Engineering
Report that, when aggregated with any other Disposition made pursuant to this
Section 7.5(e) during any calendar year, together with the Hedging Termination
Value of any Hedge Liquidations during such period, have a fair market value not
exceeding $25,000,000;

(f) if no Default or Event of Default exists either before or after such
Disposition or would result therefrom, Dispositions of Hydrocarbon Interests
that do not constitute Proved Reserves in the most recently delivered
Engineering Report; and

(g) if no Default or Event of Default exists either before or after such
Disposition or would result therefrom, Dispositions of any other assets
(excluding Oil and Gas Properties and equity interests in Subsidiaries owning
Oil and Gas Properties) provided that the aggregate fair market value of all
such assets shall not exceed $25,000,000 in any calendar year;

 

75



--------------------------------------------------------------------------------

provided, however, that notwithstanding anything in this Agreement to the
contrary, (i) any Disposition pursuant to this Section 7.5 (other than clauses
(a) and (c)) shall be for at least fair market value, (ii) each Guarantor shall
remain a wholly-owned Subsidiary of the Borrower, (iii) the Borrower shall not
permit the Disposition of any asset to any Subsidiary that is not a Guarantor,
(iv) the Borrower shall use the Net Sales Proceeds, if any, of any Disposition
made while the Borrower is not, prior to or after giving effect to such
Disposition, in compliance with the Asset Coverage RatioSection 7.13(b), to make
a mandatory payment as provided in Section 2.4(b); (v) if any such Disposition
is of a Restricted Subsidiary owning Oil and Gas Properties, such Disposition
shall include all the Equity Interests of such Restricted Subsidiary; and (vi)
both before and after giving effect to such Disposition, the Borrower shall be
in pro forma compliance with Section 7.13(b) (and, if requested by the
Administrative Agent, the Borrower shall deliver to the Administrative Agent
concurrently therewith a certificate of a Responsible Officer setting forth
reasonably detailed calculations demonstrating pro forma compliance with Section
7.13);

SECTION 7.6 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a) each Restricted Subsidiary may make Restricted Payments, directly or
indirectly, to the Borrower or a Guarantor;

(b) the Borrower may declare and make dividend payments or other distributions
payable solely in the common stock of the Borrower;

(c) the Borrower and each Restricted Subsidiary may purchase, redeem or
otherwise acquire shares of its common stock or warrants or options to acquire
any such shares with the proceeds received from the substantially concurrent
issue of new shares of its common stock (other than shares issued or sold to a
Subsidiary of the Borrower);

provided, however, that notwithstanding the foregoing, no Restricted Payment
pursuant to clause (c) shall be made at any time when the Outstanding Amount
exceeds, or would exceed after giving effect to any Credit Extension the
proceeds of which are used (or are intended to be used) to fund any portion of
such Restricted Payment made pursuant to any such clause, 50% of the Aggregate
Commitments then in effect; and further provided, however, that neither the
Borrower nor any Subsidiary shall issue any Disqualified Stock.

SECTION 7.7 ERISA. At any time engage in a transaction which could be subject to
Section 4069 or 4212(c) of ERISA, or permit any Plan to (a) engage in any
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code);
(b) fail to comply with ERISA or any other applicable Laws; (c) fail to maintain
the qualified status of any Plan that is intended to qualify under Section
401(a) of the Code; or (d) incur any material “waived funding deficiency” (as
defined in Section 412 of the Code), which, with respect to each event listed
above, could be reasonably expected to have a Material Adverse Effect.

 

76



--------------------------------------------------------------------------------

SECTION 7.8 Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Restricted Subsidiaries on the date hereof.

SECTION 7.9 Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower (including without limitation, the purchase
from, sale to, or exchange of property with, or the rendering of any service by
or from, any Affiliate), except in the ordinary course of, and pursuant to the
reasonable requirements of, the Borrower’s or any Guarantor’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Guarantor
than would be obtained in a comparable arms-length transaction with a Person
other than an Affiliate provided such transactions are otherwise permitted
hereunder.

SECTION 7.10 Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement and the other Loan Documents) that (i) requires the grant of
any Lien for any obligations if a Lien is granted to secure the Secured
Obligations (other than as provided in the Priority Lien Intercreditor Agreement
or the Second Lien Intercreditor Agreement), or (ii) that limits the ability of
(a) any Restricted Subsidiary to make Restricted Payments or loans or advances
to the Borrower or any Guarantor or to otherwise transfer property to the
Borrower or any Guarantor, (b) any Restricted Subsidiary to Guarantee the
Secured Obligations, (c) the Borrower or any Restricted Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person, other than in
the case of this clause (c), Contractual Obligations pursuant to the Indenture
Debt Documents as described in Schedule7.10; provided that no such Contractual
Obligation shall restrict any Lien securing the Secured Obligations, provided,
further, that this clause (c) shall not prohibit any negative pledge incurred or
provided in favor of any holder of any Lien permitted under Section 7.1(h)
solely to the extent any such negative pledge relates to the property encumbered
by such Lien, (d) any Restricted Subsidiary to repay Indebtedness owed to the
Borrower or any Guarantor or (e) the ability of any Loan Party to amend or
otherwise modify this Agreement or any other Loan Document.

SECTION 7.11 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the Board)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

SECTION 7.12 Payments and Modification of Indenture Debt Documents. Make, or
permit any Restricted Subsidiary to make (or give any notice to make), any
optional redemption, optional repurchase, optional payment or optional
prepayment of principal of, or make any optional payment of interest on, any
Indebtedness under any Indenture Debt Document on any day other than the stated,
scheduled date for such payment set forth in the documents and instruments
memorializing such Indebtedness, or defease (whether a covenant defeasance,
legal defeasance or other defeasance), or enter into any agreement or
arrangement providing for any defeasance of any kind of any Indebtedness under
any Indenture Debt Document, or make any deposit for any of the foregoing
purposes (all of the foregoing defined herein as “Optional Indebtedness
Payments”), or amend or modify, or consent or agree to any amendment or
modification of, any Indenture Debt Document, except:

 

77



--------------------------------------------------------------------------------

(a) On September 6, 2016, (i) the exchange of at least an aggregate principal
amount of $270,557,000 of the 2011 Senior Notes for the 2019 Second Lien
Indenture Notes pursuant to the Exchange Offer, and (ii) the exchange of at
least an aggregate principal amount of $169,747,000 of the 2012 Senior Notes for
the 2020 Second Lien Indenture Notes pursuant to the Exchange Offer;

(b) On September 6, 2016, the exchange of at least an aggregate principal amount
of $697,195,000 of the 2015 Senior Notes for the Priority Lien Indenture Notes
pursuant to the Exchange Offer;

(c)(a) From and after March 4, 2015,September 6, 2016, Optional Indebtedness
Payments to repurchase Indebtedness under the Indenture Debt Documents in an
aggregate cash payment amount2019 Second Lien Indenture, the 2020 Second Lien
Indenture and the Priority Lien Indenture in an aggregate amount not to exceed
an amount equal to twenty-five percent (25%) of the net cash proceeds of, a
substantially simultaneous issuance of common stock of the Borrower (excluding
any issuance to any Subsidiary), or an amount equal to twenty-five percent (25%)
of the Net Sale Proceeds of a substantially simultaneous Disposition, provided
that (i) such aggregate cash payment amount for all such Optional Indebtedness
Payments (excluding any accrued interest thereon) shall not toin any event
exceed $50,000,000, provided that (i10,000,000, (ii) both before and after
giving effect to such payment, (on a pro forma basis acceptable to the
Administrative Agent) (A) no Default or Event of Default shall have occurred and
be continuing and all representations and warranties contained in Article V
hereof shall be true and correct in all material respects as if made at the time
of such payment and (B) the sum of cash held in depository accounts under
control of the Administrative Agent and available unfunded Aggregate Commitments
then in effect shall not be less than $50,000,000 and (ii, (iii) prior to any
such payment the Borrower delivers to the Administrative Agent a certificate of
a Responsible Officer certifying as to the foregoing; in addition, the Borrower
may make any Optional Indebtedness Payment with the proceeds of, or in exchange
for, a substantially simultaneous issuance of common stock of the Borrower,
provided that both before and after giving effect to such Optional Indebtedness
Payment (i) no Default or Event of Default shall have occurred and be continuing
and (ii) the Outstanding Amount shall not exceed 50% of the Aggregate
Commitments then in effect;, (iv) any such repurchase shall be at or below par,
and (v) such Disposition and use of such asset sale proceeds is permitted by
Section 7.5;

(d) (c) repurchases with the proceeds of Permitted Refinancing Indebtedness;

provided, however, that the foregoing shall not (i) permit any Optional
Indebtedness Payments otherwise prohibited by the terms of any applicable
subordination or intercreditor agreement or (ii) prohibit the execution of
supplemental agreements in connection with the issuance of Permitted Refinancing
Indebtedness or Permitted Additional Notes or the addition of guarantors if
required by the terms thereof (provided such guarantor complies with Section
6.16(d), whether or not a Material Subsidiary).

 

78



--------------------------------------------------------------------------------

SECTION 7.13  Financial Covenants.

(a) Current Ratio. The Borrower will not permit, at any time, the ratio of (i)
consolidated current assets of the Borrower and the Restricted Subsidiaries
(including the unused amount of the Aggregate Commitments, but excluding
non-cash assets under ASC Topic 815, formerly FAS 133) to (ii) consolidated
current liabilities of the Borrower and the Restricted Subsidiaries (excluding
non-cash obligations under ASC Topic 815, formerly FAS 133, that may be
classified as current liabilities and current maturities under this Agreement)
to be less than 1.0 to 1.0.

(b) Asset Coverage Ratio. The Borrower will not, at any time, permit the Asset
Coverage Ratio to be less than 2.5 to 1.0.

SECTION 7.14  Limitation on Hedges. Enter into any commodity hedging or
derivative transactions except Hedging Agreements related to bona fide hedging
activities of the Borrower or any of its Restricted Subsidiaries in an aggregate
notional amount not to exceed, with respect to any calendar quarter, 80% of the
Borrower’s and its Restricted Subsidiaries’ projected production of oil (for oil
related transactions) and 80% of the Borrower’s and its Restricted Subsidiaries’
projected production of natural gas (for natural gas related transactions), in
each case, during such future calendar quarter, but in no event in excess of
actual production in such calendar quarter.

SECTION 7.15  Hedging Agreement Termination. Effect or permit a Hedge
Liquidation of any Hedging Agreement unless the Borrower is in compliance with
Section 7.13 on a pro forma basis (and the Borrower shall deliver to the
Administrative Agent concurrently therewith a certificate of a Responsible
Officer setting forth reasonably detailed calculations demonstrating pro forma
compliance with Section 7.13 to (i) remove the Hedging Agreement that is the
subject of such Hedge Liquidation, (ii) take into account any new Hedging
Agreement entered into at or about the same time, and (iii) recalculate
Indebtedness on a pro forma basis to give effect to any concurrent repayment of
Indebtedness); provided that (i) the Hedging Termination Value of any Hedge
Liquidations during any calendar year, together with the fair market value of
any Dispositions pursuant to Section 7.5(e) during such period, shall not exceed
$25,000,000.

SECTION 7.16  Sanction Laws. Engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any prohibition set forth in any Anti-Terrorism Law, (ii) cause or
permit any of the funds that are used to repay the Loans to be derived from any
unlawful activity with the result that the making of the Loans would be in
violation of any applicable Laws, (iii) use any part of the proceeds of the
Loans, directly or indirectly, for any payment to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA or (iv) use any of the proceeds from the Loans to finance any
operations, investments or activities in, or make any payments to, any
Restricted Person or other Person with the result that the Lender would be in
violation of any applicable Laws.

SECTION 7.17  Sale and Leaseback Transactions and other Off-Balance Sheet
Liabilities. The Borrower will not, nor will the Borrower permit any of its
Restricted Subsidiaries to, enter into or suffer to exist any (i) sale and
leaseback transaction or (ii)

 

79



--------------------------------------------------------------------------------

any other transaction pursuant to which it incurs or has incurred Off-Balance
Sheet Liabilities, except for (x) Hedging Agreements to the extent permitted
under the terms of Section 7.3(d) and (y) Advance Payment Contracts to the
extent permitted under the terms of Section 7.22.

SECTION 7.18  Sale or Discount of Receivables. Except for receivables obtained
by the Borrower or any Restricted Subsidiary that are outside the ordinary
course of business or the settlement of joint interest billing accounts in the
ordinary course of business or discounts granted to settle collection of
accounts receivable or the sale of defaulted accounts arising in the ordinary
course of business in connection with the compromise or collection thereof and
not in connection with any financing transaction, neither the Borrower nor any
Restricted Subsidiary will discount or sell (with or without recourse) any of
its notes receivable or accounts receivable.

SECTION 7.19  Additional Collateral for 2015 Senior Secured Notes. The Borrower
will not, and will not permit its Subsidiaries to, grant a Lien on any property
or asset to secure the Senior Secured2019 Second Lien Indenture Notes, the 2020
Second Lien Indenture Notes, the Priority Lien Indenture Notes or Permitted
Refinancing Indebtedness in respect thereof, or provide any additional guaranty
or other credit enhancement in favor of the Senior Secured Notesany Trustee or
any Senior Secured NoteholdersNoteholder in connection with the 2015 Senior
Secured2019 Second Indenture Notes, the 2020 Second Lien Indenture Notes, or the
Priority Lien Indenture Notes or any Permitted Refinancing Indebtedness in
respect thereof except (i) in compliance with the Priority Lien Intercreditor
Agreement and the Second Lien Intercreditor Agreement, and (ii) providing the
same guaranty or other credit enhancement in favor of the Administrative Agent
in connection with the Obligations.

SECTION 7.20  Limitation on Issuances and Sales of Preferred Stock of Restricted
Subsidiaries. The Borrower (a) shall not permit any Restricted Subsidiary to
issue or sell any Preferred Stock to any Person other than to the Borrower or
one of its wholly owned Restricted Subsidiaries and (b) shall not permit any
Person other than the Borrower or one of its wholly owned Restricted
Subsidiaries to own any Preferred Stock of any other Restricted Subsidiary
except, in each case, for (i) the Preferred Stock of a Restricted Subsidiary
owned by a Person at the time such Restricted Subsidiary became a Restricted
Subsidiary or (ii) a sale of Preferred Stock in connection with the sale of all
of the capital stock of a Restricted Subsidiary owned by the Borrower or its
Subsidiaries effected in accordance with Section 7.5 hereof.

SECTION 7.21  Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower
will not allow gas imbalances, take-or-pay or other prepayments (including
pursuant to an Advance Payment Contract) with respect to the Oil and Gas
Properties of the Borrower or any Restricted Subsidiary that would require the
Borrower or such Restricted Subsidiary to deliver Hydrocarbons at some future
time without then or thereafter receiving full payment therefor to exceed the
greater of (a) 1 Bcf of gas or (b) 2% of the annual production of gas of the
Borrower and its Restricted Subsidiaries for the most recent calendar year, each
on an Mcf equivalent basis, in the aggregate.

 

80



--------------------------------------------------------------------------------

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

SECTION 8.1 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower fails to pay after the same becomes due any amount
of principal of any Loan or any L/C Obligation, or any interest on any Loan or
on any L/C Obligation, or any commitment fee or other fee due hereunder, or any
other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.3, 6.5, 6.7, 6.10, 6.12,
6.14, 6.16, 6.17, 6.18, or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in clauses (a) or (b) above) contained in
any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) written notice to the Borrower
from the Administrative Agent or (ii) the date a Responsible Officer of the
Borrower or such other Loan Party had actual knowledge of such failure; or

(d) Representations and Warranties. Any representation or warranty made or
deemed made by the Borrower or any other Loan Party herein, in any other Loan
Document, or in any certificate or document delivered in connection herewith or
therewith proves to have been incorrect in any material respect when made or
deemed made; or

(e) Cross-Default. The Borrower or any Restricted Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guaranty
Obligation having an aggregate principal amount (including undrawn or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $25,000,000, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guaranty Obligation or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guaranty Obligation (or
a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause (with or without the actual giving of notice, the lapse
of time, or both), such Indebtedness to be demanded or to become due or to be
repurchased, defeased, prepaid or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness or Guaranty
Obligations to be made, prior to its stated maturity, or such Guaranty
Obligation to become payable or cash collateral in respect thereof to be
demanded; or

(f) Insolvency Proceedings, Etc. The Borrower or any Restricted Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all

 

81



--------------------------------------------------------------------------------

or any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 30 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for 30 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Loan Party and is not released, vacated or
fully bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against the Borrower or any Restricted
Subsidiary (i) one or more final judgments or orders for the payment of money
which together with other such judgments or orders exceeds the aggregate amount
of $25,000,000 (to the extent not covered by independent third-party insurance
as to which the insurer does not dispute coverage), or (ii) any non-monetary
final judgment that has, or would reasonably be expected to have, a Material
Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) there is a period of 30
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower or any Restricted Subsidiary under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC, or (ii) the Borrower
or any Restricted Subsidiary or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan; or

(j) Event of Default Under Other Loan Document. Any event of default described
in any Security Document or any other Loan Document shall have occurred and be
continuing, or any material provision of any Security Agreement or any other
Loan Document shall at any time for any reason cease to be valid, binding and
enforceable against any Loan Party that is an obligor thereunder; or

(k) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of all the
Lenders or satisfaction in full of all the Obligations or as permitted by
Section 9.11, ceases to be in full force and effect, or is declared by a court
of competent jurisdiction to be null and void, invalid or unenforceable in any
respect; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

(l) Change of Control. There occurs any Change of Control with respect to any of
the Borrower or, except as permitted by Section 7.4, any Restricted Subsidiary;
or there occurs any “Change of Control Triggering Event” or any comparable event
under any Indenture Debt Document; or

 

82



--------------------------------------------------------------------------------

(m) Material Adverse Effect. There occurs any event or circumstance that has a
Material Adverse Effect which Material Adverse Effect shall not have been cured
within 30days following notice from the Administrative Agent; or

(n) The Intercreditor AgreementAgreements. After delivery thereof shall for any
reason, except to the extent permitted by the terms thereof, the Priority Lien
Intercreditor Agreement or the Second Lien Intercreditor Agreement shall cease
to be in full force and effect and valid, binding and enforceable in accordance
with its respective terms against the Borrower, any other Loan Party, the Senior
Secured Notes TrusteeTrustees, the Senior Secured Noteholders or any other party
thereto or shall be repudiated by any of them, or cease to establish the
relative lien priorities required or purported thereby, or the Borrower, any
other Loan Party, the Senior Secured Notes TrusteeTrustees, the Senior Secured
Noteholders or any of their Affiliates shall so state in writing.

SECTION 8.2 Remedies Upon Event of Default. If any Event of Default occurs, the
Administrative Agent may, or shall at the request of the Majority Lenders,

(a) declare the commitment of each Lender to make Loans and any obligation of
the Issuing Bank to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to 105% of the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law,
including, without limitation, the enforcement of the Administrative Agent’s and
the Lenders’ rights either by suit in equity, or by action at law, or by other
appropriate proceedings, whether for the specific performance (to the extent
permitted by law) of any covenant or agreement contained in this Agreement or in
any then outstanding Note or any Security Document or in aid of the exercise of
any power granted in this Agreement or in any then outstanding Note or any
Security Document;

provided, however, that upon the occurrence of any event specified in clause (f)
of Section 8.1, the obligation of each Lender to make Loans and any obligation
of the Issuing Bank to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

SECTION 8.3 Distribution of Proceeds. All proceeds of any realization on the
Collateral received by the Administrative Agent pursuant to the Security
Documents or any payments on any of the liabilities secured by the Security
Documents received by the

 

83



--------------------------------------------------------------------------------

Administrative Agent or any Lender upon and during the continuance of any Event
of Default shall be allocated and distributed as follows (and with respect to
any contingent obligation shall be held as cash collateral for application as
follows):

(a) First, to the payment of all costs and expenses, including without
limitation all attorneys’ fees, of the Administrative Agent in connection with
the enforcement of the Security Documents and otherwise administering this
Agreement;

(b) Second, to the payment of all costs, expenses and fees, including without
limitation, commitment fees, letter of credit fees and attorneys’ fees, owing to
the Issuing Bank and the Lenders pursuant to the Obligations on a pro rata basis
in accordance with the Obligations consisting of fees, costs and expenses owing
to the Issuing Bank and the Lenders under the Obligations for application to
payment of such liabilities;

(c) Third, to the Issuing Bank, the Lenders or any Affiliate of a Lender on a
pro rata basis in accordance with (i) the Obligations consisting of interest and
principal owing to the Lenders under the Obligations, (ii) any obligations owing
pursuant to any Lender Provided Hedging Agreement (whether pursuant to a
termination thereof or otherwise) and (iii) any reimbursement obligations or
other liabilities owing to the Issuing Bank or any Lender with respect to any
Letter of Credit or any application for a Letter of Credit, for application to
payment of such liabilities;

(d) Fourth, to the payment of any and all other amounts owing to the
Administrative Agent, the Issuing Bank and the Lenders on a pro rata basis in
accordance with the total amount of such Indebtedness owing to each of the
Lenders, for application to payment of such liabilities; and

(e) Fifth, to the Borrower or such other Person as may be legally entitled
thereto.

Notwithstanding the foregoing, (i) amounts received from the Borrower or any
other Credit Party that is not an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder shall not be
applied to any Excluded Swap Obligations; provided, however, appropriate
adjustments shall be made with respect to payments from other Credit Parties to
preserve the allocation of Secured Obligations otherwise set forth above in this
Section, and (ii) Secured Obligations arising from Lender Provided Hedging
Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Lender or Lender Affiliate, as the case may be.

ARTICLE IX.

ADMINISTRATIVE AGENT

SECTION 9.1 Appointment and Authorization of Administrative Agent.

(a) Each Lender hereby irrevocably (subject to Section 9.9) appoints, designates
and authorizes the Administrative Agent to take such action on its behalf under
the provisions of this Agreement and each other Loan Document and to exercise
such powers and perform such duties as are expressly delegated to it by the
terms of this Agreement or any other Loan Document, together

 

84



--------------------------------------------------------------------------------

with such powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary contained elsewhere herein or in any other Loan
Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. Each Lender hereby agrees to assert no claim
against the Administrative Agent on any agency theory or any other theory of
liability for breach of fiduciary duty, all of which claims are hereby expressly
waived by each Lender.

(b) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time (and except for so long) as the Administrative Agent may agree at the
request of the Majority Lenders to act for the Issuing Bank with respect
thereto; provided, however, that the Issuing Bank shall have all of the benefits
and immunities (i) provided to the Administrative Agent in this Article IX with
respect to any acts taken or omissions suffered by the Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article IX included the Issuing Bank with respect to such acts or omissions, and
(ii) as additionally provided herein with respect to the Issuing Bank.

SECTION 9.2 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

SECTION 9.3 Liability of Administrative Agent. No Agent-Related Person shall (a)
be liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein as determined by a
court of competent jurisdiction by a final and non-appealable judgment), or (b)
be responsible in any manner to any Lender or participant for any recital,
preliminary statement, statement, representation or warranty made by the
Borrower or any Subsidiary or any Affiliate thereof or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or

 

85



--------------------------------------------------------------------------------

performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Borrower or any Subsidiary or any Affiliate thereof. The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of any Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon, or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders for any failure to monitor or maintain any portion of
the Collateral.

SECTION 9.4 Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under any
Loan Document unless it shall first receive such advice or concurrence of the
Majority Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Majority
Lenders or all the Lenders, if required hereunder, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and participants. Where this Agreement expressly permits or prohibits an
action unless the Majority Lenders otherwise determine, the Administrative Agent
shall, and in all other instances, the Administrative Agent may, but shall not
be required to, initiate any solicitation for the consent or a vote of the
Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter either sent by the Administrative Agent to such Lender for consent,
approval, acceptance or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to a Lender.

SECTION 9.5 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Lenders,
unless the Administrative Agent shall have received written notice from a Lender
or the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to such
Default or Event of Default as may be directed by the Majority Lenders in
accordance with Article VIII; provided, however, that unless and until the
Administrative Agent has received any such direction, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interest of the Lenders.

 

86



--------------------------------------------------------------------------------

SECTION 9.6 Credit Decision; Disclosure of Information by Administrative
Agent. Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereinafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties and their respective
Affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of any Agent-Related Person.

SECTION 9.7 Indemnification of Administrative Agent. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it (INCLUDING ANY AND
ALL INDEMNIFIED LIABILITIES ARISING OUT OF, IN ANY WAY RELATING TO, OR RESULTING
FROM SUCH AGENT-RELATED PARTY’S OWN NEGLIGENCE); provided, however, that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities resulting from such Agent-Related
Person’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction by a final and non-appealable judgment; provided,
however, that no action taken in accordance with the directions of the Majority
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. Without limitation of the foregoing, each Lender shall
reimburse the Administrative Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any

 

87



--------------------------------------------------------------------------------

other Loan Document, or any document contemplated by or referred to herein, to
the extent that the Administrative Agent is not reimbursed for such expenses by
or on behalf of the Borrower. In the case of any investigation, litigation or
proceeding giving rise to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time occur (including at any time following the
payment of the Loans), this Section 9.7 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. The
undertaking in this Section shall survive termination of the Commitments, the
payment of all Obligations hereunder and the resignation or replacement of the
Administrative Agent.

SECTION 9.8 Administrative Agent in its Individual Capacity. BMO and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though BMO were not the
Administrative Agent or the Issuing Bank hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, BMO or its Affiliates may receive information regarding any Loan
Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Loans, BMO shall have the
same rights and powers under this Agreement as any other Lender and may exercise
such rights and powers as though it were not the Administrative Agent or the
Issuing Bank, and the terms “Lender” and “Lenders” include BMO in its individual
capacity.

SECTION 9.9 Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent upon 30 days’ notice to the Lenders. If the
Administrative Agent resigns under this Agreement, the Majority Lenders shall
appoint from among the Lenders a successor administrative agent for the
Lenders. If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders, a successor
administrative agent from among the Lenders. Upon the acceptance of its
appointment as successor administrative agent hereunder, such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” shall mean
such successor administrative agent and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be
terminated. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article IX and Sections 10.4 and
10.5 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Majority
Lenders appoint a successor agent as provided for above.

SECTION 9.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its

 

88



--------------------------------------------------------------------------------

Subsidiaries, the Administrative Agent (irrespective of whether the principal of
any Loan or L/C Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower or any other Loan Party) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Bank and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Bank and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Bank and the Administrative Agent under
Sections 10.4 or 10.5) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders or the Issuing Bank, as
applicable, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 10.4 and 10.5. Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender or the Issuing Bank any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or the Issuing Bank or to authorize the Administrative Agent to
vote in respect of the claim of any Lender or the Issuing Bank in any such
proceeding.

SECTION 9.11 Authority of Administrative Agent to Release Collateral Property,
Liens and Guarantees.

(a) Each Lender, on behalf of itself and each of such Lender’s Affiliates that
is a counterparty to a Hedging Agreement with a Loan Party, and the Issuer
hereby authorizes the Administrative Agent to (i) release or subordinate (and
execute and deliver to the Borrower (or its designee), at the Borrower’s sole
cost and expense, any and all releases or subordination agreements with respect
to Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in connection therewith) any collateral that is
permitted to be sold or released pursuant to the terms of the Loan Documents or
that is the subject of a farmout agreement, participation agreement or other
similar agreement into which the Borrower or its Restricted Subsidiaries are
permitted to enter and (ii) release any Guarantor from its obligations under the
Loan Documents if such Person ceases to be a Restricted Subsidiary as a result
of a transaction permitted under the Loan Documents. Any such release or
subordination agreement shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those being released) upon (or obligations
(other than those being released) of the Loan Parties in respect

 

89



--------------------------------------------------------------------------------

of) all assets or properties retained by the Loan Parties, including the
proceeds of any Disposition, all of which shall continue to constitute part of
the collateral except to the extent otherwise released in accordance with the
provisions of the Loan Documents.

(b) Each Lender, for itself and on behalf of its Affiliates party to a Hedge
Agreement with a Loan Party, irrevocably authorizes Administrative Agent to
release any Lien granted to or held by the Administrative Agent upon any
collateral: (i) upon termination of the Commitments, termination or expiration
of all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the Issuing Bank have
been made), and payment in full of all Obligations (without regard to whether
any obligations remain outstanding under any Hedging Agreement between a Lender
or Affiliate of a Lender and any Loan Party); (ii) constituting Oil and Gas
Property leased to the Borrower or any Loan Party under a lease that has expired
or has been terminated in a transaction permitted under this Agreement or is
about to expire and which has not been, and is not intended by the Borrower or
such Loan Party to be, renewed or extended; or (iii) if approved, authorized or
ratified in writing by the applicable Majority Lenders or all the Lenders, as
the case may be, as required by Section 10.1.

(c) Upon the request of the Administrative Agent at any time, the Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate particular types or items of collateral, or to release any Guarantor
from its obligations under the Loan Documents, pursuant to this Section 9.11.

SECTION 9.12 Other Agents; Lead Managers. None of the Lenders identified on the
facing page or signature pages of this Agreement as a “syndication agent,”
“documentation agent,” “co-agent” or “lead manager” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders so identified shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder.

ARTICLE X.

MISCELLANEOUS

SECTION 10.1 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Majority Lenders and the Borrower and acknowledged and agreed by
each other Loan Party, and acknowledged by the Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall, unless in writing and signed by each of the Lenders
directly affected thereby and by the Borrower, and acknowledged and agreed by
each other Loan Party and acknowledged by the Administrative Agent, do any of
the following:

(a) extend or increase the Commitment Amount of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.2); or

 

90



--------------------------------------------------------------------------------

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document;
or

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Loan Document, or change the manner of computation of any financial
covenant used in determining the Base Rate Spread, LIBOR Spread or Commitment
Fee Rate that would result in a reduction of any interest rate on any Loan;
provided, however, that only the consent of the Majority Lenders shall be
necessary to waive any obligation of the Borrower to pay interest at the rate
specified in Section 2.9(b); or

(d) change the required approval level that is required for the Lenders or any
of them to take any action hereunder or change the definition of “Majority
Lenders”; or

(e) take any other action which requires the signing of all the Lenders pursuant
to the terms of this Agreement or of any other Loan Document, or change the
Percentage Share of any Lender or Voting Percentage of any Non-Defaulting
Lender; or

(f) amend this Section, or Section 2.14, or any provision herein providing for
consent or other action by all the Lenders; or

(g) except as provided in Section 9.11, permit any termination, amendment,
modification, waiver, or release of any Guaranty or any provision thereof; or

(h) release all or substantially all collateral under any of the Security
Documents, or permit any termination or release of any Security Document,
provided that, notwithstanding the foregoing, the consent of the Lenders shall
not be required for any release of any collateral under any of the Security
Documents in connection with a Disposition by the Borrower or any Restricted
Subsidiary if such Disposition is permitted by Section 7.5; or

(i) waive, amend or otherwise modify the provisions of Section 5.14(a) or
Section 7.11, or any condition set forth therein;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Majority Lenders or
all the Lenders, as the case may be, affect the rights or duties of the Issuing
Bank under this Agreement or any Letter of Credit Application relating to any
Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Majority Lenders or all the Lenders, as the case may be, affect
the rights or duties of the Administrative Agent under this Agreement or any
other Loan Document; and (iii) the Agent and Arranger Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto.

SECTION 10.2 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission)

 

91



--------------------------------------------------------------------------------

and mailed, faxed or delivered, to the address, facsimile number or (subject to
subsection (c) below) electronic mail address specified for notices on
Schedule 10.2; or, in the case of the Borrower, the Administrative Agent, or the
Issuing Bank, to such other address as shall be designated by such party in a
notice to the other parties, and in the case of any other party, to such other
address as shall be designated by such party in a notice to the Borrower, the
Administrative Agent and the Issuing Bank. All such notices and other
communications shall be deemed to be given or made upon the earlier to occur of
(i) actual receipt by the intended recipient and (ii) (A) if delivered by hand
or by courier, when signed for by the intended recipient; (B) if delivered by
mail, four Business Days after deposit in the mails, postage prepaid; (C) if
delivered by facsimile, when sent and receipt has been confirmed by telephone;
and (D) if delivered by electronic mail (which form of delivery is subject to
the provisions of subsection (c) below), when delivered; provided, however, that
notices and other communications to the Administrative Agent and the Issuing
Bank pursuant to Article II shall not be effective until actually received by
such Person. Any notice or other communication permitted to be given, made or
confirmed by telephone hereunder shall be given, made or confirmed by means of a
telephone call to the intended recipient at the number specified on
Schedule 10.2, it being understood and agreed that a voicemail message shall in
no event be effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all Loan Parties, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

(c) Electronic Communications. Notices and other communications (including all
notices, requests, financial statements, financial and other reports,
certificates and other information materials (all such communications being
referred to herein collectively as “Communications”) to the Lenders hereunder
may be delivered or furnished by electronic communication (including email and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

92



--------------------------------------------------------------------------------

(d) Electronic Distribution Platforms. The Borrower further agrees that the
Administrative Agent may make the Communications available to the Lenders by
posting the Communications on Intralinks or a substantially similar electronic
transmission system (the “Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”. THE INDEMNIFIED PARTIES (AS DEFINED IN SECTION 10.5) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE
PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS IS MADE BY THE INDEMNIFIED PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE PLATFORM. IN NO EVENT SHALL THE INDEMNIFIED PARTIES HAVE ANY LIABILITY TO
ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER
OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE PLATFORM, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY INDEMNIFIED PARTY IS FOUND IN A FINAL RULING BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNIFIED
PARTY’S BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(e) Other Notices Effective. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

(f) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Notice of Advances) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

SECTION 10.3 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein or therein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

93



--------------------------------------------------------------------------------

SECTION 10.4 Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to pay
or reimburse the Administrative Agent for all costs and expenses incurred in
connection with the development, preparation, negotiation and execution of this
Agreement and the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, and (b) to pay or reimburse the
Administrative Agent, the Issuing Bank and each Lender for all costs and
expenses incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs. The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by the Administrative Agent
and the cost of independent public accountants and other outside experts
retained by the Administrative Agent or any Lender. The agreements in this
Section shall survive the termination of the Commitments and repayment of all
the other Obligations.

SECTION 10.5 Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower agrees to indemnify, defend,
save and hold harmless each Agent-Related Person, each Lender and their
respective Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against: (a) any and
all claims, demands, actions or causes of action that are asserted against any
Indemnitee by any Person (other than the Administrative Agent or any Lender)
relating directly or indirectly to a claim, demand, action or cause of action
that such Person asserts or may assert against any Loan Party, any Affiliate of
any Loan Party or any of their respective officers or directors; (b) any and all
claims, demands, actions or causes of action that may at any time (including at
any time following repayment of the Obligations and the resignation or removal
of the Administrative Agent or the replacement of any Lender) be asserted or
imposed against any Indemnitee, arising out of or relating to, the Loan
Documents, any predecessor loan documents, the Commitments, the use or
contemplated use of the proceeds of any Credit Extension, or the relationship of
any Loan Party, the Administrative Agent and the Lenders under this Agreement or
any other Loan Document; (c) any administrative or investigative proceeding by
any Governmental Authority arising out of or related to a claim, demand, action
or cause of action described in clause (a) or (b) above; and (d) any and all
liabilities (including liabilities under indemnities), losses, costs or expenses
(including Attorney Costs) that any Indemnitee suffers or incurs as a result of
the assertion of any foregoing claim, demand, action, cause of action,
litigation or proceeding, or as a result of the preparation of any defense in
connection with any foregoing claim, demand, action, cause of action, litigation
or proceeding, in all cases, WHETHER OR NOT ARISING OUT OF THE NEGLIGENCE OF AN
INDEMNITEE, and whether or not an Indemnitee is a party to such claim, demand,
action, cause of action, litigation or proceeding (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that no Indemnitee shall
be entitled to indemnification for any claim caused by its own gross negligence
or willful misconduct, as determined by a court of competent jurisdiction by a
final and non-appealable judgment, or for any loss asserted against it by
another Indemnitee. The agreements in this Section shall survive the termination
of the Commitments and repayment of all the other Obligations.

 

94



--------------------------------------------------------------------------------

SECTION 10.6 Payments Set Aside. To the extent that the Borrower makes a payment
to the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of set-off, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to (i) with respect to the first two
Business Days following such demand, the Federal Funds Rate from time to time in
effect, and (ii) with respect to each day thereafter, the Base Rate from time to
time in effect.

SECTION 10.7 Successors and Assigns; Assignments; Participations.

(a) Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments.

(i) Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans (including in all instances for purposes of this
subsection (i), participations in L/C Obligations) at the time owing to it);
provided that (A) except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder, including as noted above, participations in L/C
Obligations) subject to each such assignment, determined as of the date the
Lender Assignment with respect to such assignment is delivered to the
Administrative Agent, shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Default has occurred and is continuing
and so long as in the case of Bank of Montreal, such Lender shall have been
reduced to its “final hold amount” as described in the commitment letter
referred to in the Agent and Arranger Fee Letter, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed), (B)
each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement with
respect to the Loans or the Commitment assigned, except that this clause (B)
shall not prohibit any

 

95



--------------------------------------------------------------------------------

Lender from assigning all or a portion of its rights and obligations among
separate Borrowings on a non-pro rata basis, (C) the parties to each assignment
shall execute and deliver to the Administrative Agent a Lender Assignment,
together with a processing and recordation fee of $3,500. Subject to acceptance
and recording thereof by the Administrative Agent pursuant to subsection (ii) of
this Section, from and after the effective date specified in each Lender
Assignment, the Eligible Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Lender Assignment, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Lender
Assignment, be released from its obligations under this Agreement (and, in the
case of an Lender Assignment covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 3.7, 10.4 and
10.5). Upon request, the Borrower (at its expense) shall execute and deliver new
or replacement Notes to the assigning Lender and the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.7(c) of this Section.

(ii) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Lender Assignment delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal amount
of the Loans and L/C Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(c) Participations.

(i) Any Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations) owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment,

 

96



--------------------------------------------------------------------------------

waiver or other modification that would (A) postpone any date upon which any
payment of money is scheduled to be paid to such Participant, (B) reduce the
principal, interest, fees or other amounts payable to such Participant, or (C)
release any Guarantor from the Guaranty. Subject to subsection (ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.1, 3.4 and 3.5 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 10.7(b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.9 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.14 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 3.1 or 3.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.1 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.8 as though it
were a Lender.

(d) Pledge of Lender’s Interest. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Notes, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(e) Consent to Assignment. If the consent of the Borrower to an assignment or to
an Eligible Assignee is required hereunder (including a consent to an assignment
which does not meet the minimum assignment threshold specified in clause (A) of
the proviso to the first sentence of Section 10.7(b)), the Borrower shall be
deemed to have given its consent five Business Days after the date notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.

 

97



--------------------------------------------------------------------------------

(f) Definitions for Section 10.7. As used herein, the following terms have the
following meanings:

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund and (d) any other Person (other than (i) a natural Person (or a
holding company, investment vehicle or a trust for, or owned or operated for the
primary benefit of, a natural Person) or (ii) a Defaulting Lender) approved by
the Administrative Agent, the Issuing Bank, and provided that no Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed).

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

(g) Assignment by BMO. Notwithstanding anything to the contrary contained
herein, if at any time BMO assigns all of its Commitment and Loans pursuant to
Section 10.7(b) above, BMO may, upon 30 days’ notice to the Borrower and the
Lenders, resign as Issuing Bank. In the event of any such resignation as Issuing
Bank, the Borrower shall be entitled to appoint from among the Lenders a
successor Issuing Bank hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of BMO as
Issuing Bank. BMO shall retain all the rights and obligations of the Issuing
Bank hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as Issuing Bank and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund participations in Unreimbursed Amounts pursuant to Section
2.3(c)).

SECTION 10.8 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory or self-regulatory authority; (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process; (d)
to any other party to this Agreement; (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any direct or indirect contractual counterparty or prospective counterparty (or
such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of the
Borrower; (g) with the consent of the Borrower; (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower; or (i) to the
National Association of Insurance Commissioners or any other similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s or its Affiliates’ investment portfolio in
connection with ratings issued with respect to such Lender or its
Affiliates. For the purposes of

 

98



--------------------------------------------------------------------------------

this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified in writing at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 10.9 Set-off. In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to the Borrower or any other Loan Party, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Loan Party) to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Loan Parties against any and all Obligations owing
to such Lender, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand under this Agreement
or any other Loan Document and although such Obligations may be contingent or
unmatured. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

SECTION 10.10 Interest Rate Limitation. It is the intention of the parties
hereto to conform strictly to applicable usury laws and, anything herein to the
contrary notwithstanding, the obligations of the Borrower to each Lender and the
Issuing Bank under this Agreement shall be subject to the limitation that
payments of interest shall not be required to the extent that receipt thereof
would be contrary to provisions of law applicable to such Lender or the Issuing
Bank limiting rates of interest which may be charged or collected by such Lender
or the Issuing Bank. Accordingly, if the transactions contemplated hereby would
be usurious under applicable law (including the Federal and state laws of the
United States of America, or of any other jurisdiction whose laws may be
mandatorily applicable) with respect to a Lender or the Issuing Bank then, in
that event, notwithstanding anything to the contrary in this Agreement, it is
agreed as follows: (i) the provisions of this Section 10.10 shall govern and
control; (ii) the aggregate of all consideration which constitutes interest
under applicable law that is contracted for, charged or received under this
Agreement, or under any of the other aforesaid agreements or otherwise in
connection with this Agreement by such Lender or the Issuing Bank shall under no
circumstances exceed the maximum amount of interest allowed by applicable law
(such maximum lawful interest rate, if any, with respect to such Lender or the
Issuing Bank herein called the “Highest Lawful Rate”), and any excess shall be
credited to the Borrower by such Lender or the Issuing Bank (or, if such
consideration shall have been paid in full, such excess promptly refunded to the
Borrower); (iii) all sums paid, or agreed to be paid, to the Lender or the
Issuing Bank for the use, forbearance and detention of the indebtedness of the
Borrower to such Lender or the Issuing Bank hereunder shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of such indebtedness until payment in full so that the
actual rate of interest is uniform

 

99



--------------------------------------------------------------------------------

throughout the full term thereof; and (iv) if at any time the interest provided
pursuant to Article II together with any other fees payable pursuant to this
Agreement and deemed interest under applicable law, exceeds that amount which
would have accrued at the Highest Lawful Rate, the amount of interest and any
such fees to accrue to such Lender or the Issuing Bank pursuant to this
Agreement shall be limited, notwithstanding anything to the contrary in this
Agreement to that amount which would have accrued at the Highest Lawful Rate,
but any subsequent reductions, as applicable, shall not reduce the interest to
accrue to such Lender or the Issuing Bank pursuant to this Agreement below the
Highest Lawful Rate until the total amount of interest accrued pursuant to this
Agreement and such fees deemed to be interest equals the amount of interest
which would have accrued to such Lender or the Issuing Bank if a varying rate
per annum equal to the interest provided pursuant to Article II had at all times
been in effect, plus the amount of fees which would have been received but for
the effect of this Section 10.10. For purposes of Tex. Fin. Code Ann. Ch.303, as
amended, to the extent, if any, applicable to a Lender or the Issuing Bank, the
Borrower agrees that the Highest Lawful Rate shall be the “weekly ceiling” as
defined in said Article, provided that such Lender and the Issuing Bank may also
rely, to the extent permitted by applicable laws, on alternative maximum rates
of interest under other laws applicable to such Lender or such Issuer, as the
case may be, if greater. Tex. Fin. Code Ann. Ch.346 (which regulates certain
revolving credit loan accounts and revolving tri-party accounts) shall not apply
to this Agreement or the Notes.

SECTION 10.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

SECTION 10.12 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

SECTION 10.13 Collateral Matters; Hedges.

(a) The benefit of the Security Documents and the provisions of this Agreement
and the other Loan Documents relating to the collateral shall also extend to,
secure and be available on a pro rata basis (as set forth in Section 8.3 of this
Agreement) to each Secured Swap Counterparty which is party to a Lender Provided
Hedging Agreement (including any Hedging Agreement in existence prior to the
date hereof or prior to such Person or its Affiliate becoming a Lender) with
respect to any obligations of the Borrower or any other Loan Party arising under
such Lender Provided Hedging Agreement, but only with respect to any such Lender
Provided Hedging Agreement, and the transactions thereunder, that were entered
into while such Person or its Affiliate was a Lender or prior to such Person or
its Affiliate becoming a Lender, until either (x) such obligations are paid in
full or otherwise expire or are terminated or (y) the Security

 

100



--------------------------------------------------------------------------------

Documents are otherwise released in accordance with Section 9.11(b) or
terminate; provided that with respect to any Hedging Agreement, or transaction
thereunder, that remains secured after the counterparty thereto is no longer a
Lender or an Affiliate of a Lender, the provisions of Article IX shall also
continue to apply to such counterparty in consideration of its benefits
hereunder and each such counterparty shall, if requested by the Administrative
Agent, promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to evidence the continued applicability of the provisions of Article
IX. Notwithstanding the foregoing, no Lender or Affiliate of a Lender (or former
Lender or Affiliate of a former Lender) shall have any voting or consent right
under this Agreement or any Security Document as a result of the existence of
obligations owed to it under a Hedging Agreement that are secured by any
Security Document.

(b) Notwithstanding anything contained in any of the Loan Documents to the
contrary, the Borrower, the Administrative Agent, and each Lender, for itself
and on behalf of its Affiliates party to a Hedging Agreement with the Borrower
or any other Loan Party, hereby agrees that no Secured Party shall have any
right individually to realize upon any of the collateral or to enforce any
Guaranty, it being understood and agreed that all powers, rights and remedies
hereunder and under the Security Documents may be exercised solely by
Administrative Agent on behalf of the Lenders and any other secured party in
accordance with the terms hereof. By accepting the benefits of the Guaranties
and the Liens granted pursuant to the Security Documents, each Affiliate of a
Lender hereby agrees to the terms of this Section 10.13(b).

SECTION 10.14 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) (i) the Loan facilities provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrower and the other
Loan Parties, on the one hand, and the Administrative Agent, the Lenders and the
other Agents on the other hand, and the Borrower and the other Loan Parties are
capable of evaluating and understanding and understand and accept the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, other Agents and the Lenders, is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary for any of the Borrower, any other Loan Parties or any of their
respective Affiliates, equity holders, creditors or employees or any other
Person; (iii) neither the Administrative Agent, any other Agent nor any Lender
has assumed or will assume an advisory, agency or fiduciary responsibility in
favor of the Borrower or any other Loan Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent or any other
Agent or any Lender has advised or is currently advising any of the Borrower,
the other Loan Parties or their respective Affiliates on other matters) and none
of the Administrative Agent, any Agent or any Lender has any obligation to any
of the Borrower, the other Loan Parties or their respective Affiliates with
respect to the transactions

 

101



--------------------------------------------------------------------------------

contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Administrative Agent and its Affiliates, each
other Agent and each of its Affiliates and each Lender and its Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its respective Affiliates, and none of the
Administrative Agent, any other Agent or any Lender has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) none of the Administrative Agent, any Agent or any Lender
has provided and none will provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate. The Borrower hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent and each Agent with respect to any
breach or alleged breach of agency or fiduciary duty; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower, on the one hand, and any Lender, on the other
hand.

SECTION 10.15 Severability. Any provision of this Agreement and the other Loan
Documents to which the Borrower is a party that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 10.16 Authorization to Release Subordinate Mortgages. By executing this
Agreement, each Lender hereby consents to the execution by the Administrative
Agent and delivery to the Borrower or its designee one or more releases of any
subordinate mortgages, deeds of trust, assignments, security agreements,
financing statements and fixture filings heretofore delivered by a Guarantor in
favor of the Borrower to secure any Indebtedness of such Guarantor owing to the
Borrower that have been collaterally assigned to the Administrative Agent for
the benefit of the Lenders and the other parties secured thereby, together with
any and all other documents or instruments of release with respect to the Liens
evidenced thereby as the Administrative Agent shall determine are necessary or
appropriate (in its sole discretion).

SECTION 10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower and each other Loan Party that
pursuant to the requirements of the USA Patriot Act (Title III of Pub.L.107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower and each other Loan
Party, which information includes the name and address of the Borrower and each
other Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower and each other
Loan Party in accordance with the Act.

 

102



--------------------------------------------------------------------------------

SECTION 10.18 Governing Law.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF
RELATING TO CONFLICT OF LAW EXCEPT SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW); PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED
THERETO. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY
OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

SECTION 10.19 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.20 Consents to Renewals, Modifications and Other Actions and
Events. This Agreement and all of the obligations of the Borrower hereunder
shall remain in full force and effect without regard to and shall not be
released, affected or impaired by: (a) any amendment, assignment, transfer,
modification of or addition or supplement to the Lenders’ Obligations, this
Agreement, any Note or any other Loan Document; (b) any extension, indulgence,
increase in the Lenders’ Obligations or other action or inaction in respect of
any of the Loan Documents or otherwise with respect to the Lenders’ Obligations,
or any acceptance of security for, or guaranties of, any of the Lenders’
Obligations or Loan Documents, or any surrender, release, exchange, impairment
or alteration of any such security or guaranties including

 

103



--------------------------------------------------------------------------------

without limitation the failing to perfect a security interest in any such
security or abstaining from taking advantage or of realizing upon any guaranties
or upon any security interest in any such security; (c) any default by the
Borrower under, or any lack of due execution, invalidity or unenforceability of,
or any irregularity or other defect in, any of the Loan Documents; (d) any
waiver by the Lenders or any other Person of any required performance or
otherwise of any condition precedent or waiver of any requirement imposed by any
of the Loan Documents, any guaranties or otherwise with respect to the Lenders’
Obligations; (e) any exercise or non-exercise of any right, remedy, power or
privilege in respect of this Agreement or any of the other Loan Documents; (f)
any sale, lease, transfer or other disposition of the assets of the Borrower or
any consolidation or merger of the Borrower with or into any other Person,
corporation, or entity, or any transfer or other disposition by the Borrower or
any other holder of any shares of capital stock or other ownership interest of
the Borrower; (g) any bankruptcy, insolvency, reorganization or similar
proceedings involving or affecting the Borrower; (h) the release or discharge of
the Borrower from the performance or observance of any agreement, covenant, term
or condition under any of the Obligations or contained in any of the Loan
Documents by operation of law; or (i) any other cause whether similar or
dissimilar to the foregoing which, in the absence of this provision, would
release, affect or impair the Obligations, covenants, agreements and duties of
the Borrower hereunder, including without limitation any act or omission by the
Administrative Agent, or the Lenders or any other Person which increases the
scope of the Borrower’s risk; and in each case described in this paragraph
whether or not the Borrower shall have notice or knowledge of any of the
foregoing, each of which is specifically waived by the Borrower. The Borrower
warrants to the Administrative Agent and the Lenders that it has adequate means
to obtain from the Guarantors on a continuing basis information concerning the
financial condition and other matters with respect to the Guarantors and it is
not relying on the Administrative Agent or the Lenders to provide such
information either now or in the future.

SECTION 10.21 ENTIRE AGREEMENT. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

SECTION 10.22 FLOOD INSURANCE PROVISIONS. Notwithstanding any provision in this
Agreement or any other Loan Document to the contrary, in no event is any
Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) included in the definition of “Mortgaged Property” and no Building
or Manufactured (Mobile) Home is hereby encumbered by this Agreement or any
other Loan Document. As used herein, “Flood Insurance Regulations” means (a) the
National Flood Insurance Act of 1968 as now or hereafter in effect or any
successor statute thereto, (b) the Flood Disaster Protection Act of 1973 as now
or hereafter in effect or any successor statue thereto, (c) the National Flood
Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same may be
amended or recodified from time to time and (d) the Flood Insurance Reform Act
of 2004 and any regulations promulgated thereunder.

 

104



--------------------------------------------------------------------------------

SECTION 10.23 INTERCREDITOR AGREEMENTAGREEMENTS.

(a) EACH LENDER HEREBY (I) INSTRUCTS AND AUTHORIZES THE ADMINISTRATIVE AGENT TO
EXECUTE AND DELIVER THE PRIORITY LIEN INTERCREDITOR AGREEMENT AND THE SECOND
LIEN INTERCREDITOR AGREEMENT ON ITS BEHALF, (II) AUTHORIZES AND DIRECTS THE
ADMINISTRATIVE AGENT TO EXERCISE ALL OF THE ADMINISTRATIVE AGENT’S RIGHTS AND TO
COMPLY WITH ALL OF ITS OBLIGATIONS UNDER THE INTERCREDITOR AGREEMENT, (III)
AGREES THAT THE ADMINISTRATIVE AGENT MAY TAKE ACTIONS ON ITS BEHALF AS IS
CONTEMPLATED BY THE TERMS OF THE PRIORITY LIEN INTERCREDITOR AGREEMENT AND THE
SECOND LIEN INTERCREDITOR AGREEMENT, AND (IV) UNDERSTANDS, ACKNOWLEDGES AND
AGREES THAT AT ALL TIMES FOLLOWING THE EXECUTION AND DELIVERY OF THE PRIORITY
LIEN INTERCREDITOR AGREEMENT AND THE SECOND LIEN INTERCREDITOR AGREEMENT SUCH
LENDER (AND EACH OF ITS SUCCESSORS AND ASSIGNS) SHALL BE BOUND BY THE TERMS
THEREOF.

(b) EACH LENDER ACKNOWLEDGES THAT IT HAS REVIEWED AND IS SATISFIED WITH THE
TERMS AND PROVISIONS OF THE PRIORITY LIEN INTERCREDITOR AGREEMENT AND THE
PRIORITY LIEN INTERCREDITOR AGREEMENT AND ACKNOWLEDGES AND AGREES THAT SUCH
LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE PRIORITY
LIEN INTERCREDITOR AGREEMENT AND THE SECOND LIEN INTERCREDITOR AGREEMENT THE
TERMS AND PROVISIONS THEREOF, AND NO AGENT OR ANY OF ITS AFFILIATES MAKES ANY
REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE
PROVISIONS CONTAINED IN THE INTERCREDITOR AGREEMENT.AGREEMENTS.

SECTION 10.24  Waiver of Consequential Damages, etc. To the fullest extent
permitted by Applicable Law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for indirect,
special, punitive, consequential or exemplary damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated hereby or thereby, any Loan or
Letter of Credit, or the use of the proceeds thereof. No Indemnitee referred to
in clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby. This Section shall survive the
termination of the Loan Documents and payment of the other Obligations.

 

105



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

COMSTOCK RESOURCES, INC.

By:

 

 

Name:

 

Roland O. Burns

Title:

 

President

 

BANK OF MONTREAL,

as Administrative Agent and Issuing Bank and Lender

By:

 

 

Name:

 

James Ducote

Title:

 

Director

 

BANK OF AMERICA, N.A.,

as Syndication Agent and Lender

By:

 

 

Name:

 

Raza Jafferi

Title:

 

Vice President

 

   S - 1    Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 7.10

PERMITTED RESTRICTIONS ON LIEN INCURRENCE

Section 6.12 of the 2011 Senior Notes Indenture and Section 9.15 of the 2012
Senior Notes Indenture (collectively, the “Indentures”) provide that the
Borrower shall not, and shall not permit any of the Loan Parties to, directly or
indirectly, create, incur, assume, affirm or suffer to exist or become effective
any “Lien” (as defined therein) of any kind, except for Permitted Liens (as
defined therein), upon any of their respective properties, whether now owned or
acquired after the date of the applicable Indenture or any income or profits
therefrom, or assign or convey any right to receive income thereon, unless (a)
in the case of any Lien securing Subordinated Indebtedness (as defined therein),
the 2011 Senior Notes or the 2012 Senior Notes, as the case may be, are secured
by a lien on such property or proceeds that is senior in priority to such Lien
and (b) in the case of any other Lien, the 2011 Senior Notes or the 2012 Senior
Notes, as the case may be, are directly secured equally and ratably with the
obligation or liability secured by such Lien. Permitted Lien is defined to
include Liens securing the Obligations.

Section 9.15 of the 2015 Senior Secured Notes Indenture provides that Borrower
shall not, and shall not permit any Restricted Subsidiary to, directly or
indirectly, create, incur assume, affirm or suffer to exist or become effective
any Lien of any kind, except for Permitted Liens, upon any of their respective
Properties, whether now owned or acquired after the Issue Date, or any income or
profits therefrom, or assign or convey any right to receive income thereon,
unless (a) in the case of any Lien securing Subordinated Indebtedness, the Notes
are secured by a lien on such Property or proceeds that is senior in priority to
such Lien and (b) in the Case of any other Lien, the Notes are directly secured
equally and ratably with the obligation or liability secured by such
Lien. (Capitalized terms used as defined in the 2015 Senior Secured Notes
Indenture.).

 

Sch. 7.10 - 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page  

ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

     1     

SECTION 1.1

   

Defined Terms

     1     

SECTION 1.2

   

Other Interpretive Provisions

     2426     

SECTION 1.3

   

Accounting Terms

     2426     

SECTION 1.4

   

Rounding

     2527     

SECTION 1.5

   

References to Agreements and Laws

     2527     

SECTION 1.6

   

Designation and Conversion of Restricted and Unrestricted Subsidiaries

     2527   

ARTICLE II.

 

THE COMMITMENTS AND CREDIT EXTENSIONS

     2628     

SECTION 2.1

   

Loans

     2628     

SECTION 2.2

   

Borrowings, Conversions and Continuations of Loans

     2628     

SECTION 2.3

   

Letters of Credit

     2830     

SECTION 2.4

   

Prepayments

     3638     

SECTION 2.5

   

Reduction or Termination of Commitments and Maximum Loan Amount

     3739     

SECTION 2.6

   

Repayment of Loans

     3739     

SECTION 2.7

   

Interest

     3739     

SECTION 2.8

   

Fees

     3840     

SECTION 2.9

   

Computation of Interest and Fees

     3840     

SECTION 2.10

   

Notes and Other Evidence of Debt

     3840     

SECTION 2.11

   

Payments Generally

     3941     

SECTION 2.12

   

Sharing of Payments

     4143     

SECTION 2.13

   

Defaulting Lenders

     4143   

ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

     4345     

SECTION 3.1

   

Taxes

     4345     

SECTION 3.2

   

Illegality

     4446     

SECTION 3.3

   

Inability to Determine Rates

     4446     

SECTION 3.4

   

Increased Cost and Reduced Return; Capital Adequacy

     4546     

SECTION 3.5

   

Funding Losses

     4547   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                     Page    

SECTION 3.6

    

Matters Applicable to all Requests for Compensation

     4648     

SECTION 3.7

    

Survival

     4648     

SECTION 3.8

    

Foreign Lenders

     4648     

SECTION 3.9

    

Removal and Replacement of Lenders

     4749   

ARTICLE IV.

  

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     4850     

SECTION 4.1

    

Conditions of Initial Credit Extension

     4850     

SECTION 4.2

    

Conditions to all Credit Extensions

     5052     

SECTION 4.3

    

Post-Closing Obligations

     5153   

ARTICLE V.

  

REPRESENTATIONS AND WARRANTIES

     5153     

SECTION 5.1

    

Existence, Qualification and Power; Compliance with Laws

     5153     

SECTION 5.2

    

Authorization; No Contravention

     5254     

SECTION 5.3

    

Governmental Authorization; Consents

     5254     

SECTION 5.4

    

Binding Effect

     5254     

SECTION 5.5

    

Financial Statements; No Material Adverse Effect

     5254     

SECTION 5.6

    

Litigation

     5355     

SECTION 5.7

    

No Default

     5355     

SECTION 5.8

    

Ownership of Property; Liens

     5355     

SECTION 5.9

    

Environmental Matters

     5355     

SECTION 5.10

    

Insurance

     5456     

SECTION 5.11

    

Taxes

     5456     

SECTION 5.12

    

ERISA Compliance

     5456     

SECTION 5.13

    

Subsidiaries

     5557     

SECTION 5.14

    

Margin Regulations; Investment Company Act, Anti-Money Laundering and
Anti-Terrorism Finance Laws

     5658     

SECTION 5.15

    

Disclosure

     5658     

SECTION 5.16

    

Intellectual Property; Licenses, Etc

     5658     

SECTION 5.17

    

Direct Benefit

     5759     

SECTION 5.18

    

Solvency

     5759     

SECTION 5.19

    

Indenture Debt Documents

     5759   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page    

SECTION 5.20

   

Hedging Agreements

     5759     

SECTION 5.21

   

Location of Business and Offices

     5860   

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

     5860     

SECTION 6.1

   

Financial Statements

     5860     

SECTION 6.2

   

Certificates; Other Information

     5961     

SECTION 6.3

   

Notices

     6164     

SECTION 6.4

   

Payment of Obligations

     6264     

SECTION 6.5

   

Preservation of Existence, Etc

     6264     

SECTION 6.6

   

Maintenance of Properties

     6265     

SECTION 6.7

   

Maintenance of Insurance

     6365     

SECTION 6.8

   

Compliance with Laws

     6365     

SECTION 6.9

   

Books and Records

     6365     

SECTION 6.10

   

Inspection Rights

     6365     

SECTION 6.11

   

Compliance with ERISA

     6365     

SECTION 6.12

   

Use of Proceeds

     6366     

SECTION 6.13

   

[intentionally omitted]

     6466     

SECTION 6.14

   

Additional Covenants Upon Issuance of Additional Permitted Notes or Permitted
Refinancing Indebtedness

     6466     

SECTION 6.15

   

[intentionally omitted]

     6466     

SECTION 6.16

   

Security

     6466     

SECTION 6.17

   

Keepwell

     6770     

SECTION 6.18

   

Unrestricted Subsidiaries

     6870     

SECTION 6.19

   

Title Information

     6871   

ARTICLE VII.

 

NEGATIVE COVENANTS

     6971     

SECTION 7.1

   

Liens

     6971     

SECTION 7.2

   

Investments

     7073     

SECTION 7.3

   

Indebtedness

     7173     

SECTION 7.4

   

Fundamental Changes

     7275     

SECTION 7.5

   

Dispositions

     7376   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Page    

SECTION 7.6

   

Restricted Payments

     7477     

SECTION 7.7

   

ERISA

     7477     

SECTION 7.8

   

Change in Nature of Business

     7477     

SECTION 7.9

   

Transactions with Affiliates

     7477     

SECTION 7.10

   

Burdensome Agreements

     7578     

SECTION 7.11

   

Use of Proceeds

     7578     

SECTION 7.12

   

Payments and Modification of Indenture Debt Documents

     7578     

SECTION 7.13

   

Financial Covenants

     7679     

SECTION 7.14

   

Limitation on Hedges

     7679     

SECTION 7.15

   

Hedging Agreement Termination

     7680     

SECTION 7.16

   

Sanction Laws

     7780     

SECTION 7.17

   

Sale and Leaseback Transactions and other Off-Balance Sheet Liabilities

     7780     

SECTION 7.18

   

Sale or Discount of Receivables

     7780     

SECTION 7.19

   

Additional Collateral for 2015 Senior Secured Notes

     7780     

SECTION 7.20

   

Limitation on Issuances and Sales of Preferred Stock of Restricted Subsidiaries

     7781     

SECTION 7.21

   

Gas Imbalances, Take-or-Pay or Other Prepayments

     7881   

ARTICLE VIII.

 

EVENTS OF DEFAULT AND REMEDIES

     7881     

SECTION 8.1

   

Events of Default

     7881     

SECTION 8.2

   

Remedies Upon Event of Default

     8083     

SECTION 8.3

   

Distribution of Proceeds

     8184   

ARTICLE IX.

 

ADMINISTRATIVE AGENT

     8285     

SECTION 9.1

   

Appointment and Authorization of Administrative Agent

     8285     

SECTION 9.2

   

Delegation of Duties

     8286     

SECTION 9.3

   

Liability of Administrative Agent

     8386     

SECTION 9.4

   

Reliance by Administrative Agent

     8386     

SECTION 9.5

   

Notice of Default

     8487     

SECTION 9.6

   

Credit Decision; Disclosure of Information by Administrative Agent

     8487   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Page    

SECTION 9.7

   

Indemnification of Administrative Agent

     8588     

SECTION 9.8

   

Administrative Agent in its Individual Capacity

     8588     

SECTION 9.9

   

Successor Administrative Agent

     8589     

SECTION 9.10

   

Administrative Agent May File Proofs of Claim

     8689     

SECTION 9.11

   

Authority of Administrative Agent to Release Collateral Property, Liens and
Guarantees

     8790     

SECTION 9.12

   

Other Agents; Lead Managers

     8791   

ARTICLE X.

 

MISCELLANEOUS

     8891     

SECTION 10.1

   

Amendments, Etc

     8891     

SECTION 10.2

   

Notices and Other Communications; Facsimile Copies

     8992     

SECTION 10.3

   

No Waiver; Cumulative Remedies

     9194     

SECTION 10.4

   

Attorney Costs, Expenses and Taxes

     9194     

SECTION 10.5

   

Indemnification by the Borrower

     9195     

SECTION 10.6

   

Payments Set Aside

     9295     

SECTION 10.7

   

Successors and Assigns; Assignments; Participations

     9296     

SECTION 10.8

   

Confidentiality

     9699     

SECTION 10.9

   

Set-off

     96100     

SECTION 10.10

   

Interest Rate Limitation

     97100     

SECTION 10.11

   

Counterparts

     98101     

SECTION 10.12

   

Survival of Representations and Warranties

     98101     

SECTION 10.13

   

Collateral Matters; Hedges

     98101     

SECTION 10.14

   

Acknowledgments

     99102     

SECTION 10.15

   

Severability

     100103     

SECTION 10.16

   

Authorization to Release Subordinate Mortgages

     100103     

SECTION 10.17

   

USA PATRIOT Act Notice

     100103     

SECTION 10.18

   

Governing Law

     100103     

SECTION 10.19

   

Waiver of Right to Trial by Jury

     101104     

SECTION 10.20

   

Consents to Renewals, Modifications and Other Actions and Events

     101104   

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Page    

SECTION 10.21

   

ENTIRE AGREEMENT

     102105     

SECTION 10.22

   

FLOOD INSURANCE PROVISIONS

     102105     

SECTION 10.23

   

INTERCREDITOR AGREEMENT 102

     AGREEMENTS 105     

SECTION 10.24

   

Waiver of Consequential Damages, etc

     103106   

 

-vi-



--------------------------------------------------------------------------------

SCHEDULES

 

2.1

  

Commitment Amounts and Percentage Shares

5.6

  

Litigation

5.13

  

Subsidiaries and Other Equity Investments

5.20

  

Hedging Agreements

5.21

  

Location of Business and Offices

7.1

  

Existing Liens

7.2

  

Existing Investments

7.3

  

Prior Indebtedness

7.10

  

Permitted Restrictions on Lien Incurrence

10.2

  

Eurodollar and Domestic Lending Offices, Addresses for Notices

EXHIBITS

 

  

Form of

A

  

Notice of Advance

B

  

Note

C

  

Compliance Certificate

D

  

Lender Assignment



--------------------------------------------------------------------------------

Exhibit B

Security Documents

 

 

1.

Supplement and First Amendment to Mortgage, Deed of Trust, Assignment, Security
Agreement, Financing Statement, and Fixture Filing from Comstock Oil & Gas, LP
to the Pari Passu Collateral Agent.

 

 

2.

Supplement and First Amendment to Mortgage, Assignment, Security Agreement,
Financing Statement, and Fixture Filing from Comstock Oil & Gas- Louisiana, LLC,
to the Pari Passu Collateral Agent.

 

 

3.

First Amendment to Security Agreement by and among the Borrower and the
Guarantors in favor of the Pari Passu Collateral Agent.

 

 

4.

First Amendment to Pledge Agreement and Irrevocable Proxy by and among the
Borrower and the Guarantors in favor of the Pari Passu Collateral Agent.

 

 

5.

Amended and Restated Deposit Account Control Agreement by and among the
Borrower, Priority Lien Agent, Second Lien Collateral Agent and Comerica Bank.

 

 

6.

Collateral Trust Agreement by and among the Borrower, the Guarantors, Bank of
Montreal, as the Collateral Trustee, American Stock Transfer & Trust Company,
LLC, as Parity Lien Representative of the holders of New Convertible 2019 Notes,
and American Stock Transfer & Trust Company, LLC, as the Parity Lien
Representative of the holders of New Convertible 2020 Notes.

Exhibit B



--------------------------------------------------------------------------------

Exhibit C

Indenture Debt Documents

 

 

1.

Supplemental Indenture to 2011 Senior Notes Indenture;

 

 

2.

Supplemental Indenture to 2012 Senior Notes Indenture;

 

 

3.

Supplemental Indenture to 2015 Senior Notes Indenture;

 

 

4.

2019 Second Lien Indenture;

 

 

5.

2020 Second Lien Indenture;

 

 

6.

Priority Lien Indenture; and

 

 

7.

All other documents related to or delivered in connection with the Notes
Exchange Transaction.

Exhibit C